
Exhibit 10(dd)





AMENDED AND RESTATED CREDIT AGREEMENT

among

HANGER ORTHOPEDIC GROUP, INC.,

VARIOUS LENDERS

and

GENERAL ELECTRIC CAPITAL CORPORATION,
as ADMINISTRATIVE AGENT

--------------------------------------------------------------------------------

Dated as of October 3, 2003

--------------------------------------------------------------------------------

GECC CAPITAL MARKETS GROUP, INC. AND LEHMAN BROTHERS INC., as
JOINT LEAD ARRANGERS and JOINT BOOK MANAGERS

LEHMAN COMMERCIAL PAPER INC., as
SYNDICATION AGENT,

GENERAL ELECTRIC CAPITAL CORPORATION, as
DOCUMENTATION AGENT

and

HARRIS TRUST AND SAVINGS BANK, as
DOCUMENTATION AGENT

--------------------------------------------------------------------------------

Table of Contents

Page

--------------------------------------------------------------------------------

  SECTION 1. Amount and Terms of Credit 1  1.01 Revolving Loan Commitments 1 
1.02 Minimum Amount of Each Borrowing 5  1.03 Notice of Borrowing 5  1.04
Disbursement of Funds 6  1.05 Notes 7  1.06 Conversions 8  1.07 Pro Rata
Borrowings 8  1.08 Interest 8  1.09 Interest Periods 9  1.10 Increased Costs,
Illegality, etc 10  1.11 Compensation 13  1.12 Change of Lending Office 13  1.13
Replacement of Lenders 13  1.14 Pro Rata Treatment and Payments 14  SECTION 2.
Letters of Credit 15  2.01 Letters of Credit 15  2.02 Maximum Letter of Credit
Outstandings; Final Maturities 16  2.03 Letter of Credit Requests; Minimum
Stated Amount 16  2.04 Letter of Credit Participations 17  2.05 Agreement to
Repay Letter of Credit Drawings 19  2.06 Increased Costs 20  SECTION 3. Fees;
Adjustments to the Total Revolving Loan Commitment 21  3.01 Fees 21  3.02
Voluntary Termination of Unutilized Commitments 22  3.03 Mandatory Reduction of
Revolving Loan Commitments 22  SECTION 4. Prepayments; Payments; Taxes 23  4.01
Voluntary Prepayments 23  4.02 Mandatory Repayments 23  4.03 Method and Place of
Payment 28  4.04 Net Payments 28  SECTION 5. Conditions Precedent to the
Restatement Effective Date 30  5.01 Execution of Agreement; Notes; Updated
Schedules 30  5.02 Officer's Certificate 30  5.03 Opinions of Counsel 30  5.04
Corporate Documents; Proceedings; etc 30  5.05 Repayment of Senior Subordinated
Notes, etc 31  5.06 Adverse Change, etc 31  5.07 Litigation 32  5.08
Reaffirmation Agreement 32  5.09 Filings, Registrations and Recordings 32  5.10
Lien Searches 32  5.11 Financial Statements; Pro Forma Covenant Compliance 32 

i

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

  5.12 Solvency Certificate 33  5.13 Insurance Certificates 33  5.14 Fees, etc
33  5.15 Employee Benefit Plans; Shareholders' Agreements; Management
Agreements;     Employment Agreements; Tax Sharing Agreements; Material
Contracts 33  5.16 Minimum Consolidated EBITDA 34  5.17 Lender Addenda 34  5.18
Miscellaneous 35  SECTION 6. Conditions Precedent to All Credit Events 35  6.01
Effective Date 35  6.02 No Default; Representations and Warranties 35  6.03
Notice of Borrowing; Letter of Credit Request 35  6.04 No Excess Cash 35  6.05
Compliance with Note Indentures 36  SECTION 7. Representations, Warranties and
Agreements 36  7.01 Status 36  7.02 Power and Authority 36  7.03 No Violation
37  7.04 Approvals 37  7.05 Financial Statements; Financial Condition;
Undisclosed Liabilities; Projections; etc. 37  7.06 Litigation 38  7.07 True and
Complete Disclosure 39  7.08 Use of Proceeds; Margin Regulations 39  7.09 Tax
Returns and Payments 40  7.10 Compliance with ERISA 40  7.11 Security Documents
41  7.12 Properties 42  7.13 Capitalization 42  7.14 Subsidiaries 42  7.15
Compliance with Statutes, etc 42  7.16 Investment Company Act 42  7.17 Public
Utility Holding Company Act 43  7.18 Environmental Matters 43  7.19 Labor
Relations 43  7.20 Patents, Licenses, Franchises and Formulas 44  7.21
Indebtedness 44  7.22 Senior Subordinated Notes 44  7.23 Transaction 44  7.24
Legal Names; Organizational Identification Numbers; Jurisdiction and
  Type of Organization; etc.
45  SECTION 8. Affirmative Covenants 45  8.01 Information Covenants 45 

ii

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

  8.02 Books, Records and Inspections; Annual Meetings 48  8.03 Maintenance of
Property; Insurance 48  8.04 Corporate Franchises 49  8.05 Compliance with
Statutes, etc 49  8.06 Compliance with Environmental Laws 50  8.07 ERISA 50 
8.08 End of Fiscal Years; Fiscal Quarters 51  8.09 Performance of Obligations
51  8.10 Payment of Taxes 52  8.11 Foreign Subsidiaries Security 52  8.12
Additional Security; Further Assurances 53  8.13 Margin Stock 54  8.14 Permitted
Acquisitions 54  8.15 Mortgages 55  8.16 Repayment of Senior Notes 56  SECTION
9. Negative Covenants 57  9.01 Liens 57  9.02 Consolidation, Merger, Purchase or
Sale of Assets, etc 60  9.03 Restricted Payments 63  9.04 Indebtedness 65  9.05
Advances, Investments and Loans 69  9.06 Transactions with Affiliates 71  9.07
Capital Expenditures 72  9.08 Consolidated Interest Coverage Ratio 72  9.09
Maximum Total Leverage Ratio 73  9.10 Maximum Senior Secured Leverage Ratio 73 
9.11 [Reserved] 73  9.12 Fixed Charge Coverage Ratio 73  9.13 Limitation on
Modifications of Certificate of Incorporation, By-Laws, Senior     Note
Documents and Senior Subordinated Note Documents; etc. 74  9.14 Limitation on
Certain Restrictions on Subsidiaries 74  9.15 Limitation on Issuance of Capital
Stock 75  9.16 Business 75  9.17 Limitation on Creation of Subsidiaries 75  9.18
Foreign Pension Plans 75  9.19 Changes To Legal Names; Organizational
Identification Numbers,     Jurisdiction or Type of Organization 75  9.20 No
Designation of Other Indebtedness as "Designated Senior Indebtedness" 76  9.21
Interest Rate Protection Agreements 76  9.22 Other Hedging Agreements 77 
SECTION 10. Events of Default 77  10.01 Payments 77  10.02 Representations, etc
77 

iii

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

  10.03 Covenants 77  10.04 Default Under Other Agreements 77  10.05 Bankruptcy,
etc 78  10.06 ERISA 78  10.07 Security Documents 79  10.08 Guaranties 79  10.09
Judgments 79  10.10 Change of Control 79  10.11 Application of Proceeds 80 
SECTION 11. Definitions and Accounting Terms 80  11.01 Defined Terms 80  SECTION
12. The Administrative Agent 107  12.01 Appointment 107  12.02 Nature of Duties
108  12.03 Lack of Reliance on the Administrative Agent 108  12.04 Certain
Rights of the Administrative Agent 108  12.05 Reliance 109  12.06
Indemnification 109  12.07 The Administrative Agent in its Individual Capacity
109  12.08 Holders 109  12.09 Resignation by the Administrative Agent 110  12.10
Syndication Agent, Documentation Agents, Joint Lead Arrangers and
  Joint Book Managers
110  12.11 Collateral Matters 110  12.12 Delivery of Information 112  SECTION
13. Miscellaneous 112  13.01 Payment of Expenses, etc. 112  13.02 Right of
Setoff 113  13.03 Notices 114  13.04 Benefit of Agreement; Assignments;
Participations 115  13.05 No Waiver; Remedies Cumulative 117  13.06 [Reserved]
117  13.07 Calculations; Computations; Accounting Terms 117  13.08

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER
  OF JURY TRIAL
117  13.09 Counterparts 119  13.10 Effectiveness 119  13.11 Headings Descriptive
119  13.12 Amendment or Waiver; etc 119  13.13 Survival 123  13.14 Domicile of
Loans 123  13.15 Register 123 

iv

--------------------------------------------------------------------------------

Page

--------------------------------------------------------------------------------

  13.16 Confidentiality 124  13.17 Delivery of Lender Addenda 124  13.18
Confirmation of Existing Obligations 125  13.19 Confirmation/Ratification of the
Tranche B Term Loans 125  13.20 Effect of Amendment and Restatement of the
Existing Credit Agreement 125  13.21 Existing Agreements Superseded 126 









v

--------------------------------------------------------------------------------

        AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 3, 2003,
among HANGER ORTHOPEDIC GROUP, INC., a Delaware corporation (the “Borrower”),
the Lenders party hereto from time to time, GENERAL ELECTRIC CAPITAL
CORPORATION, as Administrative Agent, GECC CAPITAL MARKETS GROUP, INC. AND
LEHMAN BROTHERS INC., as Joint Lead Arrangers and Joint Book Managers, LEHMAN
COMMERCIAL PAPER INC., as Syndication Agent, HARRIS TRUST AND SAVINGS BANK, as
Documentation Agent, and GENERAL ELECTRIC CAPITAL CORPORATION, as Documentation
Agent (all capitalized terms used herein and defined in Section 11 are used
herein as therein defined).

        W I T N E S S E T H:

        WHEREAS, the Borrower is a party to that certain Credit Agreement dated
as of February 15, 2002 (as amended, supplemented or otherwise modified from
time to time prior to the date hereof, the “Existing Credit Agreement”), among
the Borrower, the lenders party thereto, GE Capital as administrative agent, and
others, pursuant to which such lenders have agreed to extend, and have extended,
credit to the Borrower;

        WHEREAS, the Borrower has requested that the Existing Credit Agreement
be amended and restated as set forth below to, among other things, provide for a
term loan which will be used by the Borrower on the Restatement Effective Date,
along with other funds, to repay outstanding Senior Subordinated Notes and as
otherwise set forth herein; and

        WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement and which remain outstanding or evidence repayment of
any such obligations and liabilities and that this Agreement amend and restate
in its entirety the Existing Credit Agreement and re-evidence the obligations of
the Borrower outstanding thereunder;

        NOW, THEREFORE, in consideration of the premises and the agreements
hereinafter set forth, the parties hereto hereby agree that on the Restatement
Effective Date (as defined below), the Existing Credit Agreement shall be
amended and restated in its entirety as follows:

--------------------------------------------------------------------------------

        SECTION 1  Amount and Terms of Credit.

        1.01  (a)       Revolving Loan Commitments. Subject to and upon the
terms and conditions set forth herein, each Revolving Credit Lender severally
agrees to make, at any time and from time to time on and after the Restatement
Effective Date and prior to the Revolving Loan Maturity Date, one or more loans
(each, a “Revolving Loan”, and collectively, the “Revolving Loans”) to the
Borrower, which Revolving Loans (i) shall be made and maintained in Dollars,
(ii) shall be incurred and maintained as, and/or converted into, Base Rate Loans
or Eurodollar Loans, (iii) if Eurodollar Loans, shall have such Interest Periods
as are selected by the Borrower pursuant to Section 1.09, (iv) may be repaid and
reborrowed in accordance with the provisions hereof, (v) shall not exceed for
any Revolving Credit Lender at any time outstanding that aggregate principal
amount which, when added to the sum of (x) the aggregate principal amount of all
other Revolving Loans made by such Lender and then outstanding and (y) the
product of (A) such Lender’s Revolving Credit Percentage and (B) the sum of
(1) the aggregate amount of all Letter of Credit Outstandings (exclusive of
Unpaid Drawings which are repaid with the proceeds of, and simultaneously with
the incurrence of, Revolving Loans) at such time and (2) the aggregate principal
amount of all Swingline Loans (exclusive of Swingline Loans which are repaid
with the proceeds of, and simultaneously with the incurrence of, the respective
incurrence of Revolving Loans) then outstanding, equals the Revolving Loan
Commitment of such Lender at such time, and (vi) shall not exceed for all
Lenders at any time outstanding that aggregate principal amount which, when
added to the sum of (I) the aggregate amount of all Letter of Credit
Outstandings (exclusive of Unpaid Drawings which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) at such time and (II) the aggregate principal amount of all
Swingline Loans (exclusive of Swingline Loans which are repaid with the proceeds
of, and simultaneously with the incurrence of, the respective incurrence of
Revolving Loans) then outstanding, equals the Total Revolving Loan Commitment at
such time; provided that no Revolving Credit Lender shall be under any
obligation to make any requested Revolving Loan if immediately prior to or after
giving effect to such Revolving Loan, the Senior Secured Leverage Ratio exceeds
2.50 to 1.00.

                     (b)       Swingline Loans. Subject to and upon the terms
and conditions set forth herein, the Swingline Lender agrees to make, at any
time and from time to time on and after the Restatement Effective Date and prior
to the Swingline Expiry Date, a revolving loan or revolving loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) to the Borrower,
which Swingline Loans (i) shall be made and maintained in Dollars and as Base
Rate Loans, (ii) may be repaid and reborrowed in accordance with the provisions
hereof, (iii) shall not exceed in aggregate principal amount at any time
outstanding, when combined with the sum of (I) the aggregate principal amount of
all Revolving Loans then outstanding and (II) the aggregate amount of all Letter
of Credit Outstandings at such time, an amount equal to the Total Revolving Loan
Commitment at such time, and (iv) shall not exceed in aggregate principal amount
at any time outstanding the Maximum Swingline Amount. Notwithstanding anything
to the contrary contained in this Section 1.01(b), (x) the Swingline Lender
shall not be obligated to make any Swingline Loans at a time when a Lender
Default exists unless the Swingline Lender has entered into arrangements
satisfactory to it and the Borrower to eliminate the Swingline Lender’s risk
with respect to the Defaulting Lender’s or Lenders’ participation in such
Swingline Loans, including by cash collateralizing such Defaulting Lender’s or
Lenders’ Revolving Credit Percentage of the outstanding Swingline Loans and (y)
the Swingline Lender shall not make any Swingline Loan after it has received
written notice from the Borrower or the Required Lenders stating that a Default
or an Event of Default exists and is continuing until such time as the Swingline
Lender shall have received written notice (I) of rescission of all such notices
from the party or parties originally delivering such notice or (II) of the
waiver of such Default or Event of Default by the Required Lenders.

2

--------------------------------------------------------------------------------

                     (c)       Refunding of Swingline Loans. On any Business
Day, the Swingline Lender may, in its sole discretion, give notice to the
Revolving Credit Lenders that the Swingline Lender’s outstanding Swingline Loans
shall be funded with one or more Borrowings of Revolving Loans (provided that
such notice shall be deemed to have been automatically given upon the occurrence
of a Default or an Event of Default under Section 10.05 or upon the exercise of
any of the remedies provided in the last paragraph of Section 10), in which case
one or more Borrowings of Revolving Loans constituting Base Rate Loans (each
such Borrowing, a “Mandatory Borrowing”) shall be made on the immediately
succeeding Business Day by all Revolving Credit Lenders pro rata based on each
Lender’s Revolving Credit Percentage (determined before giving effect to any
termination of the Revolving Loan Commitments pursuant to the last paragraph of
Section 10) and the proceeds thereof shall be applied directly by the Swingline
Lender to repay the Swingline Lender for such outstanding Swingline Loans. Each
Revolving Credit Lender hereby irrevocably agrees to make Revolving Loans upon
one Business Day’s notice pursuant to each Mandatory Borrowing in the amount and
in the manner specified in the preceding sentence and on the date specified in
writing by the Swingline Lender notwithstanding (i) the amount of the Mandatory
Borrowing may not comply with the Minimum Borrowing Amount otherwise required
hereunder, (ii) whether any conditions specified in Section 6 are then
satisfied, (iii) whether a Default or an Event of Default then exists, (iv) the
date of such Mandatory Borrowing and (v) the amount of the Total Revolving Loan
Commitment at such time. In the event that any Mandatory Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code with respect to the Borrower), then each Revolving Credit Lender hereby
agrees that it shall forthwith purchase (as of the date the Mandatory Borrowing
would otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause the Revolving Credit Lenders to share in such Swingline Loans
ratably based upon their respective Revolving Credit Percentages (determined
before giving effect to any termination of the Revolving Loan Commitments
pursuant to the last paragraph of Section 10), provided that (x) all interest
payable on the Swingline Loans shall be for the account of the Swingline Lender
until the date as of which the respective participation is required to be
purchased and, to the extent attributable to the purchased participation, shall
be payable to the participant from and after such date and (y) at the time any
purchase of participations pursuant to this sentence is actually made, the
purchasing Revolving Credit Lender shall be required to pay the Swingline Lender
interest on the principal amount of the participation so purchased for each day
from and including the day upon which the Mandatory Borrowing would otherwise
have occurred to but excluding the date of payment for such participation, at
the overnight Federal Funds Rate for the first three days and at the rate
otherwise applicable to Revolving Loans maintained as Base Rate Loans hereunder
for each day thereafter.

                     (d)       Tranche B Term Loan Commitments. Subject to the
terms and conditions hereof, the Tranche B Term Loan Lenders severally agree to
make Tranche B Term Loans to the Borrower on the Restatement Effective Date in
an amount for each Tranche B Term Loan Lender not to exceed the amount of the
Tranche B Term Loan Commitment of such Lender. The Tranche B Term Loans (i)
shall be made in Dollars, (ii) may from time to time be Base Rate Loans or
Eurodollar Loans, and (iii) if Eurodollar Loans, shall have such Interest
Periods as are selected by the Borrower pursuant to Section 1.09.
Notwithstanding anything in this Agreement to the contrary, the $130,000,000
principal amount of Tranche B Term Loans made by GE Capital on the Restatement
Effective Date (such Loans referred to herein collectively as the “Subject Term
Loan”) shall be considered a Base Rate Loan but shall bear interest at all times
(irrespective of whether or not all or any portion of the Subject Term Loan has
been assigned by GE Capital to another Lender or an Eligible Transferee) during
the period commencing on the Restatement Effective Date through but not
including the date which is thirty days thereafter (such period referred to as
the “Initial Period”), at a rate per annum equal to the Eurodollar Rate for a
Eurodollar Loan with an Interest Period of one month (commencing on the
Restatement Effective Date) plus the Applicable Margin; provided that at all
times after the Initial Period the entire amount of the Subject Term Loan shall
be a Base Rate Loan or Eurodollar Loan at the option of the Borrower made in
accordance with the terms of this Agreement and shall bear interest in
accordance with Section 1.08 of this Agreement.

3

--------------------------------------------------------------------------------

                     (e)       Procedure For Tranche B Term Loan Borrowing. The
Borrower shall give the Administrative Agent irrevocable notice (which notice
must be received by the Administrative Agent prior to 10:00 A.M. (New York
time), one Business Day (or three Business Days in the case of any Tranche B
Term Loans to be made as Eurodollar Loans) prior to the anticipated Restatement
Effective Date) requesting that the Tranche B Term Loan Lenders make the Tranche
B Term Loans on the Restatement Effective Date and specifying the amount to be
borrowed. The Tranche B Term Loans shall initially be Base Rate Loans unless the
Borrower provides Administrative Agent with three Business Days’ prior written
notice of the requested funding date for such Loans. Upon receipt of such notice
the Administrative Agent shall promptly notify each Tranche B Term Loan Lender
thereof. Not later than 1:00 P.M. (New York time), on the Restatement Effective
Date each Tranche B Term Loan Lender shall make available to the Administrative
Agent at the relevant Payment Office an amount in immediately available funds
equal to its pro rata amount of the Tranche B Term Loan requested. On the
Restatement Effective Date, the Administrative Agent shall make available to the
Borrower the aggregate of the amounts made available to the Administrative Agent
by the Tranche B Term Loan Lenders, in like funds as received by the
Administrative Agent.

                     (f)       Repayment Of Tranche B Term Loans. The Tranche B
Term Loan of each Tranche B Term Loan Lender shall be amortized in 23
consecutive quarterly installments, with the first such installment commencing
on December 31, 2003, each of which shall be in an amount equal to such Lender’s
Tranche B Term Loan Percentage multiplied by the percentage set forth below
opposite such installment of the aggregate principal amount of Tranche B Term
Loans made on the Restatement Effective Date:

Installment

--------------------------------------------------------------------------------

Percentage

--------------------------------------------------------------------------------

December 31, 2003      .25 % March 31, 2004    .25 % June 30, 2004    .25 %
September 30, 2004    .25 % December 31, 2004    .25 % March 31, 2005    .25 %
June 30, 2005    .25 % September 30, 2005    .25 % December 31, 2005    .25 %
March 31, 2006    .25 % June 30, 2006    .25 % September 30, 2006    .25 %
December 31, 2006    .25 % March 31, 2007    .25 % June 30, 2007    .25 %
September 30, 2007    .25 % December 31, 2007    .25 % March 31, 2008    .25 %
June 30, 2008    .25 % September 30, 2008    .25 % December 31, 2008    .25 %
March 31, 2009    .25 % June 30, 2009    .25 %


4

--------------------------------------------------------------------------------

        The entire remaining principal balance of the outstanding Tranche B Term
Loans, if any, together with interest thereon, shall be due and payable in full
on the Tranche B Term Loan Maturity Date.

        1.02   Minimum Amount of Each Borrowing. The aggregate principal amount
of each Borrowing of Revolving Loans or Swingline Loans shall not be less than
the Minimum Borrowing Amount applicable thereto. More than one Borrowing may
occur on the same date, but at no time shall there be outstanding more than
twelve Borrowings of Eurodollar Loans for both Tranche B Term Loans and
Revolving Loans on a combined basis.

        1.03   Notice of Borrowing. (a) Whenever the Borrower desires to incur
Revolving Loans hereunder (other than Swingline Loans and Revolving Loans
incurred pursuant to a Mandatory Borrowing), the Borrower shall give the
Administrative Agent at the Notice Office at least one Business Day’s prior
notice of each Base Rate Loan, and at least three Business Days’ prior notice of
each Eurodollar Loan provided, that any such notice shall be deemed to have been
given on a certain day only if given before 12:00 Noon (New York time) on such
day. Each such notice (each a “Notice of Borrowing”), except as otherwise
expressly provided in Section 1.10, shall be irrevocable and shall be given by
the Borrower in writing, or by telephone promptly confirmed in writing, in the
form of Exhibit A, appropriately completed to specify (i) the date of such
incurrence (which shall be a Business Day), (ii) the aggregate principal amount
of the Loans to be made, (iii) whether such Loans being made are to be initially
maintained as Base Rate Loans or, to the extent permitted hereunder, Eurodollar
Loans, and (iv) in the case of Eurodollar Loans, the initial Interest Period to
be applicable thereto. The Administrative Agent shall promptly give each
Revolving Credit Lender notice of such proposed incurrence, of such Lender’s
proportionate share thereof and of the other matters required by the immediately
preceding sentence to be specified in the Notice of Borrowing.

                     (b) (i) Whenever the Borrower desires to incur Swingline
Loans hereunder, the Borrower shall give the Swingline Lender no later than 2:00
P.M. (New York time) on the date that a Swingline Loan is to be incurred
hereunder, written notice or telephonic notice promptly confirmed in writing of
each Swingline Loan to be incurred hereunder. Each such notice shall be
irrevocable and specify in each case (A) the date of Borrowing (which shall be a
Business Day) and (B) the aggregate principal amount of the Swingline Loans to
be incurred pursuant to such Borrowing.

5

--------------------------------------------------------------------------------

                     (ii) Mandatory Borrowings shall be made upon the notice
specified in Section 1.01(c), with the Borrower irrevocably agreeing, by its
incurrence of any Swingline Loan, to the making of the Mandatory Borrowings as
set forth in Section 1.01(c).

                     (c) Without in any way limiting the obligation of the
Borrower to confirm in writing any telephonic notice permitted to be given
hereunder of any Borrowing or prepayment of Loans, the Administrative Agent or
the Swingline Lender, as the case may be, may act without liability upon the
basis of telephonic notice of such Borrowing or prepayment, as the case may be,
believed by the Administrative Agent or the Swingline Lender, as the case may
be, in good faith to be from the Chairman of the Board, the Chief Executive
Officer, the President, the Chief Financial Officer, the Treasurer or a Treasury
Manager of the Borrower, or from any other authorized officer of the Borrower
designated in writing by any of the foregoing officers of the Borrower to the
Administrative Agent as being authorized to give such notices, prior to receipt
of written confirmation. In each such case, the Borrower hereby waives the right
to dispute the Administrative Agent’s or Swingline Lender’s record of the terms
of such telephonic notice of such Borrowing or prepayment of Loans, as the case
may be, absent manifest error.

        1.04   Disbursement of Funds. No later than 1:00 P.M. (New York time) on
the date specified in each Notice of Borrowing (or (x) in the case of Swingline
Loans, no later than 4:00 P.M. (New York time) on the date specified pursuant to
Section 1.03(b)(i) or (y) in the case of Mandatory Borrowings, no later than
1:00 P.M. (New York time) on the date specified in Section 1.01(c)), each
Revolving Credit Lender will make available its pro rata portion (determined in
accordance with Section 1.07) of each such Borrowing requested to be made on
such date (or, in the case of Swingline Loans, the Swingline Lender will make
available the full amount thereof). All such amounts will be made available in
Dollars and in immediately available funds at the Payment Office, and, except
for Revolving Loans made pursuant to a Mandatory Borrowing, the Administrative
Agent will make available to the Borrower at the Payment Office, in immediately
available funds, the aggregate of the amounts so made available by the Revolving
Credit Lenders to the extent of funds actually received by the Administrative
Agent. Unless the Administrative Agent shall have been notified by any Revolving
Credit Lender prior to the date of Borrowing that such Lender does not intend to
make available to the Administrative Agent such Lender’s portion of any
Borrowing to be made on such date, the Administrative Agent may assume that such
Lender has made such amount available to the Administrative Agent on such date
of Borrowing and the Administrative Agent may (but shall not be obligated to),
in reliance upon such assumption, make available to the Borrower a corresponding
amount. If such corresponding amount is not in fact made available to the
Administrative Agent by such Lender, the Administrative Agent shall be entitled
to recover such corresponding amount on demand from such Lender. If such
Revolving Credit Lender does not pay such corresponding amount forthwith upon
the Administrative Agent’s demand therefor, the Administrative Agent shall
promptly notify the Borrower and the Borrower shall immediately pay such
corresponding amount to the Administrative Agent. The Administrative Agent also
shall be entitled to recover on demand from such Revolving Credit Lender or the
Borrower, as the case may be, interest on such corresponding amount in respect
of each day from the date such corresponding amount was made available by the
Administrative Agent to the Borrower until the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) if
recovered from such Lender, at the overnight Federal Funds Rate for the first
three days and at the interest rate otherwise applicable to such Loans for each
day thereafter, and (ii) if recovered from the Borrower, the rate of interest
applicable to the respective Borrowing, as determined pursuant to Section 1.08.
Nothing in this Section 1.04 shall be deemed to relieve any Lender from its
obligation to make Loans hereunder or to prejudice any rights which the Borrower
may have against any Lender as a result of any failure by such Lender to make
Loans hereunder.

6

--------------------------------------------------------------------------------

        1.05   Notes. (a) The Borrower’s obligation to pay the principal of, and
interest on, the Loans made by each Lender to the Borrower shall be evidenced in
the Register maintained by the Administrative Agent pursuant to Section 13.15
and shall, if requested by such Lender, also be evidenced (i) if Revolving
Loans, by a promissory note duly executed and delivered by the Borrower
substantially in the form of Exhibit B-1, with blanks appropriately completed in
conformity herewith (each a “Revolving Note”and, collectively, the “Revolving
Notes”), (ii) if Swingline Loans, by a promissory note duly executed and
delivered by the Borrower substantially in the form of Exhibit B-2, with blanks
appropriately completed in conformity herewith (the “Swingline Note”), and (iii)
if Tranche B Term Loans, by a promissory note duly executed and delivered by the
Borrower substantially in the form of Exhibit B-3, with blanks appropriately
completed in conformity herewith (the “Tranche B Term Note”).

                     (b)     The Revolving Note issued by the Borrower to each
Lender shall (i) be executed by the Borrower, (ii) be payable to such Lender or
its registered assigns and be dated the Restatement Effective Date (or, if
issued after the Restatement Effective Date, be dated the date of the issuance
thereof), (iii) be in a stated principal amount (expressed in Dollars) equal to
the Revolving Loan Commitment of such Lender and be payable in Dollars, (iv)
mature on the Revolving Loan Maturity Date, (v) bear interest as provided in the
appropriate clause of Section 1.08, (vi) be subject to voluntary prepayment as
provided in Section 4.01, and mandatory repayment as provided in Section 4.02,
and (vii) be entitled to the benefits of this Agreement and the other Credit
Documents.

                     (c)     The Tranche B Term Note issued by the Borrower to
each Tranche B Term Loan Lender shall (i) be executed by the Borrower, (ii) be
payable to such Lender or its registered assigns and be dated the Restatement
Effective Date (or, if issued after the Restatement Effective Date, be dated the
date of the issuance thereof), (iii) be in a stated principal amount (expressed
in Dollars) equal to the amount of the Tranche B Term Loan made by such Lender
and be payable in Dollars, (iv) mature on the Tranche B Term Loan Maturity Date,
(v) bear interest as provided in the appropriate clause of Section 1.08, (vi) be
subject to voluntary prepayment as provided in Section 4.01, and mandatory
repayment as provided in Section 4.02, and (vii) be entitled to the benefits of
this Agreement and the other Credit Documents.

                     (d)     The Swingline Note issued by the Borrower to the
Swingline Lender shall (i) be executed by the Borrower, (ii) be payable to the
Swingline Lender or its registered assigns and be dated the Restatement
Effective Date, (iii) be in a stated principal amount (expressed in Dollars)
equal to the Maximum Swingline Amount and be payable in Dollars and in the
outstanding principal amount of the Swingline Loans evidenced thereby from time
to time, (iv) mature on the Swingline Expiry Date, (v) bear interest as provided
in the appropriate clause of Section 1.08 in respect of the Base Rate Loans
evidenced thereby, (vi) be subject to voluntary prepayment as provided in
Section 4.01, and mandatory repayment as provided in Section 4.02, and (vii) be
entitled to the benefits of this Agreement and the other Credit Documents.

7

--------------------------------------------------------------------------------

                     (e)     Each Lender will note on its internal records the
amount of each Loan made by it and each payment in respect thereof and will
prior to any transfer of any of its Notes endorse on the reverse side thereof
the outstanding principal amount of Loans evidenced thereby. Failure to make any
such notation or any error in such notation shall not affect the Borrower’s
obligations in respect of such Loans.

        1.06   Conversions. The Borrower shall have the option to convert, on
any Business Day, all or a portion equal to at least the Minimum Borrowing
Amount of (i) the outstanding principal amount of Base Rate Loans (other than
Swingline Loans) into Eurodollar Loans, and (ii) the outstanding principal
amount of Eurodollar Loans into Base Rate Loans, provided that, (i) except as
otherwise provided in Section 1.10(b), Eurodollar Loans may be converted into
Base Rate Loans only on the last day of an Interest Period applicable to the
Revolving Loans being converted and no such partial conversion of Eurodollar
Loans shall reduce the outstanding principal amount of such Eurodollar Loans
made pursuant to a single Borrowing to less than the Minimum Borrowing Amount
applicable thereto, (ii) Base Rate Loans may only be converted into Eurodollar
Loans if no Default or Event of Default is in existence on the date of such
conversion, and (iii) no conversion pursuant to this Section 1.06 shall result
in a greater number of Borrowings of Eurodollar Loans than is permitted under
Section 1.02. Each such conversion shall be effected by the Borrower by giving
the Administrative Agent at the Notice Office prior to 12:00 Noon (New York
time) at least three Business Days’ prior notice (each a “Notice of Conversion”)
specifying the Revolving Loans or Tranche B Term Loans to be so converted, the
Borrowing or Borrowings pursuant to which such Loans were made and, if to be
converted into Eurodollar Loans, the Interest Period to be initially applicable
thereto. The Administrative Agent shall give each Revolving Credit Lender prompt
notice of any such proposed conversion affecting any of its Revolving Loans and
each Tranche B Term Loan Lender prompt notice of any such proposed conversion
affecting any of its Tranche B Term Loans. Upon any such conversion the proceeds
thereof will be deemed to be applied directly on the day of such conversion to
prepay the outstanding principal amount of the Loans being converted. Swingline
Loans may not be converted pursuant to this Section 1.06.

        1.07   Pro Rata Borrowings. All Borrowings of Revolving Loans under this
Agreement shall be incurred from the Lenders pro rata on the basis of their
Revolving Loan Commitments. It is understood that no Revolving Credit Lender
shall be responsible for any default by any other Revolving Credit Lender of its
obligation to make Revolving Loans hereunder and that each Revolving Credit
Lender shall be obligated to make the Revolving Loans provided to be made by it
hereunder, regardless of the failure of any other Revolving Credit Lender to
make its Revolving Loans hereunder.

        1.08   Interest. (a) The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Base Rate Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Base Rate Loan to a Eurodollar
Loan pursuant to Section 1.06, at a rate per annum which shall be equal to the
sum of the Applicable Margin plus the Base Rate each as in effect from time to
time.

8

--------------------------------------------------------------------------------

                     (b)     The Borrower agrees to pay interest in respect of
the unpaid principal amount of each Eurodollar Loan from the date of Borrowing
thereof until the earlier of (i) the maturity thereof (whether by acceleration
or otherwise) and (ii) the conversion of such Eurodollar Loan to a Base Rate
Loan pursuant to Section 1.06, 1.09 or 1.10(b), as applicable, at a rate per
annum which shall, during each Interest Period applicable thereto, be equal to
the sum of the Applicable Margin plus the Eurodollar Rate for such Interest
Period.

                     (c)     Overdue principal and, to the extent permitted by
law, overdue interest in respect of each Loan shall, in each case, bear interest
at a rate per annum equal to the greater of (x) the rate which is 2% in excess
of the rate then borne by such Loans and (y) the rate which is 2% in excess of
the rate otherwise applicable to Base Rate Loans from time to time, and all
other overdue amounts payable hereunder and under any other Credit Document
shall bear interest at the rate per annum equal to the rate which is 2% in
excess of the rate applicable to Base Rate Loans from time to time. Interest
which accrues under this Section 1.08(c) shall be payable on demand.

                     (d)     Accrued (and theretofore unpaid) interest shall be
payable (i) in respect of each Base Rate Loan, quarterly in arrears on each
Quarterly Payment Date, (ii) in respect of each Eurodollar Loan, on the last day
of each Interest Period applicable thereto and, in the case of an Interest
Period in excess of three months, on each date occurring at three month
intervals after the first day of such Interest Period, and (iii) in respect of
each Loan, on any repayment or prepayment (on the amount repaid or prepaid), at
maturity (whether by acceleration or otherwise) and, after such maturity, on
demand.

                     (e)     Upon each Interest Determination Date, the
Administrative Agent shall determine the Eurodollar Rate for the respective
Interest Period or Interest Periods and shall promptly notify the Borrower and
the Lenders thereof. Each such determination shall, absent manifest error, be
final and conclusive and binding on all parties hereto.

                     (f)     All computations of interest hereunder shall be
made in accordance with Section 13.07(b).

        1.09   Interest Periods. At the time the Borrower gives any Notice of
Borrowing or Notice of Conversion in respect of the making of, or conversion
into, a Borrowing of Eurodollar Loans (in the case of the initial Interest
Period applicable thereto) or prior to 12:00 Noon (New York time) on the third
Business Day prior to the expiration of an Interest Period applicable to a
Borrowing of Eurodollar Loans (in the case of any subsequent Interest Period),
the Borrower shall have the right to elect, by giving the Administrative Agent
notice thereof, the interest period (each an “Interest Period”) applicable to
such Eurodollar Loan, which Interest Period shall, at the option of the
Borrower, be a one, two, three or six-month period, provided that:

9

--------------------------------------------------------------------------------

                       (i) all Eurodollar Loans comprising a Borrowing shall at
all times have the same Interest Period;


                       (ii) the initial Interest Period for any Borrowing of
Eurodollar Loans shall commence on the date of such Borrowing (including the
date of any conversion thereto from a Base Rate Loan) and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period applicable thereto expires;


                       (iii) if any Interest Period for any Borrowing of
Eurodollar Loans begins on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period, such Interest
Period shall end on the last Business Day of such calendar month;


                       (iv) if any Interest Period for a Eurodollar Loan would
otherwise expire on a day which is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day; provided, however, that if any
Interest Period for any Borrowing of Eurodollar Loans would otherwise expire on
a day which is not a Business Day but is a day of the month after which no
further Business Day occurs in such month, such Interest Period shall expire on
the next preceding Business Day;


                       (v) no Interest Period for a Eurodollar Loan may be
selected at any time when a Default or an Event of Default is then in existence;


                       (vi) no Interest Period in respect of any Revolving Loan
Borrowing of Eurodollar Loans shall be selected which extends beyond the
Revolving Loan Maturity Date; and


                       (vii) no Interest Period in respect of any Tranche B Term
Loans Borrowing made as Eurodollar Loans shall be selected which extends beyond
the Tranche B Term Loan Maturity Date.


        If upon the expiration of any Interest Period applicable to a Borrowing
of Eurodollar Loans, the Borrower has failed to elect, or is not permitted to
elect, a new Interest Period to be applicable to such Eurodollar Loans as
provided above, the Borrower shall be deemed to have elected to convert such
Eurodollar Loans into Base Rate Loans effective as of the expiration date of
such current Interest Period.

        1.10   Increased Costs, Illegality, etc. (a) In the event that any
Lender shall have determined (which determination shall, absent manifest error,
be final and conclusive and binding upon all parties hereto but, with respect to
clause (i) below, may be made only by the Administrative Agent):

                       (i) on any Interest Determination Date that, by reason of
any changes arising after the date of this Agreement affecting the interbank
Eurodollar market, adequate and fair means do not exist for ascertaining the
applicable interest rate on the basis provided for in the definition of
Eurodollar Rate;


10

--------------------------------------------------------------------------------

                       (ii) at any time, that such Lender shall incur increased
costs or reductions in the amounts received or receivable hereunder with respect
to any Eurodollar Loan because of (x) any change since the Restatement Effective
Date in any applicable law or governmental rule, regulation, order, guideline or
request (whether or not having the force of law) or in the interpretation or
administration thereof and including the introduction of any new law or
governmental rule, regulation, order, guideline or request, such as, for
example, but not limited to: (A) a change in the basis of taxation of payment to
such Lender of the principal of or interest on such Eurodollar Loans or any
other amounts payable hereunder (except for changes in the rate of tax on, or
determined by reference to, the net income or profits of such Lender pursuant to
the laws of the jurisdiction in which it is organized or in which its principal
office or applicable lending office is located or any subdivision thereof or
therein) or (B) a change in official reserve requirements, but, in all events,
excluding reserves required under Regulation D to the extent included in the
computation of the Eurodollar Rate and/or (y) other circumstances since the
Restatement Effective Date affecting such Lender, the interbank Eurodollar
market or the position of such Lender in such market; or


                       (iii) at any time, that the making or continuance of any
Eurodollar Loan has been made (x) unlawful by any law or governmental rule,
regulation or order, (y) impossible by compliance by such Lender in good faith
with any governmental request (whether or not having force of law) or (z)
impracticable as a result of a contingency occurring after the Restatement
Effective Date which materially and adversely affects the interbank Eurodollar
market;


then, and in any such event, such Lender (or the Administrative Agent, in the
case of clause (i) above), shall promptly give written notice to the Borrower
and, except in the case of clause (i) above, to the Administrative Agent of such
determination (which notice the Administrative Agent shall promptly transmit to
each of the other Lenders). Thereafter (x) in the case of clause (i) above, in
the event that Eurodollar Loans are so affected, Eurodollar Loans shall no
longer be available until such time as the Administrative Agent notifies the
Borrower and the Lenders that the circumstances giving rise to such notice by
the Administrative Agent no longer exist, and any Notice of Borrowing or Notice
of Conversion given by the Borrower with respect to Eurodollar Loans which have
not yet been incurred (including by way of conversion) shall be deemed rescinded
by the Borrower, (y) in the case of clause (ii) above, the Borrower shall pay to
such Lender, upon written demand therefor (accompanied by the written notice
specified in the final parenthesis in this clause (y)), such additional amounts
(in the form of an increased rate of, or a different method of calculating,
interest or otherwise as such Lender in its sole discretion shall determine) as
shall be required to compensate such Lender for such increased costs or
reductions in amounts received or receivable hereunder (a written notice as to
the additional amounts owed to such Lender, showing in reasonable detail the
basis therefor and the calculation thereof, submitted to the Borrower by such
Lender shall, absent manifest error, be final and conclusive and binding on all
the parties hereto), and (z) in the case of clause (iii) above, the Borrower
shall take one of the actions specified in Section 1.10(b) as promptly as
possible and, in any event, within the time period required by law.

11

--------------------------------------------------------------------------------

                     (b)     At any time that any Eurodollar Loan is affected by
the circumstances described in Section 1.10(a)(ii) or (iii), the Borrower may
(and in the case of a Eurodollar Loan affected by the circumstances described in
Section 1.10(a)(iii) the Borrower shall) either (x) if the affected Eurodollar
Loan is then being made initially or pursuant to a conversion, cancel the
respective Borrowing by giving the Administrative Agent written notice on the
same date that the Borrower was notified by the affected Lender or the
Administrative Agent pursuant to Section 1.10(a)(ii) or (iii) or (y) if the
affected Eurodollar Loan is then outstanding, upon at least three Business Days’
written notice to the Administrative Agent and the affected Lender, require the
affected Lender to convert such Eurodollar Loan into a Base Rate Loan or repay
such Eurodollar Loan in full; provided that if more than one Lender is affected
at any time, then all affected Lenders must be treated the same pursuant to this
Section 1.10(b).

                     (c)     If any Lender determines that after the Restatement
Effective Date the introduction of or any change in any applicable law or
governmental rule, regulation, order, guideline, directive or request (whether
or not having the force of law) concerning capital adequacy or reserves, or any
change in interpretation or administration thereof by the NAIC or any
governmental authority, central bank or comparable agency, will have the effect
of increasing the amount of capital or reserves required or expected to be
maintained by such Lender or any corporation controlling such Lender based on
the existence of such Lender’s Commitment hereunder or its obligations
hereunder, then the Borrower shall pay to such Lender, upon its written demand
therefor (accompanied by the written notice described below in this clause (c)),
such additional amounts as shall be required to compensate such Lender or such
other corporation for the increased cost to such Lender or such other
corporation or the reduction in the rate of return to such Lender or such other
corporation as a result of such increase of capital or reserves. In determining
such additional amounts, each Lender will act reasonably and in good faith and
will use averaging and attribution methods which are reasonable, provided that
such Lender’s determination of compensation owing under this Section 1.10(c)
shall, absent manifest error, be final and conclusive and binding on all the
parties hereto. Each Lender, upon determining that any additional amounts will
be payable pursuant to this Section 1.10(c), will give prompt written notice
thereof to the Borrower, which notice shall show in reasonable detail the basis
therefor and calculation of such additional amounts, although the failure to
give any such notice shall not release or diminish the Borrower’s obligations to
pay additional amounts pursuant to this Section 1.10(c) upon the subsequent
receipt of such notice; provided that the Borrower shall not be required to
compensate any Lender or any Issuing Lender pursuant to this Section 1.10(c) for
any increased costs or reductions incurred more than 270 days prior to the date
that such Lender or such Issuing Lender, as the case may be, notifies the
Borrower of the change in law giving rise to such increased costs or reductions
and of such Lender’s or such Issuing Lender’s intention to claim compensation
therefor; provided further that, if the change in law giving rise to such
increased costs or reductions is retroactive, then the 270-day period referred
to above shall be extended to include the period of retroactive effect thereof.

12

--------------------------------------------------------------------------------

        1.11   Compensation. The Borrower shall compensate each Lender, upon its
written request (which request shall set forth in reasonable detail the basis
for requesting such compensation), for all losses, expenses and liabilities
(including, without limitation, any loss, expense or liability incurred by
reason of the liquidation or reemployment of deposits or other funds required by
such Lender to fund its Eurodollar Loans, but excluding loss of anticipated
profit) which such Lender may sustain: (i) if for any reason (other than a
default by such Lender or the Administrative Agent) a Borrowing of, or
conversion from or into, Eurodollar Loans does not occur on a date specified
therefor in a Notice of Borrowing or Notice of Conversion (whether or not
withdrawn by the Borrower); (ii) if any repayment (excluding any repayment made
pursuant to Section 4.02, but including any repayment made pursuant to Section
4.01 and any repayment as a result of an acceleration of the Loans pursuant to
Section 10 or as a result of the replacement of a Lender pursuant to Section
1.13 or 13.12(c)) or conversion of any Eurodollar Loans occurs on a date which
is not the last day of an Interest Period with respect thereto; (iii) if any
prepayment of any Eurodollar Loans is not made on any date specified in a notice
of prepayment given by the Borrower; or (iv) as a consequence of (x) any other
default by the Borrower to repay its Loans when required by the terms of this
Agreement or any Note held by such Lender or (y) any election made pursuant to
Section 1.10(b). A Lender’s basis for requesting compensation pursuant to this
Section 1.11 and a Lender’s calculation of the amount thereof (which shall
accompany any demand for payments pursuant to this Section 1.11), shall, absent
manifest error, be final and conclusive and binding on all parties hereto.

        1.12   Change of Lending Office. Each Lender agrees that upon the
occurrence of any event giving rise to the operation of Section 1.10(a)(ii) or
(iii), Section 1.10(c), Section 2.06 or Section 4.04 with respect to such
Lender, it will, if requested by the Borrower, use reasonable efforts (subject
to overall policy considerations of such Lender) to designate another lending
office for any Loans or Letters of Credit affected by such event, provided that
such designation is made on such terms that such Lender and its lending office
suffer no economic, legal or regulatory disadvantage, with the object of
avoiding the consequence of the event giving rise to the operation of such
Section. Nothing in this Section 1.12 shall affect or postpone any of the
obligations of the Borrower or the right of any Lender provided in
Sections 1.10, 2.06 and 4.04.

13

--------------------------------------------------------------------------------

        1.13   Replacement of Lenders. (a) (i) If any Lender becomes a
Defaulting Lender or otherwise defaults in its obligations to make Loans, (ii)
upon the occurrence of an event giving rise to the operation of Section
1.10(a)(ii) or (iii), Section 1.10(c), Section 2.06 or Section 4.04 with respect
to any Lender which results in such Lender charging to the Borrower increased
costs in excess of those being generally charged by the other Lenders or
(iii) in the case of a refusal by a Lender to consent to certain proposed
changes, waivers, discharges or terminations with respect to this Agreement
which have been approved by the Required Lenders as (and to the extent) provided
in Section 13.12(c), the Borrower shall have the right, if no Default or Event
of Default then exists (or, in the case of preceding clause (iii), no Default or
Event of Default will exist immediately after giving effect to such
replacement), to replace such Lender (the “Replaced Lender”) with one or more
other Eligible Transferees, none of whom shall constitute a Defaulting Lender at
the time of such replacement (collectively, the “Replacement Lender”) and each
of whom shall be required to be reasonably acceptable to the Administrative
Agent, provided that (i) at the time of any replacement pursuant to this Section
1.13, the Replacement Lender shall enter into one or more Assignment and
Assumption Agreements pursuant to Section 13.04(b) (and with all fees payable
pursuant to said Section 13.04(b) to be paid by the Replacement Lender) pursuant
to which the Replacement Lender shall acquire the entire Revolving Loan
Commitment, outstanding Revolving Loans of, outstanding Tranche B Term Loans of
and participations in Letters of Credit by, the Replaced Lender and, in
connection therewith, shall pay to (x) the Replaced Lender in respect thereof an
amount equal to the sum of (I) an amount equal to the principal amount of, and
all accrued interest on, all outstanding Revolving Loans and Tranche B Term
Loans of the Replaced Lender, (II) an amount equal to all Unpaid Drawings that
have been funded by (and not reimbursed to) such Replaced Lender, together with
all then unpaid interest with respect thereto at such time and (III) an amount
equal to all accrued, but theretofore unpaid, Fees owing to the Replaced Lender
pursuant to Section 3.01, (y) each Issuing Lender an amount equal to such
Replaced Lender’s Revolving Credit Percentage of any Unpaid Drawing (which at
such time remains an Unpaid Drawing) to the extent such amount was not
theretofore funded by such Replaced Lender to such Issuing Lender and (z) the
Swingline Lender an amount equal to such Replaced Lender’s Percentage of any
Mandatory Borrowings to the extent such amount was not theretofore funded by
such Replaced Lender to the Swingline Lender and (ii) all obligations of the
Borrower due and owing to the Replaced Lender at such time (other than those
specifically described in clause (i) above in respect of which the assignment
purchase price has been, or is concurrently being, paid) shall be paid in full
to such Replaced Lender concurrently with such replacement.

                     (b)     Upon the execution of the respective Assignment and
Assumption Agreement, the payment of amounts referred to in clauses (i) and (ii)
above and, if so requested by the Replacement Lender, delivery to the
Replacement Lender of the appropriate Notes executed by the Borrower, the
Replacement Lender shall become a Lender hereunder and the Replaced Lender shall
cease to constitute a Lender hereunder, except with respect to indemnification
provisions under this Agreement (including, without limitation, Sections 1.10,
1.11, 2.06, 4.04, 12.06 and 13.01), which shall survive as to such Replaced
Lender.

        1.14   Pro Rata Treatment and Payments. (a) Except as otherwise provided
in this Agreement, subject to Section 1.14(c), each payment (other than
prepayments) in respect of principal or interest in respect of the Loans, and
each payment in respect of fees or expenses or other Obligations payable
hereunder or under the Credit Documents shall be applied to the amounts of such
Obligations owing to the Lenders pro rata according to the respective amounts
then due and owing to the Lenders.

                     (b)        Each payment (including each prepayment) of the
Tranche B Term Loans outstanding under any Tranche B Term Loan Facility shall be
allocated among the Tranche B Term Loan Lenders holding such Tranche B Term
Loans pro rata based on the principal amount of such Tranche B Term Loans held
by such Tranche B Term Loan Lenders, and shall be applied first to the
installment(s) then due, with any excess applied to the remaining installments
of such Tranche B Term Loans, including the payment due on the Tranche B
Maturity Date, in the inverse order of their maturities. Amounts prepaid on
account of the Tranche B Term Loans may not be reborrowed.

14

--------------------------------------------------------------------------------

                     (c)        Each payment (including each prepayment) by a
Borrower on account of principal of and interest on the Revolving Loans shall be
allocated pro rata according to the respective outstanding principal amounts of
the Revolving Loans then held by the Revolving Credit Lenders. Each payment in
respect of Unpaid Drawings in connection with any Letter of Credit shall be made
to the Issuing Lender.

                     (d)        Each of the Lenders agrees that, if it should
receive any amount hereunder (whether by voluntary payment, by realization upon
security, by the exercise of the right of setoff or banker’s lien, by
counterclaim or cross action, by the enforcement of any right under the Credit
Documents, or otherwise), which is applicable to the payment of the principal
of, or interest on, the Loans, Unpaid Drawings, Commitment Fee or Letter of
Credit Fees, of a sum which with respect to the related sum or sums received by
other Lenders is in a greater proportion than the total of such Obligation then
owed and due to such Lender bears to the total of such Obligation then owed and
due to all of the Lenders immediately prior to such receipt, then such Lender
receiving such excess payment shall purchase for cash without recourse or
warranty from the other Lenders an interest in the Obligations of the respective
Credit Party to such Lenders in such amount as shall result in a proportional
participation by all the Lenders in such amount; provided that if all or any
portion of such excess amount is thereafter recovered from such Lender, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.

                     (e)        Notwithstanding anything to the contrary
contained herein, the provisions of the preceding Sections 1.14(a), (b) and (c)
shall be subject to the express provisions of this Agreement which require, or
permit, differing payments to be made to Non-Defaulting Lenders as opposed to
Defaulting Lenders.

        SECTION 2  Letters of Credit.

        2.01   Letters of Credit. (a) Subject to and upon the terms and
conditions set forth herein, the Borrower may request that an Issuing Lender
issue, at any time and from time to time on and after the Restatement Effective
Date and prior to the 30th day prior to the Revolving Loan Maturity Date, (x)
for the account of the Borrower and for the benefit of any holder (or any
trustee, agent or other similar representative for any such holders) of L/C
Supportable Obligations of the Borrower or any of its Subsidiaries, an
irrevocable standby letter of credit, in a form customarily used by such Issuing
Lender or in such other form as has been approved by such Issuing Lender and (y)
for the account of the Borrower and for the benefit of sellers of goods to the
Borrower or any of its Subsidiaries, an irrevocable trade letter of credit, in a
form customarily used by such Issuing Lender or in such other form as has been
approved by such Issuing Lender (each such letter of credit issued pursuant to
this Section 2.01, together with each letter of credit described in the second
succeeding sentence, a “Letter of Credit”). All Letters of Credit shall be
denominated in Dollars and shall be issued on a sight basis only.

                     (b) Subject to and upon the terms and conditions set forth
herein, each Issuing Lender agrees that it will, at any time and from time to
time on and after the Restatement Effective Date and prior to the 30th day prior
to the Revolving Loan Maturity Date, following its receipt of the respective
Letter of Credit Request, issue for the account of the Borrower, one or more
Letters of Credit as are permitted to remain outstanding hereunder without
giving rise to a Default or an Event of Default, provided that no Issuing Lender
shall be under any obligation to issue any Letter of Credit of the types
described above if at the time of such issuance:

15

--------------------------------------------------------------------------------

  (i)   any order, judgment or decree of any governmental authority or
arbitrator shall purport by its terms to enjoin or restrain such Issuing Lender
from issuing such Letter of Credit or any requirement of law applicable to such
Issuing Lender or any request or directive (whether or not having the force of
law) from any governmental authority with jurisdiction over such Issuing Lender
shall prohibit, or request that such Issuing Lender refrain from, the issuance
of letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuing Lender with respect to such Letter of Credit any
restriction or reserve or capital requirement (for which such Issuing Lender is
not otherwise compensated) not in effect on the Restatement Effective Date, or
any unreimbursed loss, cost or expense which was not applicable or in effect
with respect to such Issuing Lender as of the date hereof and which such Issuing
Lender reasonably and in good faith deems material to it;


  (ii)   such Issuing Lender shall have received notice from the Borrower or the
Required Lenders prior to the issuance of such Letter of Credit of the type
described in the second sentence of Section 2.03(b); or


  (iii)   or immediately prior to or after giving effect to such issuance, the
Senior Secured Leverage Ratio exceeds 2.50 to 1.00.


                     (c) Each Issuing Lender agrees to provide to the
Administrative Agent (together with a copy to the Borrower upon the Borrower’s
prior written request therefor) by facsimile promptly on the first Business Day
of each week the daily aggregate Stated Amount of all Letters of Credit issued
by such Issuing Lender and outstanding during the immediately preceding week.

        2.02   Maximum Letter of Credit Outstandings; Final Maturities.
Notwithstanding anything to the contrary contained in this Agreement, (i) no
Letter of Credit shall be issued the Stated Amount of which, when added to the
Letter of Credit Outstandings (exclusive of Unpaid Drawings which are repaid on
the date of, and prior to the issuance of, the respective Letter of Credit) at
such time would exceed either (x) $5,000,000 or (y) when added to the sum of (I)
the aggregate principal amount of all Revolving Loans then outstanding and (II)
the aggregate principal amount of all Swingline Loans then outstanding, an
amount equal to the Total Revolving Loan Commitment at such time, (ii) each
standby Letter of Credit shall by its terms terminate on or before the earlier
of (x) the date which occurs 12 months after the date of the issuance thereof
(although any such standby Letter of Credit may be extendable for successive
periods of up to 12 months, but not beyond the tenth Business Day prior to the
Revolving Loan Maturity Date, on terms acceptable to such Issuing Lender) and
(y) ten Business Days prior to the Revolving Loan Maturity Date, and (iii) each
trade Letter of Credit shall by its terms terminate on or before the earlier of
(x) the date which occurs 180 days after the date of the issuance thereof and
(y) 30 days prior to the Revolving Loan Maturity Date.

        2.03   Letter of Credit Requests; Minimum Stated Amount. (a) Whenever
the Borrower desires that a Letter of Credit be issued for its account, the
Borrower shall give the Administrative Agent and the respective Issuing Lender
at least five Business Days’ (or such shorter period as is acceptable to such
Issuing Lender) written notice thereof (including by way of facsimile
transmission). Each notice shall be in the form of Exhibit C appropriately
completed (each a “Letter of Credit Request”).

16

--------------------------------------------------------------------------------

                     (b)     The making of each Letter of Credit Request shall
be deemed to be a representation and warranty by the Borrower that such Letter
of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.02. Unless the respective Issuing Lender has received
notice from the Borrower or the Required Lenders before it issues a Letter of
Credit that one or more of the conditions specified in Section 5 or 6 are not
then satisfied, or that the issuance of such Letter of Credit would violate
Section 2.02, then such Issuing Lender shall, subject to the terms and
conditions of this Agreement, issue the requested Letter of Credit for the
account of the Borrower in accordance with such Issuing Lender’s usual and
customary practices. Upon its issuance of or amendment to any standby Letter of
Credit, the respective Issuing Lender shall promptly notify the Borrower and the
Administrative Agent, in writing, of such issuance or amendment and such notice
shall be accompanied by a copy of the issued standby Letter of Credit or
amendment. Upon receipt of such notice, the Administrative Agent shall promptly
notify each Participant, in writing, of such issuance or amendment and if so
requested by a Participant, the Administrative Agent will furnish such
Participant with a copy of the issued standby Letter of Credit or amendment.
Notwithstanding anything to the contrary contained in this Agreement, in the
event that a Lender Default exists, no Issuing Lender shall be required to issue
any Letter of Credit unless such Issuing Lender has entered into an arrangement
satisfactory to it and the Borrower to eliminate such Issuing Lender’s risk with
respect to the participation in Letters of Credit by the Defaulting Lender or
Lenders, including by cash collateralizing such Defaulting Lender’s or Lenders’
Revolving Credit Percentage of the Letter of Credit Outstandings.

                     (c)     The initial Stated Amount of each Letter of Credit
shall not be less than $100,000 or such lesser amount as is acceptable to the
respective Issuing Lender.

        2.04   Letter of Credit Participations. (a) Immediately upon the
issuance by each Issuing Lender of any Letter of Credit, such Issuing Lender
shall be deemed to have sold and transferred to each Revolving Credit Lender,
other than such Issuing Lender (each such Revolving Credit Lender, in its
capacity under this Section 2.04, a “Participant”), and each such Participant
shall be deemed irrevocably and unconditionally to have purchased and received
from such Issuing Lender, without recourse or warranty, an undivided interest
and participation, to the extent of such Participant’s Revolving Credit
Percentage, in such Letter of Credit, each drawing or payment made thereunder
and the obligations of the Borrower under this Agreement with respect thereto,
and any security therefor or guaranty pertaining thereto. Upon any change in the
Revolving Loan Commitments or Revolving Credit Percentages of the Lenders
pursuant to Section 1.13 or 13.04, it is hereby agreed that, with respect to all
outstanding Letters of Credit and Unpaid Drawings, there shall be an automatic
adjustment to the participations pursuant to this Section 2.04 to reflect the
new Revolving Credit Percentages of the assignor and assignee Lender, as the
case may be.

                     (b) In determining whether to pay under any Letter of
Credit issued by it, no Issuing Lender shall have an obligation relative to the
other Lenders other than to confirm that any documents required to be delivered
under such Letter of Credit appear to have been delivered and that they appear
to substantially comply on their face with the requirements of such Letter of
Credit. Any action taken or omitted to be taken by any Issuing Lender under or
in connection with any Letter of Credit issued by it shall not create for such
Issuing Lender any resulting liability to the Borrower, any other Credit Party,
any Lender or any other Person unless such action is taken or omitted to be
taken with gross negligence or willful misconduct (as determined by a court of
competent jurisdiction in a final and non-appealable decision).

17

--------------------------------------------------------------------------------

                     (c) In the event that any Issuing Lender makes any payment
under any Letter of Credit issued by it and the Borrower shall not have
reimbursed such amount in full to such Issuing Lender pursuant to Section
2.05(a), such Issuing Lender shall promptly notify the Administrative Agent,
which shall promptly notify each Participant of such failure, and, except as
provided in the proviso of the immediately succeeding sentence, each Participant
shall promptly and unconditionally pay to such Issuing Lender the amount of such
Participant’s Revolving Credit Percentage of such unreimbursed payment in
Dollars and in same day funds. If the Administrative Agent so notifies, prior to
12:00 Noon (New York time) on any Business Day, any Participant required to fund
a payment under a Letter of Credit, such Participant shall make available to the
respective Issuing Lender in Dollars such Participant’s Revolving Credit
Percentage of the amount of such payment on such Business Day in same day funds;
provided, however, that no Participant shall be obligated to pay to the
respective Issuing Lender its Revolving Credit Percentage of such unreimbursed
amount for any wrongful payment made by such Issuing Lender under a Letter of
Credit issued by it as a result of acts or omissions constituting willful
misconduct or gross negligence on the part of such Issuing Lender (as determined
by a court of competent jurisdiction in a final and non-appealable decision). If
and to the extent such Participant shall not have so made its Revolving Credit
Percentage of the amount of such payment available to the respective Issuing
Lender, such Participant agrees to pay to such Issuing Lender, forthwith on
demand such amount, together with interest thereon, for each day from such date
until the date such amount is paid to such Issuing Lender at the overnight
Federal Funds Rate for the first three days and at the interest rate applicable
to Base Rate Loans for each day thereafter. The failure of any Participant to
make available to the respective Issuing Lender its Revolving Credit Percentage
of any payment under any Letter of Credit shall not relieve any other
Participant of its obligation hereunder to make available to such Issuing Lender
its Revolving Credit Percentage of any Letter of Credit on the date required, as
specified above, but no Participant shall be responsible for the failure of any
other Participant to make available to such Issuing Lender such other
Participant’s Revolving Credit Percentage of any such payment.

                     (d) Whenever an Issuing Lender receives a payment of a
reimbursement obligation as to which it has received any payments from the
Participants pursuant to clause (c) above, such Issuing Lender shall pay to each
Participant which has paid its Revolving Credit Percentage thereof, in Dollars
and in same day funds, an amount equal to such Participant’s share (based upon
the proportionate aggregate amount originally funded by such Participant to the
aggregate amount funded by all Participants) of the principal amount of such
reimbursement obligation and interest thereon accruing after the purchase of the
respective participations; provided, however, that if such Issuing Lender shall
have received any such payment of a reimbursement obligation on a day that is
not a Business Day or on or after 12:00 Noon (New York time) on any Business
Day, such Issuing Lender shall not be obliged to make any payment to any
Participant in respect thereof until the immediately succeeding Business Day.

                     (e) The obligations of the Participants to make payments to
each Issuing Lender with respect to Letters of Credit issued by it shall be
irrevocable and not subject to any qualification or exception whatsoever (except
as otherwise provided in the proviso to the second sentence of Section 2.04(c))
and shall be made in accordance with the terms and conditions of this Agreement
under all circumstances, including, without limitation, any of the following
circumstances:

18

--------------------------------------------------------------------------------

                       (i) any lack of validity or enforceability of this
Agreement or any of the other Credit Documents;


                       (ii) the existence of any claim, setoff, defense or other
right which the Borrower or any of its Subsidiaries may have at any time against
a beneficiary named in a Letter of Credit, any transferee of any Letter of
Credit (or any Person for whom any such transferee may be acting), the
Administrative Agent, any Issuing Lender, any Participant or any other Person,
whether in connection with this Agreement, any Letter of Credit, the
transactions contemplated herein or any unrelated transactions (including any
underlying transaction between the Borrower or any Subsidiary of the Borrower
and the beneficiary named in any such Letter of Credit);


                       (iii) any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;


                       (iv) the surrender or impairment of any security for the
performance or observance of any of the terms of any of the Credit Documents; or


                       (v) the occurrence of any Default or Event of Default.


        2.05   Agreement to Repay Letter of Credit Drawings. (a) The Borrower
agrees to reimburse each Issuing Lender, by making payment to the Administrative
Agent in Dollars and in immediately available funds at the Payment Office, for
any payment or disbursement made by such Issuing Lender under any Letter of
Credit issued by it (each such amount so paid until reimbursed, an “Unpaid
Drawing”), not later than one Business Day following receipt by the Borrower of
notice of such payment or disbursement (provided that no such notice shall be
required to be given if a Default or an Event of Default under Section 10.05
shall have occurred and be continuing, in which case the Unpaid Drawing shall be
due and payable immediately without presentment, demand, protest or notice of
any kind (all of which are hereby waived by the Borrower)), with interest on the
amount so paid or disbursed by such Issuing Lender, to the extent not reimbursed
prior to 12:00 Noon (New York time) on the date of such payment or disbursement,
from and including the date paid or disbursed to but excluding the date such
Issuing Lender was reimbursed by the Borrower therefor at a rate per annum which
shall be the sum of the Applicable Margin for Revolving Loans that are
maintained as Base Rate Loans plus the Base Rate each as in effect from time to
time; provided, however, to the extent such amounts are not reimbursed prior to
12:00 Noon (New York time) on the third Business Day following the receipt by
the Borrower of notice of such payment or disbursement or following the
occurrence of a Default or an Event of Default under Section 10.05, interest
shall thereafter accrue on the amounts so paid or disbursed by such Issuing
Lender (and until reimbursed by the Borrower) at a rate per annum which shall be
the sum of the Applicable Margin for Revolving Loans that are maintained as Base
Rate Loans plus the Base Rate each as in effect from time to time plus 2%, in
each such case, with interest to be payable on demand. Each Issuing Lender shall
give the Borrower prompt written notice of each Drawing under any Letter of
Credit issued by it, provided that the failure to give any such notice shall in
no way affect, impair or diminish the Borrower’s obligations hereunder.

19

--------------------------------------------------------------------------------

                     (b)     The obligations of the Borrower under this Section
2.05 to reimburse each Issuing Lender with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any setoff, counterclaim or
defense to payment which the Borrower may have or have had against any Lender
(including any Revolving Credit Lender in its capacity as issuer of the Letter
of Credit or as Participant), including, without limitation, any defense based
upon the failure of any drawing or payment under a Letter of Credit (each a
“Drawing”) to conform to the terms of the Letter of Credit or any nonapplication
or misapplication by the beneficiary of the proceeds of such Drawing; provided,
however, that the Borrower shall not be obligated to reimburse the respective
Issuing Lender for any wrongful payment made by such Issuing Lender under a
Letter of Credit issued by it as a result of acts or omissions constituting
willful misconduct or gross negligence on the part of such Issuing Lender (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

        2.06   Increased Costs. If at any time after the Restatement Effective
Date, the introduction of or any change in any applicable law, rule, regulation,
order, guideline or request or in the interpretation or administration thereof
by the NAIC or any governmental authority charged with the interpretation or
administration thereof, or compliance by any Issuing Lender or any Participant
with any request or directive by the NAIC or by any such authority (whether or
not having the force of law), shall either (i) impose, modify or make applicable
any reserve, deposit, capital adequacy or similar requirement against letters of
credit issued by any Issuing Lender or participated in by any Participant, or
(ii) impose on any Issuing Lender or any Participant any other conditions
relating, directly or indirectly, to this Agreement; and the result of any of
the foregoing is to increase the cost to any Issuing Lender or any Participant
of issuing, maintaining or participating in any Letter of Credit, or reduce the
amount of any sum received or receivable by any Issuing Lender or any
Participant hereunder or reduce the rate of return on its capital with respect
to Letters of Credit (except for changes in the rate of tax on, or determined by
reference to, the net income or profits of such Issuing Lender or such
Participant pursuant to the laws of the jurisdiction in which it is organized or
in which its principal office or applicable lending office is located or any
subdivision thereof or therein), then, upon the delivery of the certificate
referred to below to the Borrower by such Issuing Lender or such Participant (a
copy of which certificate shall be sent by such Issuing Lender or such
Participant to the Administrative Agent), the Borrower shall pay to such Issuing
Lender or such Participant such additional amount or amounts as will compensate
such Issuing Lender or such Participant for such increased cost or reduction in
the amount receivable or reduction on the rate of return on its capital. Each
Issuing Lender or Participant, upon determining that any additional amounts will
be payable to it pursuant to this Section 2.06, will give prompt written notice
thereof to the Borrower, which notice shall include a certificate submitted to
the Borrower by such Issuing Lender or such Participant (a copy of which
certificate shall be sent by such Issuing Lender or such Participant to the
Administrative Agent), setting forth in reasonable detail the basis therefor and
the calculation of such additional amount or amounts necessary to compensate
such Issuing Lender or such Participant; provided that the Borrower shall not be
required to compensate any Lender or any Issuing Bank pursuant to this Section
2.06 for any increased costs or reductions incurred more than 270 days prior to
the date that such Lender or such Issuing Lender, as the case may be, notifies
the Borrower of the change in law giving rise to such increased costs or
reductions and of such Lender’s or such Issuing Lender’s intention to claim
compensation therefor; provided further that, if the change in law giving rise
to such increased costs or reductions is retroactive, then the 270-day period
referred to above shall be extended to include the period of retroactive effect
thereof. The certificate required to be delivered pursuant to this Section 2.06
shall, absent manifest error, be final and conclusive and binding on the
Borrower, although the failure to deliver any such certificate shall not release
or diminish the Borrower’s obligations to pay additional amounts pursuant to
this Section 2.05 upon subsequent receipt of such certificate.

20

--------------------------------------------------------------------------------

        SECTION 3  Fees; Adjustments to the Total Revolving Loan Commitment.

        3.01   Fees. (a) The Borrower shall pay to the Administrative Agent for
distribution to each Revolving Credit Lender that is a Non-Defaulting Lender, a
commitment fee (the “Commitment Fee”) for the period from and including the
Restatement Effective Date to but excluding the Revolving Loan Maturity Date (or
such earlier date on which the Total Revolving Loan Commitment shall have been
terminated), computed at a rate per annum equal to ½ of 1% on the daily average
Unutilized Revolving Loan Commitment of such Non-Defaulting Lender. Accrued
Commitment Fee shall be due and payable quarterly in arrears on each Quarterly
Payment Date and on the Revolving Loan Maturity Date (or such earlier date on
which the Total Revolving Loan Commitment shall have been terminated).

                     (b)     The Borrower shall pay to the Administrative Agent
for distribution to each Revolving Credit Lender (based on each such Lender’s
respective Revolving Credit Percentage) a fee in respect of each Letter of
Credit issued hereunder (the “Letter of Credit Fee”) for the period from and
including the date of issuance of such Letter of Credit to and including the
date of termination or expiration of such Letter of Credit, computed at a rate
per annum equal to the Applicable Margin then in effect for Eurodollar Loans
which are Revolving Loans on the daily Stated Amount of such Letter of Credit.
Accrued Letter of Credit Fees shall be due and payable quarterly in arrears on
each Quarterly Payment Date and on the first day after the termination of the
Total Revolving Loan Commitment upon which no Letters of Credit remain
outstanding.

                     (c)     The Borrower shall pay to each Issuing Lender, for
its own account, a facing fee in respect of each Letter of Credit issued by such
Issuing Lender hereunder (the “Facing Fee”) for the period from and including
the date of issuance of such Letter of Credit to and including the termination
or expiration of such Letter of Credit, computed at a rate equal to ¼ of 1% per
annum of the daily Stated Amount of such Letter of Credit; provided that in no
event shall the annual Facing Fee with respect to any Letter of Credit be less
than $500 per year per Letter of Credit. Accrued Facing Fees shall be due and
payable quarterly in arrears on each Quarterly Payment Date and on the first day
after the termination of the Total Revolving Loan Commitment upon which no
Letters of Credit remain outstanding.

21

--------------------------------------------------------------------------------

                     (d)     The Borrower shall pay to each Issuing Lender, for
its own account, upon each payment under, issuance of, or amendment to, any
Letter of Credit, such amount as shall at the time of such event be the
administrative charge and the reasonable expenses which such Issuing Lender is
generally imposing in connection with such occurrence with respect to letters of
credit.

                     (e)     The Borrower shall pay to the Administrative Agent
for its own account the annual agency fee specified in that certain Fee Letter
dated as of August 25, 2003 among Borrower, Lehman Brothers, Lehman Commercial
Paper, GE Capital and GECC Capital Markets Group (the “Fee Letter”), at the
times specified for payment therein.

        3.02   Voluntary Termination of Unutilized Commitments. Upon at least
three Business Day’s prior written notice to the Administrative Agent at the
Notice Office (which notice the Administrative Agent shall promptly transmit to
each of the Revolving Credit Lenders), the Borrower shall have the right, at any
time or from time to time, without premium or penalty, to terminate the Total
Unutilized Revolving Loan Commitment, in whole or in part, pursuant to this
Section 3.02, in a minimum amount of $1,000,000 and, in excess thereof, in
integral multiples of $100,000 in the case of partial reductions to the Total
Unutilized Revolving Loan Commitment, provided that each such reduction shall
apply proportionately to permanently reduce the Revolving Loan Commitment of
each Revolving Credit Lender.

        3.03   Mandatory Reduction of Revolving Loan Commitments. (a) The Total
Revolving Loan Commitment (and the Revolving Loan Commitment of each Revolving
Credit Lender) shall terminate in their entirety on February 15, 2007.

                     (b)     In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Revolving Credit Commitments
shall permanently reduce by the amount of each mandatory repayment of Revolving
Loans from Asset Sales made or required to be made pursuant to Section
4.02(a)(iv).

                     (c)     In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Revolving Credit Commitments
shall permanently reduce by the amount of each mandatory repayment of Revolving
Loans made or required to be made in connection with any incurrence of
Indebtedness for borrowed money pursuant to Section 4.02(a)(ii).

                     (d)     In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Revolving Credit Commitments
shall permanently reduce by the amount of each mandatory repayment of Revolving
Loans made or required to be made pursuant to Section 4.02(a)(v).

                     (e)     In addition to any other mandatory commitment
reductions pursuant to this Section 3.03, the Total Revolving Loan Commitment
(and the Revolving Loan Commitment of each Lender) shall terminate in its
entirety on the earlier of (i) the Revolving Loan Maturity Date and (ii) unless
the Required Lenders otherwise agree, the date on which a Change of Control
occurs.

22

--------------------------------------------------------------------------------

                     (f)     Each reduction to the Total Revolving Loan
Commitment pursuant to this Section 3.03 shall apply proportionately to reduce
the Revolving Loan Commitment of each Lender.

        SECTION 4  Prepayments; Payments; Taxes.

        4.01   Voluntary Prepayments. The Borrower shall have the right to
prepay the Loans made to it, without premium or penalty, in whole or in part at
any time and from time to time on the following terms and conditions: (i) the
Borrower shall give the Administrative Agent prior to 12:00 Noon (New York time)
at the Notice Office (x) at least one Business Day’s prior written notice (or
telephonic notice promptly confirmed in writing) of its intent to prepay Base
Rate Loans (or same day notice in the case of a prepayment of Swingline Loans)
and (y) at least three Business Days’ prior written notice (or telephonic notice
promptly confirmed in writing) of its intent to prepay Eurodollar Loans, whether
Revolving Loans, Tranche B Term Loans or Swingline Loans shall be prepaid, the
amount of such prepayment, the Types of the Loans to be prepaid and, in the case
of Eurodollar Loans, the specific Borrowing or Borrowings pursuant to which
made, which notice the Administrative Agent shall, except in the case of
Swingline Loans, promptly transmit to each of the Lenders; (ii) each prepayment
of Revolving Loans and Tranche B Term Loans pursuant to this Section 4.01 shall
be in an aggregate principal amount of at least $500,000 and, in excess thereof,
in integral multiples of $100,000 and each prepayment of Swingline Loans
pursuant to this Section 4.01 shall be in an aggregate principal amount of at
least $100,000, provided that if any partial prepayment of Eurodollar Loans made
pursuant to any Borrowing shall reduce the outstanding principal amount of
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, then such Borrowing may not be
continued as a Borrowing of Eurodollar Loans and any election of an Interest
Period with respect thereto given by the Borrower shall have no force or effect;
(iii) each prepayment pursuant to this Section 4.01 in respect of any Revolving
Loans made pursuant to a Borrowing shall be applied pro rata among such
Revolving Loans, provided that at the Borrower’s election in connection with any
prepayment of Revolving Loans pursuant to this Section 4.01 and so long as no
Default or Event of Default then exists, such prepayment shall not be applied to
any Revolving Loan of a Defaulting Lender; and (iv) each prepayment pursuant to
this Section 4.01 in respect of the Tranche B Term Loan shall be applied pro
rata among such Tranche B Term Loans, and against the scheduled installments of
principal under Section 1.01(f), including the payment due on the Tranche B Term
Loan Maturity Date, in the inverse order of the their maturities.

        4.02   Mandatory Repayments. (a)(i) On any day on which the sum of (I)
the aggregate outstanding principal amount of all Revolving Loans (after giving
effect to all other repayments thereof on such date), (II) the aggregate
outstanding principal amount of all Swingline Loans (after giving effect to all
other repayments thereof on such date) and (III) the aggregate amount of all
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment as
then in effect, the Borrower shall prepay on such day the principal of Swingline
Loans and, after all Swingline Loans have been repaid in full or if no Swingline
Loans are outstanding, the Borrower shall prepay Revolving Loans in an amount
equal to such excess. If, after giving effect to the prepayment of all
outstanding Swingline Loans and Revolving Loans, the aggregate amount of the
Letter of Credit Outstandings exceeds the Total Revolving Loan Commitment as
then in effect, the Borrower shall pay to the Administrative Agent (for the
benefit of the Lenders and the Issuing Lenders) at the Payment Office on such
day an amount of cash and/or Cash Equivalents equal to the amount of such excess
(up to a maximum amount equal to the Letter of Credit Outstandings at such
time), such cash and/or Cash Equivalents to be held as security for all
obligations of the Borrower to the Issuing Lenders and the Lenders hereunder in
a cash collateral account to be established by the Administrative Agent.

23

--------------------------------------------------------------------------------

                       (ii)        On each date on or after the Restatement
Effective Date on which the Borrower or any of its Subsidiaries receives any
cash proceeds (net of underwriting discounts and commissions) from either (x)
any sale or issuance of Equity Interests of the Borrower or any of its
Subsidiaries (excluding cash proceeds of any Excluded Equity Issuance, provided
no Default or Event of Default has occurred and is then continuing at the time
of receipt of such cash proceeds and excluding the proceeds received by any
Subsidiary Guarantor from the sale or issuance of Equity Interests by such
Subsidiary Guarantor to the Borrower) or (y) any incurrence of Indebtedness for
borrowed money (other than the Loans and Excluded Debt) by the Borrower or any
of its Subsidiaries, the Borrower shall apply 100% of the amount of the net
proceeds from such sale or equity issuance or 100% of the Net Debt Proceeds from
the incurrence of such Indebtedness, as applicable: (A) to prepay on such date
all remaining scheduled installments of principal of the Tranche B Term Loan
under Section 1.01(f), including the payment due on the Tranche B Term Loan
Maturity Date, in the inverse order of the their maturities, and, after the
Tranche B Term Loan has been repaid in full, (B) to prepay on such date the
principal of Swingline Loans and, after all Swingline Loans have been repaid in
full or if no Swingline Loans are outstanding, the Borrower shall prepay
Revolving Loans in an amount equal to the remaining amount of such proceeds and
(C) to the extent any such proceeds remain unused after giving effect to the
prepayment of such Tranche B Term Loans, Swingline Loans and Revolving Loans,
the Borrower shall pay to the Administrative Agent (for the benefit of the
Lenders and the Issuing Lenders) at the Payment Office on such date an amount of
cash and/or Cash Equivalents equal to the amount of such excess (up to a maximum
amount equal to the Letter of Credit Outstandings at such time, if any), such
cash and Cash Equivalents to be held as security for all obligations of the
Borrower to the Issuing Lenders and the Lenders hereunder in a cash collateral
account to be established by the Administrative Agent.


                       (iii)        On any day on which the aggregate amount of
all Letter of Credit Outstandings exceeds $5,000,000, the Borrower shall pay to
the Administrative Agent (for the benefit of the Lenders and the Issuing
Lenders) at the Payment Office on such day an amount of cash and/or Cash
Equivalents equal to the amount of such excess, such cash and/or Cash
Equivalents to be held as security for all obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.


24

--------------------------------------------------------------------------------

                       (iv)        On each date on or after the Restatement
Effective Date on which the Borrower or any of its Subsidiaries receives Cash
Proceeds from any Asset Sale, the Borrower shall apply 100% of the amount of
such net Cash Proceeds, as and when received: (A) to prepay on such date all
remaining scheduled installments of principal of the Tranche B Term Loan under
Section 1.01(f), including the payment due on the Tranche B Term Loan Maturity
Date, in the inverse order of their maturities, and, after the Tranche B Term
Loan has been repaid in full, (B) to prepay on such date the principal of
Swingline Loans and, after all Swingline Loans have been repaid in full or if no
Swingline Loans are outstanding, the Borrower shall prepay Revolving Loans in an
amount equal to the remaining amount of such proceeds and (C) to the extent any
such proceeds remain unused after giving effect to the prepayment of such
Tranche B Term Loans, Swingline Loans and Revolving Loans, the Borrower shall
pay to the Administrative Agent (for the benefit of the Lenders and the Issuing
Lenders) at the Payment Office on such date an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the Letter of Credit Outstandings at such time, if any), such cash and Cash
Equivalents to be held as security for all obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent; provided, however, that so long as (x)
no Default or Event of Default then exists, and (y) the aggregate amount of Net
Sale Proceeds from all Asset Sales received by the Borrower or any of its
Subsidiaries after the Restatement Effective Date and on or prior to such date
does not exceed $5,000,000, the Borrower may use such Net Sale Proceeds to
purchase assets (other than working capital) used or to be used in the
businesses permitted pursuant to Section 9.16 (including, without limitation
(but only to the extent permitted by Section 8.14), the purchase of the assets
or 100% of the equity of a Person engaged in such business) within 180 days
following the date of receipt of such Net Sale Proceeds, provided further, that
if all or any portion of such Net Sale Proceeds are not so reinvested within
such 180-day period (or such earlier date, if any, as the Borrower or the
relevant Subsidiary determines not to reinvest the Net Sale Proceeds from such
Asset Sale as set forth above), the Borrower shall apply an amount equal to such
remaining portion on such date (referred to herein as the “Non-Reinvested Net
Sale Proceeds Amount”) to repay Loans and cash collateralize Letter of Credit
Outstandings as provided above in this Section 4.02(a)(iv).


25

--------------------------------------------------------------------------------

                       (v)        On each date on or after the Restatement
Effective Date on which the Borrower or any of its Subsidiaries receives any
cash proceeds from any Recovery Event, the Borrower shall apply 100% of the Net
Insurance Proceeds of such Recovery Event: (A) to prepay on such date all
remaining scheduled installments of principal of the Tranche B Term Loan under
Section 1.01(f) including the payment due on the Tranche B Term Loan Maturity
Date, in the inverse order of their maturities, and, after the Tranche B Term
Loan has been repaid in full, (B) to prepay on such date the principal of
Swingline Loans and, after all Swingline Loans have been repaid in full or if no
Swingline Loans are outstanding, the Borrower shall prepay Revolving Loans in an
amount equal to the remaining amount of such proceeds and (C) to the extent any
such proceeds remain unused after giving effect to the prepayment of such
Tranche B Term Loans, Swingline Loans and Revolving Loans, the Borrower shall
pay to the Administrative Agent (for the benefit of the Lenders and the Issuing
Lenders) at the Payment Office on such date an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the Letter of Credit Outstandings at such time, if any), such cash and Cash
Equivalents to be held as security for all obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent; provided, however, that so long as no
Default or Event of Default then exists and the aggregate amount of Net
Insurance Proceeds received from such Recovery Event is less than $1,000,000,
the Borrower shall not be required to use such Net Insurance Proceeds to repay
Loans and cash collateralize Letter of Credit Outstandings as otherwise required
above pursuant to this Section 4.02(a)(v); providedfurther, that so long as no
Default or Event of Default then exists and the aggregate amount of Net
Insurance Proceeds received from such Recovery Event equals or exceeds
$1,000,000 but when added to the aggregate amount of all other Net Insurance
Proceeds (excluding any amounts that are less than $1,000,000) received from all
other Recovery Events does not exceed $5,000,000, the Borrower shall not be
required to use such Net Insurance Proceeds to repay Loans and cash
collateralize Letter of Credit Outstandings as otherwise required above pursuant
to this Section 4.02(a)(v) to the extent that the Borrower has delivered a
certificate to the Administrative Agent stating that such Net Insurance Proceeds
shall be used to replace or restore any properties or assets in respect of which
such Net Insurance Proceeds were paid within 180 days following the date of the
receipt of such Net Insurance Proceeds (which certificate shall set forth the
estimates of the Net Insurance Proceeds to be so expended); provided, however,
if all or any portion of such Net Insurance Proceeds are not so used within 180
days after the date of the receipt of such Net Insurance Proceeds (or such
earlier date, if any, as the Borrower or the relevant Subsidiary determines not
to reinvest the Net Insurance Proceeds relating to such Recovery Event as set
forth above), the Borrower shall apply an amount equal to such remaining portion
on such date (referred to herein as the “Non-Reinvested Net Insurance Proceeds
Amount”) to repay Loans and cash collateralize Letter of Credit Outstandings as
provided above in this Section 4.02(a)(v).


26

--------------------------------------------------------------------------------

                       (vi)        On the date that is ten (10) days after the
earlier of (i) the date on which the Borrower’s annual audited financial
statements for any fiscal year, beginning with the 2004 fiscal year, are
delivered pursuant to Section 8.01(c) or (ii) the date on which such annual
audited financial statements were required to be delivered for such fiscal year
pursuant to such Section, the Borrower shall prepay an aggregate principal
amount of the Loans (and cash collateralize Letter of Credit Outstandings) in an
amount equal to (x) 75% of Excess Cash Flow for such fiscal year or (y) 50% of
Excess Cash Flow for such fiscal year if Borrower’s Leverage Ratio for such
fiscal year is 3.25 to 1.00 or less. Any prepayment of Loans or cash
collateralization of Letter of Credit Outstandings under this Section
4.02(a)(vi) shall be shall be accompanied by a certificate signed by the
Borrower’s Chief Financial Officer or Treasurer certifying the manner in which
Excess Cash Flow and the resulting prepayment were calculated, which certificate
shall be in form and substance reasonably satisfactory to Administrative Agent
and such prepayment shall be applied as follows: (A) to prepay on such date all
remaining scheduled installments of principal of the Tranche B Term Loan under
Section 1.01(f), including the payment due on the Tranche B Term Loan Maturity
Date, in the inverse order of their maturities, and, after the Tranche B Term
Loan has been repaid in full, (B) to prepay on such date the principal of
Swingline Loans and, after all Swingline Loans have been repaid in full or if no
Swingline Loans are outstanding, the Borrower shall prepay Revolving Loans in an
amount equal to the remaining amount of such proceeds and (C) to the extent any
such proceeds remain unused after giving effect to the prepayment of such
Tranche B Term Loans, Swingline Loans and Revolving Loans, the Borrower shall
pay to the Administrative Agent (for the benefit of the Lenders and the Issuing
Lenders) at the Payment Office on such date an amount of cash and/or Cash
Equivalents equal to the amount of such excess (up to a maximum amount equal to
the Letter of Credit Outstandings at such time, if any), such cash and Cash
Equivalents to be held as security for all obligations of the Borrower to the
Issuing Lenders and the Lenders hereunder in a cash collateral account to be
established by the Administrative Agent.


                     (b)     With respect to each repayment of Revolving Loans
and Tranche B Term Loans required by this Section 4.02, the Borrower may
designate the Types of Revolving Loans and Tranche B Term Loans which are to be
repaid and, in the case of Eurodollar Loans, the specific Borrowing or
Borrowings pursuant to which such Eurodollar Loans were made, provided that: (i)
repayments of Eurodollar Loans pursuant to this Section 4.02 may only be made on
the last day of an Interest Period applicable thereto unless all Eurodollar
Loans with Interest Periods ending on such date of required repayment and all
Base Rate Loans have been paid in full; (ii) if any repayment of Eurodollar
Loans made pursuant to a single Borrowing shall reduce the outstanding
Eurodollar Loans made pursuant to such Borrowing to an amount less than the
Minimum Borrowing Amount applicable thereto, such Borrowing shall be converted
at the end of the then current Interest Period into a Borrowing of Base Rate
Loans; (iii) each repayment of any Revolving Loans made pursuant to a Borrowing
shall be applied pro rata among such Revolving Loans, and (iv) each repayment of
the Tranche B Term Loan shall be applied pro rata among such Tranche B Term
Loans, and against all remaining scheduled installments of principal under
Section 1.01(f), including the payment due on the Tranche B Term Loan Maturity
Date, in the inverse order of their maturities. In the absence of a designation
by the Borrower as described in the preceding sentence, the Administrative Agent
shall, subject to the above, make such designation in its sole discretion.

27

--------------------------------------------------------------------------------

                     (c)     Notwithstanding anything to the contrary contained
in this Agreement or in any other Credit Document, (i) all then outstanding
Revolving Loans shall be repaid in full on the Revolving Loan Maturity Date,
(ii) the outstanding Tranche B Term Loan shall be repaid in full on the Tranche
B Maturity Date, (iii) all then outstanding Swingline Loans shall be repaid in
full on the Swingline Expiry Date, (iv) each Swingline Loan shall be repaid in
full on or prior to the date falling seven Business Days after the date of
incurrence of such Swingline Loan and (v) unless the Required Lenders otherwise
agree, all then outstanding Loans shall be repaid in full on the date on which a
Change of Control occurs.

        4.03   Method and Place of Payment. Except as otherwise specifically
provided herein, all payments under this Agreement or under any Note shall be
made to the Administrative Agent for the account of the Lender or Lenders
entitled thereto not later than 12:00 Noon (New York time) on the date when due
and shall be made in immediately available funds in Dollars at the Payment
Office. Whenever any payment to be made hereunder or under any Note shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and, with respect to
payments of principal, interest shall be payable at the applicable rate during
such extension. Upon receipt thereof, the Administrative Agent shall promptly
distribute such payments to the Lenders entitled thereto.

        4.04   Net Payments. (a) All payments made by the Borrower hereunder or
under any Note will be made without setoff, counterclaim or other defense.
Except as provided in Section 4.04(b), all such payments will be made free and
clear of, and without deduction or withholding for, any present or future taxes,
levies, imposts, duties, fees, assessments or other charges of whatever nature
now or hereafter imposed by any jurisdiction or by any political subdivision or
taxing authority thereof or therein with respect to such payments (but
excluding, except as provided in the second succeeding sentence, any tax imposed
on or measured by the net income or net profits of a Lender pursuant to the laws
of the jurisdiction in which it is organized or the jurisdiction in which the
principal office or applicable lending office of such Lender is located or any
subdivision thereof or therein) and all interest, penalties or similar
liabilities with respect to such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges (all such non-excluded taxes, levies,
imposts, duties, fees, assessments or other charges being referred to
collectively, as “Taxes”). If any Taxes are so levied or imposed, the Borrower
agrees to pay the full amount of such Taxes, and such additional amounts as may
be necessary so that every payment of all amounts due under this Agreement or
under any Note, after withholding or deduction for or on account of any Taxes,
will not be less than the amount provided for herein or in such Note. If any
amounts are payable in respect of Taxes pursuant to the preceding sentence, the
Borrower agrees to reimburse each Lender, upon the written request of such
Lender, for taxes imposed on or measured by the net income or net profits of
such Lender pursuant to the laws of the jurisdiction in which such Lender is
organized or in which the principal office or applicable lending office of such
Lender is located or under the laws of any political subdivision or taxing
authority of any such jurisdiction in which such Lender is organized or in which
the principal office or applicable lending office of such Lender is located and
for any withholding of taxes as such Lender shall determine are payable by, or
withheld from, such Lender, in respect of such amounts so paid to or on behalf
of such Lender pursuant to the preceding sentence and in respect of any amounts
paid to or on behalf of such Lender pursuant to this sentence. The Borrower will
furnish to the Administrative Agent within 45 days after the date the payment of
any Taxes is due pursuant to applicable law certified copies of tax receipts
evidencing such payment by the Borrower. The Borrower agrees to indemnify and
hold harmless each Lender, and reimburse such Lender upon its written request,
for the amount of any Taxes so levied or imposed and paid by such Lender.

28

--------------------------------------------------------------------------------

                     (b)     In the case of Loans to the Borrower, each Lender
that is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes agrees to deliver
to the Borrower and the Administrative Agent on or prior to the Restatement
Effective Date, or in the case of a Lender that is an assignee or transferee of
an interest under this Agreement pursuant to Section 1.13 or 13.04 (unless the
respective Lender was already a Lender hereunder immediately prior to such
assignment or transfer), on the date of such assignment or transfer to such
Lender, (i) two accurate and complete original signed copies of Internal Revenue
Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption under
an income tax treaty) (or successor forms) certifying to such Lender’s
entitlement as of such date to a complete exemption from United States
withholding tax with respect to payments to be made by the Borrower under this
Agreement and under any Note or (ii) if the Lender is not a “bank” within the
meaning of Section 881(c)(3)(A) of the Code and cannot deliver either Internal
Revenue Service Form W-8ECI or Form W-8BEN (with respect to a complete exemption
under an income tax treaty) pursuant to clause (i) above, (x) a certificate
substantially in the form of Exhibit D (any such certificate, a “Section
4.04(b)(ii) Certificate”) and (y) two accurate and complete original signed
copies of Internal Revenue Service Form W-8BEN (with respect to the portfolio
interest exemption) (or successor form) certifying to such Lender’s entitlement
as of such date to a complete exemption from United States withholding tax with
respect to payments of interest to be made by the Borrower under this Agreement
and under any Note. In addition, in the case of Loans to the Borrower, each
Lender agrees that from time to time after the Restatement Effective Date, when
a lapse in time or change in circumstances renders the previous certification
obsolete or inaccurate in any material respect, such Lender will deliver to the
Borrower and the Administrative Agent two new accurate and complete original
signed copies of Internal Revenue Service Form W-8ECI or Form W-8BEN (with
respect to the benefit of any income tax treaty), or Form W-8BEN (with respect
to the portfolio interest exemption) and a Section 4.04(b)(ii) Certificate, as
the case may be, and such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments by the
Borrower under this Agreement and any Note, or such Lender shall immediately
notify the Borrower and the Administrative Agent of its inability to deliver any
such Form or Certificate, in which case such Lender shall not be required to
deliver any such Form or Certificate pursuant to this Section 4.04(b).
Notwithstanding anything to the contrary contained in Section 4.04(a), but
subject to Section 13.04(b) and the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold income or similar taxes imposed by the United States (or any
political subdivision or taxing authority thereof or therein) from interest,
Fees or other amounts payable by it hereunder for the account of any Lender
which is not a United States person (as such term is defined in Section
7701(a)(30) of the Code) for U.S. Federal income tax purposes to the extent that
such Lender has not provided to the Borrower U.S. Internal Revenue Service Forms
that establish a complete exemption from such deduction or withholding and
(y) the Borrower shall not be obligated pursuant to Section 4.04(a) to gross-up
payments to be made by it to a Lender in respect of income or similar taxes
imposed by the United States if (I) such Lender has not provided to the Borrower
the Internal Revenue Service Forms required to be provided to the Borrower
pursuant to this Section 4.04(b) or (II) in the case of a payment, other than
interest, to a Lender described in clause (ii) above, to the extent that such
Forms do not establish a complete exemption from withholding of such taxes.
Notwithstanding anything to the contrary contained in the preceding sentence or
elsewhere in this Section 4.04 and except as set forth in Section 13.04(b), the
Borrower agrees to pay any additional amounts and to indemnify each Lender in
the manner set forth in Section 4.04(a) (without regard to the identity of the
jurisdiction requiring the deduction or withholding) in respect of any Taxes
deducted or withheld by it as described in the immediately preceding sentence as
a result of any changes that are effective after the Restatement Effective Date
in any applicable law, treaty, governmental rule, regulation, guideline or
order, or in the interpretation thereof, relating to the deducting or
withholding of such Taxes.

29

--------------------------------------------------------------------------------

        SECTION 5  Conditions Precedent to the Restatement Effective Date.

        The occurrence of the Original Closing Date, and the agreement of each
Lender to make the initial extension of credit requested to be made by it on the
Original Closing Date, were subject to the satisfaction, prior to or
concurrently with the making of such extensions of credit on the Original
Closing Date, of the conditions precedent set forth in Section 5 and 6 of the
Existing Credit Agreement. The agreement of each Lender to make the Revolving
Loans and Tranche B Term Loans requested to be made by it hereunder on the
Restatement Effective Date, and the Issuing Lender to issue any Letters of
Credit on the Restatement Effective Date, is subject to the satisfaction, prior
to or concurrently with the making of such extension of credit on the
Restatement Effective Date, of the following conditions precedent:

        5.01   Execution of Agreement; Notes; Updated Schedules. On or prior to
the Restatement Effective Date, (i) this Agreement shall have been executed and
delivered as provided in Section 13.10 and (ii) there shall have been delivered
to the Administrative Agent for the account of each of the Lenders the
appropriate Notes executed by the Borrower and to the Swingline Lender, the
Swingline Note executed by the Borrower, in each case, in the amount, maturity
and as otherwise provided herein. The Administrative Agent shall have received
and approved revised schedules to this Agreement and, if appropriate, the other
Credit Documents, dated as of the Restatement Effective Date.

        5.02   Officer’s Certificate. On the Restatement Effective Date, the
Administrative Agent shall have received a certificate from the Borrower, dated
the Restatement Effective Date and signed on behalf of the Borrower by the
Chairman of the Board, the Chief Financial Officer or the Treasurer of the
Borrower, certifying on behalf of the Borrower that all of the conditions in
Sections 5.05, 5.06, 5.07 and 6.02 have been satisfied on such date.

        5.03   Opinions of Counsel. On the Restatement Effective Date, the
Administrative Agent shall have received such legal opinions as Administrative
Agent shall reasonably request in connection with the transactions contemplated
by this Agreement, including an opinion from Foley &Lardner, special counsel to
the Credit Parties, addressed to the Administrative Agent, the Collateral Agent
and each of the Lenders and dated the Restatement Effective Date covering the
matters set forth in Exhibit E and such other matters incident to the
transactions contemplated herein as the Administrative Agent may reasonably
request.

        5.04   Corporate Documents; Proceedings; etc. (a) On the Restatement
Effective Date, the Administrative Agent shall have received a certificate from
each Credit Party, dated the Restatement Effective Date, signed on behalf of
such Credit Party by the Chairman of the Board, the Chief Executive Officer, the
President, any Vice President or any Director of such Credit Party, and attested
to by the Secretary or any Assistant Secretary of such Credit Party, in the form
of Exhibit F with appropriate insertions, together with copies of the
certificate or articles of incorporation (or equivalent organizational document)
and by-laws of such Credit Party and the resolutions of such Credit Party
referred to in such certificate, and the foregoing shall be in form and
substance reasonably acceptable to the Administrative Agent.

30

--------------------------------------------------------------------------------

                     (b)     All corporate and legal proceedings and all
instruments and agreements in connection with the transactions contemplated by
this Agreement and the other Credit Documents shall be reasonably satisfactory
in form and substance to the Administrative Agent and the Required Lenders, and
the Administrative Agent shall have received all information and copies of all
documents and papers, including records of corporate proceedings, governmental
approvals, good standing certificates and bring-down telegrams or facsimiles, if
any, which the Administrative Agent reasonably may have requested in connection
therewith, such documents and papers where appropriate to be certified by proper
corporate or governmental authorities.

        5.05   Repayment of Senior Subordinated Notes, etc. On or prior to the
Restatement Effective Date, the Borrower shall have received tenders for the
repurchase of outstanding Senior Subordinated Notes in an aggregate principal
amount of not less than $130,500,000. On the Restatement Effective Date and
contemporaneously with the incurrence of Loans hereunder on such date, (a) the
Senior Subordinated Notes shall have been repurchased and retired by the
Borrower pursuant to such tender offer in an aggregate principal amount of not
less than $130,500,000, together with all accrued and unpaid interest thereon
and all accrued and unpaid fees thereon, and (b) the covenants (other than those
covenants relating to payments under and in respect of the Senior Subordinated
Notes and the delivery of certain notices, financial statements and information)
of the Borrower under the Senior Subordinated Note Documents shall cease to
apply at all times after the Restatement Effective Date.

        5.06   Adverse Change, etc. (a) Nothing shall have occurred (and neither
the Administrative Agent nor the Lenders shall have become aware of any facts or
conditions not previously known) which the Administrative Agent or the Required
Lenders shall reasonably determine has had, or could reasonably be expected to
have, a material adverse effect on the rights or remedies of the Lenders or the
Administrative Agent, or on the ability of any Credit Party to perform its
obligations to the Lenders or the Administrative Agent hereunder or under any
other Credit Document. ·There shall not have occurred a material adverse change
since December 31, 2002 in the business, assets, liabilities (actual or
contingent), operations, condition (financial or otherwise) or prospects of the
Borrower and the other Credit Parties taken as a whole or in the facts and
information regarding such entities as represented to date to the Administrative
Agent and Lenders.

                     (b)     On or prior to the Restatement Effective Date, all
necessary governmental (domestic and foreign) and third party approvals and/or
consents in connection with the transactions contemplated by this Agreement and
the other Credit Documents and otherwise referred to herein or therein shall
have been obtained and remain in effect. Additionally, there shall not exist any
judgment, order, injunction or other restraint issued or filed or a hearing
seeking injunctive relief or other restraint pending or notified prohibiting or
imposing materially adverse conditions upon the transactions contemplated by
this Agreement and the other Credit Documents or otherwise referred to herein or
therein.

31

--------------------------------------------------------------------------------

        5.07   Litigation. On the Restatement Effective Date, there shall be no
actions, suits, proceedings investigations pending or threatened in any court or
before any arbitrator or governmental authority that (i) with respect to this
Agreement or any other Credit Document or (ii) which the Administrative Agent or
the Required Lenders shall reasonably determine could reasonably be expected to
have a material adverse effect on (a) the business, operations, property,
assets, liabilities, condition (financial or otherwise) or prospects of the
Borrower and the other Credit Parties taken as a whole, (b) the rights or
remedies of the Lenders or the Administrative Agent hereunder or under any other
Credit Document or (c) the ability of any Credit Party to perform its respective
obligations to the Lenders or the Administrative Agent hereunder or under any
other Credit Document.

        5.08   Reaffirmation Agreement. On the Restatement Effective Date, each
Subsidiary Guarantor shall have duly authorized, executed and delivered to the
Administrative Agent the Reaffirmation Agreement.

        5.09   Filings, Registrations and Recordings. Each document (including,
without limitation, any UCC financing statement or amendment) required by the
Security Documents or under law or reasonably requested by the Collateral Agent
to be executed by the appropriate Credit Party and filed, registered or recorded
in order to create in favor of the Collateral Agent, for the benefit of the
Secured Creditors, a perfected Lien on, and security interest in, the Collateral
described therein, prior and superior in right to the Liens of any other Person
(other than Permitted Encumbrances), shall have been delivered to the Collateral
Agent in proper form for filing, registration or recordation.

        5.10   Lien Searches. The Administrative Agent shall have received the
results of a recent UCC lien search in each of the jurisdictions or offices in
which UCC financing statements or other filings or recordations should be made
as of the Restatement Effective Date to evidence or perfect (with the priority
required under the Credit Documents) security interests in all Property of the
Credit Parties, and such search shall reveal no Liens on any of the assets of
the Credit Parties except for Liens permitted pursuant to Section 9.01.

        5.11   Financial Statements; Pro Forma Covenant Compliance. On or prior
to the Restatement Effective Date, the Administrative Agent shall have received
true and correct copies of the historical financial statements referred to in
Section 7.05(a), which historical financial statements shall be in form and
substance satisfactory to the Administrative Agent and the Required Lenders. On
the Restatement Effective Date, the Borrower shall have delivered to the
Administrative Agent a certificate from the Chief Financial Officer or the
Treasurer of the Borrower, in form and substance satisfactory to the Joint Lead
Arrangers, demonstrating compliance with the financial covenants contained in
Sections 9.08, 9.09, 9.10 and 9.12 for the respective Calculation Period, on a
Pro Forma Basis after giving effect to the Loans on the Restatement Effective
Date and the transactions contemplated hereunder.

32

--------------------------------------------------------------------------------

        5.12   Solvency Certificate. On the Restatement Effective Date, the
Borrower shall have delivered to the Administrative Agent a solvency certificate
from the Chief Financial Officer or the Treasurer of the Borrower in the form of
Exhibit J.

        5.13   Insurance Certificates. On or prior to the Restatement Effective
Date, the Borrower shall have delivered to the Administrative Agent certificates
from its insurance brokers or carriers with respect to the business and
properties of the Credit Parties in scope, form and substance satisfactory to
the Administrative Agent and naming the Collateral Agent as an additional
insured and/or as loss payee and stating that the respective insurer shall
endeavor to provide at least 30 days’ prior written notice to the Collateral
Agent before such insurance shall be cancelled.

        5.14   Fees, etc. On the Restatement Effective Date, the Borrower shall
have paid to the Administrative Agent, the Joint Lead Arrangers and each Lender
all costs, fees and expenses (including, without limitation, reasonable legal
fees that are supported by invoices and expenses) payable to the Administrative
Agent, the Joint Lead Arrangers and such Lender to the extent then due pursuant
hereto or as otherwise agreed between the Borrower and the Administrative Agent
and the Joint Lead Arrangers, including, without limitation the fees required to
be paid to GE Capital and Lehman on the Restatement Effective Date pursuant the
Fee Letter and that certain Engagement Letter dated as of August 25, 2003 among
Borrower, Lehman, Lehman Commercial Paper, GE Capital and GECC Capital Markets
Group. All such amounts will be paid by the Borrower on the Restatement
Effective Date and will be reflected in the funding instructions given by the
Borrower to the Administrative Agent on or before the Restatement Effective
Date.

        5.15   Employee Benefit Plans; Shareholders’ Agreements; Management
Agreements; Employment Agreements; Collective Bargaining Agreements; Existing
Indebtedness Agreements; Tax Sharing Agreements; Material Contracts. On or prior
to the Restatement Effective Date, there shall have been made available for
inspection and copying to the Lenders true and correct copies, certified as true
and complete by an appropriate officer of the Borrower, of the following
documents, in each case as same will be in effect on the Restatement Effective
Date:

                       (i) all Plans (and for each Plan that is required to file
an annual report on Internal Revenue Service Form 5500-series, a copy of the
most recent such report (including, to the extent required, the related
financial and actuarial statements and opinions and other supporting statements,
certifications, schedules and information), and for each Plan that is a
“single-employer plan,” as defined in Section 4001(a)(15) of ERISA, the most
recently prepared actuarial valuation therefor) and any other “employee benefit
plans,” as defined in Section 3(3) of ERISA, and any other material agreements,
plans or arrangements, with or for the benefit of current or former employees of
the Borrower or any of its Subsidiaries or any ERISA Affiliate (provided that
the foregoing shall apply in the case of any multiemployer plan, as defined in
4001(a)(3) of ERISA, only to the extent that any document described therein is
in the possession of the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate or reasonably available thereto from the sponsor or trustee of any
such plan) (collectively, the “Employee Benefit Plans”);


33

--------------------------------------------------------------------------------

                       (ii) all agreements (including, without limitation,
shareholders’ agreements, subscription agreements and registration rights
agreements) entered into by the Borrower or any of its Subsidiaries governing
the terms and relative rights of its Equity Interests and any agreements entered
into by shareholders relating to any such entity with respect to its Equity
Interests (collectively, the “Shareholders’ Agreements”);


                       (iii) all material agreements with members of, or with
respect to, the management of the Borrower or any of its Subsidiaries
(collectively, the “Management Agreements”);


                       (iv) any material employment agreements entered into by
the Borrower or any of its Subsidiaries (collectively, the “Employment
Agreements”);


                       (v) all collective bargaining agreements applying or
relating to any employee of the Borrower or any of its Subsidiaries
(collectively, the “Collective Bargaining Agreements”);


                       (vi) all agreements evidencing or relating to Existing
Indebtedness of the Borrower or any of its Subsidiaries, in each case to the
extent the principal amount of Indebtedness evidenced thereby equals or exceeds
$350,000 (collectively, the “Existing Indebtedness Agreements”);


                       (vii) any tax sharing or tax allocation agreements
entered into by the Borrower or any of its Subsidiaries (collectively, the “Tax
Sharing Agreements”); and


                       (viii) all material contracts and licenses of the
Borrower or any of its Subsidiaries (collectively, the “Material Contracts”);


all of which Employee Benefit Plans, Shareholders’ Agreements, Management
Agreements, Employment Agreements, Collective Bargaining Agreements, Existing
Indebtedness Agreements, Tax Sharing Agreements and Material Contracts shall be
in form and substance reasonably satisfactory to the Administrative Agent and
the Required Lenders and shall be in full force and effect on the Restatement
Effective Date.

        5.16   Minimum Consolidated EBITDA. Borrower and its Subsidiaries shall
have Consolidated EBITDA of at least $95,000,000 for the twelve consecutive
fiscal months most recently ended.

        5.17   Lender Addenda. The Administrative Agent shall have received a
Lender Addendum from each Tranche B Term Loan Lender, duly executed and
delivered by such Lender and Borrower.

34

--------------------------------------------------------------------------------

        5.18   Miscellaneous. The Administrative Agent shall have received such
other documents, agreements, certificates and information as it shall reasonably
request.

        SECTION 6  Conditions Precedent to All Credit Events.

        The obligation of each Lender to make Loans (including Loans made on the
Restatement Effective Date), and the obligation of each Issuing Lender to issue
Letters of Credit, is subject, at the time of each such Credit Event (except as
hereinafter indicated), to the satisfaction of the following conditions:

        6.01   Effective Date. The Restatement Effective Date shall have
occurred.

        6.02   No Default; Representations and Warranties. At the time of each
such Credit Event and also after giving effect thereto (i) there shall exist no
Default or Event of Default and (ii) all representations and warranties
contained herein and in the other Credit Documents shall be true and correct in
all material respects with the same effect as though such representations and
warranties had been made on the date of such Credit Event (it being understood
and agreed that any representation or warranty which by its terms is made as of
a specified date shall be required to be true and correct in all material
respects only as of such specified date).

        6.03   Notice of Borrowing; Letter of Credit Request. (a) Prior to the
making of each Revolving Loan (other than a Revolving Loan made pursuant to a
Mandatory Borrowing), the Administrative Agent shall have received a Notice of
Borrowing meeting the requirements of Section 1.03(a). Prior to the making of
each Swingline Loan, the Swingline Lender shall have received the notice
referred to in Section 1.03(b)(i).

                     (b)     Prior to the issuance of each Letter of Credit, the
Administrative Agent and the respective Issuing Lender shall have received a
Letter of Credit Request meeting the requirements of Section 2.03.

        6.04   No Excess Cash. The obligation of each Lender to make Loans shall
be subject to the satisfaction of the condition that at the time of each such
making of a Loan and immediately after giving effect thereto the Borrower and
its Subsidiaries shall not hold cash and Cash Equivalents in an aggregate amount
(after giving effect to the incurrence of such Credit Event and the application
of proceeds therefrom and any other cash or Cash Equivalents on hand (to the
extent such proceeds and/or other cash or Cash Equivalents are actually utilized
by the respective Borrower and/or any other Subsidiary of the Borrower on the
respective date of incurrence of the respective Credit Event for a permitted
purpose under this Agreement other than an investment in Cash Equivalents)) in
excess of $15,000,000.

        The occurrence of the Restatement Effective Date and the acceptance of
the benefits of each Credit Event shall constitute a representation and warranty
by the Borrower to the Administrative Agent and each of the Lenders that all the
conditions specified in Section 5 (with respect to the Restatement Effective
Date and Credit Events to occur on such date) and in this Section 6 (with
respect to the Restatement Effective Date and Credit Events to occur on or after
such date) and applicable to such Credit Event have been satisfied as of that
time. All of the Notes, certificates, legal opinions and other documents and
papers referred to in Section 5 and in this Section 6, unless otherwise
specified, shall be delivered to the Administrative Agent at the Notice Office
for the account of each of the Lenders and, except for the Notes, in sufficient
counterparts or copies for each of the Lenders and shall be in form and
substance satisfactory to the Administrative Agent and the Required Lenders.

35

--------------------------------------------------------------------------------

        6.05   Compliance with Note Indentures. The incurrence by Borrower of
Indebtedness in connection with such Credit Event does not violate any of the
terms or provisions of the Senior Note Indenture or the Senior Subordinated Note
Indenture.

        SECTION 7  Representations, Warranties and Agreements.

        In order to induce the Lenders to enter into this Agreement and to make
the Loans, and issue (or participate in) the Letters of Credit as provided
herein, the Borrower makes the following representations, warranties and
agreements, in each case as of and after giving effect to the Restatement
Effective Date, all of which shall survive the execution and delivery of this
Agreement, the Notes and the other Credit Documents and the making of the Loans
and issuance of the Letters of Credit, with the occurrence of the Restatement
Effective Date and the occurrence of each Credit Event on or after such date
being deemed to constitute a representation and warranty that the matters
specified in this Section 7 are true and correct in all material respects on and
as of the Restatement Effective Date and on the date of each such Credit Event
(it being understood and agreed that any representation or warranty which by its
terms is made as of a specified date shall be required to be true and correct
only as of such specified date).

        7.01   Status. The Borrower and each of its Subsidiaries (i) is a duly
organized and validly existing corporation, partnership or limited liability
company, as the case may be, in good standing under the laws of the jurisdiction
of its organization, (ii) has the corporate, partnership or limited liability
company power and authority, as the case may be, to own its property and assets
and to transact the business in which it is engaged and presently proposes to
engage and (iii) is duly qualified and is authorized to do business and is in
good standing in each jurisdiction where the ownership, leasing or operation of
its property or the conduct of its business requires such qualifications except
for failures to be so qualified which, either individually or in the aggregate,
could not reasonably be expected to have a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.

        7.02   Power and Authority. Each Credit Party has the corporate,
partnership or limited liability company power and authority, as the case may
be, to execute, deliver and perform the terms and provisions of each of the
Credit Documents to which it is party and has taken all necessary corporate,
partnership or limited liability company action, as the case may be, to
authorize the execution, delivery and performance by it of each of such Credit
Documents. Each Credit Party has duly executed and delivered each of the Credit
Documents to which it is party, and each of such Credit Documents constitutes
its legal, valid and binding obligation enforceable in accordance with its
terms, except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).

36

--------------------------------------------------------------------------------

        7.03   No Violation. Neither the execution, delivery or performance by
any Credit Party of the Credit Documents to which it is a party, nor compliance
by it with the terms and provisions thereof, (i) will contravene any provision
of any law, statute, rule or regulation or any order, writ, injunction or decree
of any court or governmental or regulatory instrumentality, (ii) will conflict
with or result in any breach of any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien (except pursuant
to the Security Documents) upon any of the property or assets of the Borrower or
any of its Subsidiaries pursuant to the terms of any indenture (including the
Senior Note Indenture and the Senior Subordinated Note Indenture), mortgage,
deed of trust, credit agreement or loan agreement, or any other material
agreement, contract or instrument, to which the Borrower or any of its
Subsidiaries is a party or by which it or any of its property or assets is bound
or to which it may be subject or (iii) will violate any provision of the
certificate or articles of incorporation or by-laws (or equivalent
organizational documents) of the Borrower or any of its Subsidiaries. Without
limiting the foregoing, Borrower hereby represents and warrants to Lenders,
Agents and Joint Lead Arrangers that (x) the repurchase and retirement of Senior
Subordinated Notes on the Restatement Effective Date with the proceeds of Loans
will not (i) violate the provisions of the Senior Subordinated Note Documents,
including without limitation, the subordination provisions contained in the
Senior Subordinated Note Documents, or (ii) violate the provisions of the Senior
Note Documents, and (y) the covenants (other than those covenants relating to
payments under and in respect of the Senior Subordinated Notes and the delivery
of certain notices, financial statements and information) of the Borrower under
the Senior Subordinated Note Documents shall cease to apply at all times after
the Restatement Effective Date.

        7.04   Approvals. No order, consent, approval, license, authorization or
validation of, or filing, recording or registration with (except for (x) those
that have otherwise been obtained or made on or prior to the Restatement
Effective Date and which remain in full force and effect on such date and (y)
filings and recordings of financing statements (Form UCC-1 or the equivalent)
and filings in the United States Patent and Trademark Office and United States
Copyright Office to be filed in accordance with the Security Documents and this
Agreement no later than 3 days after the Restatement Effective Date), or
exemption by, any governmental or public body or authority, or any subdivision
thereof, is required by any Credit Party to authorize, or is required in
connection with, (i) the execution, delivery and performance of any Credit
Document by any Credit Party or (ii) the legality, validity, binding effect or
enforceability of any such Credit Document against any Credit Party.

        7.05   Financial Statements; Financial Condition; Undisclosed
Liabilities; Projections; etc. (a) The consolidated balance sheet of the
Borrower and its Subsidiaries for its fiscal years ended on December 31, 2001
and December 31, 2002, and the related consolidated statements of income, cash
flows and shareholders’ equity of the Borrower and its Subsidiaries for such
fiscal years ended on such date, copies of which have been furnished to the
Lenders on or prior to the Restatement Effective Date, present fairly in all
material respects the consolidated financial position of the Borrower and its
Subsidiaries at the dates of such balance sheet and the consolidated results of
the operations of the Borrower and its Subsidiaries for the periods covered
thereby. All of the foregoing financial statements have been prepared in
accordance with generally accepted accounting principles consistently applied,
except as otherwise expressly noted therein. Since December 31, 2002, there has
been no material adverse change in the business, operations, property, assets,
liabilities, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole.

37

--------------------------------------------------------------------------------

                     (b)     On and as of the Restatement Effective Date and
after giving effect thereto, (a) the sum of the assets, at a fair valuation, of
the Borrower on a stand-alone basis and of the Borrower and its Subsidiaries
taken as a whole will exceed their respective debts; (b) the Borrower on a
stand-alone basis and the Borrower and its Subsidiaries taken as a whole has not
incurred and does not intend to incur, and does not believe that it will incur,
debts beyond its ability to pay such debts as such debts mature; and (c) the
Borrower on a stand-alone basis and the Borrower and its Subsidiaries taken as a
whole will have sufficient capital with which to conduct their respective
businesses. For purposes of this Section 7.05(b), “debt” means any liability on
a claim, and “claim” means (i) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured, or unsecured or (ii)
right to an equitable remedy for breach of performance if such breach gives rise
to a payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured
or unsecured. The amount of contingent liabilities at any time shall be computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability of the Borrower or its Subsidiaries.

                     (c)     Except as fully disclosed in the financial
statements delivered pursuant to Section 7.05(a), there were as of the
Restatement Effective Date no liabilities or obligations with respect to the
Borrower or any of its Subsidiaries of any nature whatsoever (whether absolute,
accrued, contingent or otherwise and whether or not due) which, either
individually or in aggregate, could reasonably be expected to have a material
adverse effect on the Borrower and its Subsidiaries taken as a whole. As of the
Restatement Effective Date, the Borrower does not know of any basis for the
assertion against the Borrower or any of its Subsidiaries of any liability or
obligation of any nature whatsoever that is not fully disclosed in the financial
statements delivered pursuant to Section 7.05(a) which, either individually or
in the aggregate, could reasonably be expected to have a material adverse effect
on the Borrower and its Subsidiaries taken as a whole.

                     (d)     On and as of the Restatement Effective Date, the
financial projections delivered to the Administrative Agent and the Lenders
prior to the Restatement Effective Date (the “Projections”) have been prepared
in good faith and are based on reasonable assumptions, and there are no
statements or conclusions in the Projections which are based upon or include
information known to the Borrower to be misleading in any material respect or
which fail to take into account material information known to the Borrower
regarding the matters reported therein. On the Restatement Effective Date, the
Borrower believes that the Projections are reasonable and attainable, it being
recognized by the Lenders, however, that the Projections as to future events are
not to be viewed as facts and that the actual results during the period or
periods covered by the Projections may differ from the projected results and
such differences may be material.

        7.06   Litigation. There are no actions, suits or proceedings pending
or, to the best knowledge of the Borrower, threatened (i) with respect to this
Agreement or any other Credit Document, (ii) with respect to any material
Indebtedness of the Borrower or any of its Subsidiaries or (iii) that are
reasonably likely to, either individually or in the aggregate, materially and
adversely affect the business, operations, property, assets, liabilities,
condition (financial or otherwise) or prospects of the Borrower and its
Subsidiaries taken as a whole.

38

--------------------------------------------------------------------------------

        7.07   True and Complete Disclosure. All factual information (taken as a
whole) furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender (including, without limitation, all
information contained in the Credit Documents) for purposes of or in connection
with this Agreement, the other Credit Documents or any transaction contemplated
herein or therein is, and all other such factual information (taken as a whole)
hereafter furnished by or on behalf of any Credit Party in writing to the
Administrative Agent or any Lender will be, true and accurate in all material
respects on the date as of which such information is dated or certified and not
incomplete by omitting to state any fact necessary to make such information
(taken as a whole) not misleading in any material respect at such time in light
of the circumstances under which such information was provided.

        7.08   Use of Proceeds; Margin Regulations. (a) All proceeds of the
Loans made on the Restatement Effective Date shall be used (i) to repurchase and
retire all or a portion of the outstanding Senior Subordinated Notes, (ii) to
pay fees and expenses related thereto, plus any prepayment premium or tender
premium in connection with such repurchase of the Senior Subordinated Notes on
the Restatement Effective Date in an amount not to exceed 11.5% of the aggregate
principal amount of Senior Subordinated Notes repurchased on the Restatement
Effective Date and (iii) for the working capital and general corporate purposes
of the Borrower and its Subsidiaries. All proceeds of the Revolving Loans and
the Swingline Loans made after the Restatement Effective Date shall be used for
the working capital and general corporate purposes of the Borrower and its
Subsidiaries (including, without limitation, for Permitted Acquisitions). The
Borrower may not at any time use the proceeds of any Revolving Loans to repay
any Tranche B Term Loans, provided, however that the Borrower may use the
proceeds of Revolving Loans (A) in an amount not to exceed the Non-Reinvested
Net Sale Proceeds Amount to make any mandatory prepayment of Tranche B Term
Loans required pursuant to Section 4.02(a)(iv) as a result of the failure of the
Borrower to reinvest any Net Sale Proceeds within such 180-days in accordance
with Section 4.02(a)(iv), (B) in an amount not to exceed the Non-Reinvested Net
Insurance Proceeds Amount to make any mandatory prepayment of Tranche B Term
Loans required pursuant to Section 4.02(v) as a result of the failure of the
Borrower to reinvest any Net Insurance Proceeds within such 180-days in
accordance with Section 4.02(a)(v), and (C) to make mandatory prepayments of
Tranche B Term Loans pursuant to Section 4.02(a)(vi) so long as after giving
effect to the making of such Loans and such prepayment, no Default or Event of
Default exists and the Borrower would be able to incur at least $10,000,000 in
additional Revolving Loans pursuant to Section 1.01(a) of this Agreement.
Notwithstanding anything herein to the contrary, the Borrower may use the
proceeds of the Revolving Loans to make voluntary prepayments or repurchases in
respect of the Senior Subordinated Notes (as in effect on the Restatement
Effective Date) after the Restatement Effective Date to the extent and only to
the extent permitted under Section 9.03(viii)

                     (b)     No part of any Credit Event (or the proceeds
thereof) will be used to purchase or carry any Margin Stock or to extend credit
for the purpose of purchasing or carrying any Margin Stock.

39

--------------------------------------------------------------------------------

        7.09   Tax Returns and Payments. The Borrower and each of its
Subsidiaries has timely filed with the appropriate taxing authority all federal
and state income tax returns and all other material tax returns, domestic and
foreign, required to be filed by it and has paid all taxes and assessments
payable by, or with respect to, it which have become due, except for those
contested in good faith and adequately disclosed and fully provided for on the
financial statements of the Borrower and its Subsidiaries in accordance with
generally accepted accounting principles. The returns accurately reflect in all
material respects all liability for taxes of the Borrower and its Subsidiaries
taken as a whole for the periods covered thereby. The Borrower and each of its
Subsidiaries have paid, or have provided adequate reserves (in accordance with
generally accepted accounting principles) for the payment of, all material
federal, state, local and foreign income taxes applicable for all prior fiscal
years and for the current fiscal year to date. There is no material action,
suit, proceeding, investigation, audit, or claim now pending or, to the
knowledge of the Borrower threatened, by any authority regarding any material
taxes relating to the Borrower or any of its Subsidiaries. As of the Restatement
Effective Date, neither the Borrower nor any of its Subsidiaries has entered
into an agreement or waiver or been requested to enter into an agreement or
waiver extending any statute of limitations relating to the payment or
collection of taxes of the Borrower or any of its Subsidiaries, or is aware of
any circumstances that would cause the taxable years or other taxable periods of
the Borrower or any of its Subsidiaries not to be subject to the normally
applicable statute of limitations.

        7.10   Compliance with ERISA. (i) Schedule IX sets forth as of the
Restatement Effective Date the name of each Plan (and each related trust,
insurance contract or fund). Each Plan is in substantial compliance with its
terms and in substantial compliance with all applicable laws, including without
limitation ERISA and the Code; each Plan (and each related trust, if any) which
is intended to be qualified under Section 401(a) of the Code has received a
determination letter from the Internal Revenue Service to the effect that it
meets the requirements of Sections 401(a) and 501(a) of the Code (unless the
Plan is a standardized Plan that meets the requirements in Section 6 of Revenue
Procedure 2000-24, in which case each such Plan has received an opinion letter
from the Internal Revenue Service); no Reportable Event has occurred; no Plan
which is a multiemployer plan (as defined in Section 4001(a)(3) of ERISA) is
insolvent or in reorganization; no Plan has an Unfunded Current Liability; no
Plan which is subject to Section 412 of the Code or Section 302 of ERISA has an
accumulated funding deficiency, within the meaning of such sections of the Code
or ERISA, or has applied for or received a waiver of an accumulated funding
deficiency or an extension of any amortization period, within the meaning of
Section 412 of the Code or Section 303 or 304 of ERISA; all contributions
required to be made with respect to a Plan have been made and no material
liability has occurred as a result of any failure to make any such contribution
in a timely manner; neither the Borrower nor any Subsidiary of the Borrower nor
any ERISA Affiliate has incurred any material liability (including any indirect,
contingent or secondary liability) to or on account of a Plan pursuant to
Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204 or 4212 of
ERISA or Section 401(a)(29), 4971 or 4975 of the Code or expects to incur any
such material liability under any of the foregoing sections with respect to any
Plan; no condition exists which presents a material risk to the Borrower or any
Subsidiary of the Borrower or any ERISA Affiliate of incurring a material
liability to or on account of a Plan pursuant to the foregoing provisions of
ERISA and the Code; no proceedings have been instituted to terminate or appoint
a trustee to administer any Plan which is subject to Title IV of ERISA; no
action, suit, proceeding, hearing, audit or investigation with respect to the
administration, operation or the investment of assets of any Plan (other than
routine claims for benefits) is pending, expected or threatened; using actuarial
assumptions and computation methods consistent with Part 1 of subtitle E of
Title IV of ERISA, the aggregate liabilities of the Borrower and its
Subsidiaries and its ERISA Affiliates to all Plans which are multiemployer plans
(as defined in Section 4001(a)(3) of ERISA) in the event of a complete
withdrawal therefrom, as of the close of the most recent fiscal year of each
such Plan ended prior to the date of the most recent Credit Event, would not
exceed $500,000; each group health plan (as defined in Section 607(1) of ERISA
or Section 4980B(g)(2) of the Code) which covers or has covered employees or
former employees of the Borrower, any Subsidiary of the Borrower or any ERISA
Affiliate has at all times been operated in compliance with the provisions of
Part 6 of subtitle B of Title I of ERISA and Section 4980B of the Code except
for any failure to comply that would not result in a material liability; no lien
imposed under the Code or ERISA on the assets of the Borrower or any Subsidiary
of the Borrower or any ERISA Affiliate exists or is likely to arise on account
of any Plan; and the Borrower and its Subsidiaries may cease contributions to or
terminate any employee benefit plan maintained by any of them without incurring
any material liability. Neither the Borrower nor any Subsidiary of the Borrower
nor any ERISA Affiliate has ever maintained or contributed to or had an
obligation to contribute to (or borne any liability with respect to) any Foreign
Pension Plan.

40

--------------------------------------------------------------------------------

        7.11   Security Documents. (a) The security interests created in favor
of the Collateral Agent, as Pledgee, for the benefit of the Secured Creditors,
under the Pledge Agreement constitute first priority perfected security
interests in the Pledge Agreement Collateral described in the Pledge Agreement,
subject to no security interests of any other Person other than Permitted Liens
of the type described in Section 9.01(i). Except as have been obtained or made
on or prior to the Restatement Effective Date (or prior to the date required by
Section 8.11 or 8.12, as applicable), no filings or recordings are required in
order to perfect (or maintain the perfection or priority of) the security
interests created in the Pledge Agreement Collateral under the Pledge Agreement.

                     (b)     The provisions of the Security Agreement are
effective to create in favor of the Collateral Agent for the benefit of the
Secured Creditors a legal, valid and enforceable security interest in all right,
title and interest of the Credit Parties party thereto in the Security Agreement
Collateral described therein, and the Collateral Agent, for the benefit of the
Secured Creditors has (or, within 3 days after the Restatement Effective Date,
will have) a fully perfected first lien on, and security interest in, all right,
title and interest in all of the Security Agreement Collateral described
therein, subject to no other Liens other than Permitted Liens of the type
described in Section 9.01(i).

                     (c)     On and after the execution and delivery thereof,
each Mortgage shall create, as security for the obligations purported to be
secured thereby, a valid and enforceable perfected security interest in and Lien
on all of the Mortgaged Property referred to therein in favor of the Collateral
Agent (or such other trustee as may be required or desired under local law) for
the benefit of the Secured Creditors, superior to and prior to the rights of all
third persons (except that the security interest created in such Mortgaged
Property may be subject to the Permitted Encumbrances related thereto) and
subject to no other Liens (other than Permitted Liens). Each of the Borrower and
its Subsidiaries has good and marketable title at the time of the grant thereof
and at all times thereafter to all Mortgaged Properties free and clear of all
Liens except those described in the immediately preceding sentence.

41

--------------------------------------------------------------------------------

        7.12   Properties. All Real Property owned by the Borrower and each of
its Subsidiaries and all material Leaseholds leased by the Borrower or any of
its Subsidiaries, in each case as of the Restatement Effective Date and after
giving effect to the Transaction and the nature of the interest therein, is
correctly set forth in Schedule VIII. Each of the Borrower and each of its
Subsidiaries has good and marketable title to, or a validly subsisting leasehold
interest in, all material properties owned or leased by it, including all Real
Property reflected in Schedule VIII and all real property reflected in the
balance sheet referred to in Section 7.05(a) (except as sold or otherwise
disposed of since the date of such balance sheet in the ordinary course of
business or as permitted by the terms of this Agreement or, if prior to the
Restatement Effective Date, the Existing Credit Agreement), free and clear of
all Liens, other than Permitted Liens.

        7.13   Capitalization. On the Restatement Effective Date, the authorized
capital stock of the Borrower shall consist of (x) 60,000,000 shares of common
stock, $.001 par value per share and (y) 60,000 shares of Preferred Stock, $.001
par value per share. All outstanding shares of capital stock of the Borrower
have been duly and validly issued and are fully paid and non-assessable (other
than as required by law). The Borrower does not have outstanding any securities
convertible into or exchangeable for its capital stock or outstanding any rights
to subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,
commitments or claims of any character relating to, its capital stock, except
for options, warrants or rights to purchase shares of the Borrower’s common
stock and/or Qualified Preferred Stock which may be issued from time to time.

        7.14   Subsidiaries. As of the Restatement Effective Date, the Borrower
has no Subsidiaries other than those Subsidiaries listed on Schedule III.
Schedule III correctly sets forth, as of the Restatement Effective Date, (i) the
percentage ownership (direct or indirect) of the Borrower in each class of
capital stock or other equity of each of its Subsidiaries and also identifies
the direct owner thereof and (ii) the jurisdiction of incorporation of each such
Subsidiary.

        7.15   Compliance with Statutes, etc. The Borrower and each of its
Subsidiaries is in compliance with all applicable laws, statutes, rules,
regulations and orders of, and all applicable restrictions imposed by, all
governmental, administrative or regulatory bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including applicable laws, statutes, rules, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances as could not, either individually or in the aggregate, reasonably
be expected to have a material adverse effect on the business, operations,
property, assets, liabilities, condition (financial or otherwise) or prospects
of the Borrower and its Subsidiaries taken as a whole.

        7.16   Investment Company Act. Neither the Borrower nor any of its
Subsidiaries is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

42

--------------------------------------------------------------------------------

        7.17   Public Utility Holding Company Act. Neither the Borrower nor any
of its Subsidiaries is a “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company” or of a “subsidiary
company” of a “holding company” within the meaning of the Public Utility Holding
Company Act of 1935, as amended.

        7.18   Environmental Matters. (a) The Borrower and each of its
Subsidiaries have complied with, and on the date of each Credit Event are in
compliance with, all applicable Environmental Laws and have obtained and are in
compliance with the requirements of any permits required under such
Environmental Laws. There are no pending or, to the best knowledge of the
Borrower, threatened Environmental Claims against the Borrower or any of its
Subsidiaries (including any such claim arising out of the ownership, lease or
operation by the Borrower or any of its Subsidiaries of any Real Property no
longer owned, leased or operated by the Borrower or any of its Subsidiaries) or
any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries. There are no facts, circumstances, conditions or occurrences with
respect to the business or operations of the Borrower or any of its
Subsidiaries, or any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries (including any Real Property formerly owned, leased or
operated by the Borrower or any of its Subsidiaries but no longer owned, leased
or operated by the Borrower or any of its Subsidiaries) that could be expected
(i) to form the basis of an Environmental Claim against the Borrower or any of
its Subsidiaries or any Real Property owned, leased or operated by the Borrower
or any of its Subsidiaries or (ii) to cause any Real Property owned, leased or
operated by the Borrower or any of its Subsidiaries to be subject to any
restrictions on the ownership, occupancy or transferability of such Real
Property by the Borrower or any of its Subsidiaries under any applicable
Environmental Law.

                     (b)     Hazardous Materials have not at any time been
generated, used, treated or stored on, or transported to or from, any Real
Property owned, leased or operated by the Borrower or any of its Subsidiaries
where such generation, use, treatment or storage has violated or could be
expected to violate any Environmental Law. Hazardous Materials have not at any
time been Released on or from any Real Property owned, leased or operated by the
Borrower or any of its Subsidiaries where such Release has violated or could be
expected to violate any applicable Environmental Law.

                     (c)     Notwithstanding anything to the contrary in this
Section 7.18, the representations made in this Section 7.18 shall not be untrue
unless the aggregate effect of all violations, claims, restrictions, failures
and noncompliances of the types described above could, either individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.

        7.19   Labor Relations. Neither the Borrower nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a material adverse effect on the Borrower and its Subsidiaries taken as a
whole. There is (i) no unfair labor practice complaint pending against the
Borrower or any of its Subsidiaries or threatened against any of them, before
the National Labor Relations Board (or any foreign equivalent labor relations
authority), and no grievance or arbitration proceeding arising out of or under
any collective bargaining agreement is so pending against the Borrower or any of
its Subsidiaries or, to the best knowledge of the Borrower, threatened against
any of them, (ii) no strike, labor dispute, slowdown or stoppage pending against
the Borrower or any of its Subsidiaries or, to the best knowledge of the
Borrower, threatened against the Borrower or any of its Subsidiaries and
(iii) no union representation question exists with respect to the employees of
the Borrower or any of its Subsidiaries, except (with respect to any matter
specified in clause (i), (ii) or (iii) above, either individually or in the
aggregate) such as could not reasonably be expected to have a material adverse
effect on the business, operations, property, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole.

43

--------------------------------------------------------------------------------

        7.20   Patents, Licenses, Franchises and Formulas. The Borrower and each
of its Subsidiaries owns or has the right to use all the patents, trademarks,
permits, service marks, trade names, copyrights, licenses, franchises,
proprietary information (including but not limited to rights in computer
programs and databases) and formulas, or rights with respect to the foregoing,
and has obtained assignments of all leases and other rights of whatever nature,
necessary for the present conduct of its business, without any known conflict
with the rights of others which, or the failure to obtain which, as the case may
be, could reasonably be expected to result in a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.

        7.21   Indebtedness. Schedule IV sets forth a true and complete list of
all Indebtedness (including Contingent Obligations) of the Borrower and its
Subsidiaries as of the Restatement Effective Date and which is to remain
outstanding after giving effect thereto (excluding the Loans and the Letters of
Credit and the Senior Subordinated Notes and Senior Notes, the “Existing
Indebtedness”), in each case showing the aggregate principal amount thereof and
the name of the respective borrower and any Credit Party or any of its
Subsidiaries which directly or indirectly guarantees such debt.

        7.22   Senior Subordinated Notes. The subordination provisions contained
in the Senior Subordinated Notes and in the other Senior Subordinated Note
Documents are enforceable against the respective Credit Parties party thereto
and the holders of the Senior Subordinated Notes, and all Obligations and
Guaranteed Obligations (as defined in this Agreement and in the Subsidiaries
Guaranty) of such Credit Parties are within the definition of “Designated Senior
Debt”, “Senior Debt”, “Guarantor Designated Senior Debt”, and “Guarantor Senior
Debt”, as the case may be, included in such subordination provisions.

        7.23   Transaction.  At the time of consummation thereof, each element
of the Transaction shall have been consummated in all material respects in
accordance with the terms of the relevant Documents therefor and all applicable
laws. At the time of consummation thereof, all consents and approvals of, and
filings and registrations with, and all other actions in respect of, all
governmental, administrative or regulatory agencies, authorities or
instrumentalities required in order to make or consummate each element of the
Transaction in accordance with the terms of the relevant Documents therefor and
all applicable laws have been obtained, given, filed or taken and are or will be
in full force and effect (or effective judicial relief with respect thereto has
been obtained) except for the filing and recording of financing statements (Form
UCC-1 or the equivalent) and filings in the United States Patent and Trademark
Office and United States Copyright Office in accordance with the terms of the
Security Agreement and this Agreement which is to occur no later than 3 days
after the Restatement Effective Date. All applicable waiting periods with
respect thereto have or, prior to the time when required, will have, expired
without, in all such cases, any action being taken by any competent authority
which restrains, prevents, or imposes material adverse conditions upon the
Transaction. Additionally, there does not exist any judgment, order or
injunction prohibiting or imposing material adverse conditions upon any element
of the Transaction, the occurrence of any Credit Event, or the performance by
the Borrower or any of its Subsidiaries of their respective obligations under
the Documents and all applicable laws.

44

--------------------------------------------------------------------------------

        7.24   Legal Names; Organizational Identification Numbers; Jurisdiction
and Type of Organization; etc.  Schedule X hereto sets forth a true and correct
list, as of the Restatement Effective Date, of the exact legal name of each
Credit Party, the organizational identification number (if any) of such Credit
Party, the jurisdiction of organization of such Credit Party and the type of
organization of such Credit Party.

        SECTION 8  Affirmative Covenants.

        The Borrower hereby covenants and agrees that on and after the
Restatement Effective Date and until the Total Revolving Loan Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than any amount
payable pursuant to any indemnity hereunder which is not then due and payable)
incurred hereunder and thereunder, are paid in full:

        8.01   Information Covenants. The Borrower will furnish to the
Administrative Agent and each Lender:

                     (a) Monthly Reports. Within 30 days after the end of each
fiscal month other than a fiscal month ending a quarterly accounting period or a
fiscal year of the Borrower, the consolidated and consolidating balance sheets
of the Borrower and its Subsidiaries as at the end of such fiscal month and the
related consolidated and consolidating statements of income and retained
earnings and consolidated statements of cash flows for such fiscal month and for
the elapsed portion of the fiscal year ended with the last day of such fiscal
month, in each case setting forth comparative figures for the related periods in
the prior fiscal year and comparable budgeted figures for such fiscal month as
set forth in the respective budget delivered pursuant to Section 8.01(e), all of
which shall be certified by a Senior Financial Officer of the Borrower that they
fairly present in all material respects in accordance with generally accepted
accounting principles the financial condition of the Borrower and its
Subsidiaries as of the dates indicated and the results of their operations and
changes in their cash flows for the periods indicated, subject to normal
year-end audit adjustments and the absence of footnotes.

                     (b) Quarterly Financial Statements. Within 45 days after
the close of the first three quarterly accounting periods in each fiscal year of
the Borrower, (i) the consolidated and consolidating balance sheets of the
Borrower and its Subsidiaries as at the end of such quarterly accounting period
and the related consolidated and consolidating statements of income and retained
earnings and consolidated statement of cash flows for such quarterly accounting
period and for the elapsed portion of the fiscal year ended with the last day of
such quarterly accounting period, in each case setting forth comparative figures
for the related periods in the prior fiscal year and comparable budgeted figures
for such quarterly accounting period as set forth in the respective budget
delivered pursuant to Section 8.01(e), all of which shall be certified by a
Senior Financial Officer of the Borrower that they fairly present in all
material respects in accordance with generally accepted accounting principles
the financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, subject to normal year-end audit adjustments and the
absence of footnotes, and (ii) management’s discussion and analysis of the
important operational and financial developments during such quarterly
accounting period.

45

--------------------------------------------------------------------------------

                     (c) Annual Financial Statements. Within 90 days after the
close of each fiscal year of the Borrower, (i) the consolidated and
consolidating balance sheets of the Borrower and its Subsidiaries as at the end
of such fiscal year and the related consolidated and consolidating statements of
income and retained earnings and consolidated statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
(x) in the case of the consolidated financial statements, certified by a firm of
independent certified public accountants of recognized national standing
reasonably acceptable to the Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit), together with a report of such accounting firm stating
that such consolidated financial statements fairly present in all material
respects in accordance with generally accepted accounting principles the
financial condition of the Borrower and its Subsidiaries as at such date and the
consolidated results of operations and cash flows for such fiscal year then
ended and that in the course of its regular audit of the financial statements of
the Borrower and its Subsidiaries, which audit was conducted in accordance with
generally accepted auditing standards, such accounting firm obtained no
knowledge of any Default or an Event of Default which has occurred and is
continuing or, if in the opinion of such accounting firm such a Default or Event
of Default has occurred and is continuing, a statement as to the nature thereof
and (y) in the case of the consolidating financial statements, certified by a
Senior Financial Officer of the Borrower that they fairly present in all
material respects in accordance with generally accepted accounting principles
the financial condition of the Borrower and its Subsidiaries as of the dates
indicated and the results of their operations and changes in their cash flows
for the periods indicated, and (ii) management’s discussion and analysis of the
important operational and financial developments during such fiscal year.

                     (d) Management Letters. Promptly after the Borrower’s or
any of its Subsidiaries’ receipt thereof, a copy of any “management letter”
received from its certified public accountants and management’s response
thereto.

                     (e) Budgets. No later than 30 days following the first day
of each fiscal year of the Borrower, a budget in form reasonably satisfactory to
the Administrative Agent (including budgeted statements of income and sources
and uses of cash and balance sheets) prepared by the Borrower for each of the
twelve months of such fiscal year prepared in detail setting forth, with
appropriate discussion, the principal assumptions upon which such budgets are
based.

                     (f) Officer’s Certificates. At the time of the delivery of
the financial statements provided for in Sections 8.01(a), (b) and (c), a
certificate of the Chief Financial Officer or Treasurer of the Borrower to the
effect that, to the best of such officer’s knowledge, (x) no Default or Event of
Default has occurred and is continuing or, if any Default or Event of Default
has occurred and is continuing, specifying the nature and extent thereof, which
certificate shall, in the case of any such financial statements delivered in
accordance with Sections 8.01(b) and (c), set forth in reasonable detail the
calculations required to establish whether the Borrower and its Subsidiaries
were in compliance with the provisions of Sections 3.03, 4.02, 9.03, 9.04, 9.05
and 9.07 through 9.12, inclusive, at the end of such fiscal quarter or year, as
the case may be and (y) (i) no changes are required to be made to any of
Schedule XI hereto, Annexes A through K of the Security Agreement or Annexes A
through G of the Pledge Agreement, in each case so as to make the information
set forth therein accurate and complete as of the date of such certificate, or
(ii) to the extent that such information is no longer accurate and complete as
of such date, list in reasonable detail all information necessary to make such
Schedule and all such Annexes accurate and complete (at which time such Schedule
and/or such Annexes, as the case may be, shall be deemed modified to reflect
such information).

46

--------------------------------------------------------------------------------

                     (g) Notice of Default, Litigation or Material Adverse
Effect. Promptly upon, and in any event within three Business Days after, an
officer of any Credit Party obtains knowledge thereof, notice of (i) the
occurrence of any event which constitutes a Default or an Event of Default
and/or (ii) any litigation or governmental or other investigation or proceeding
pending (x) against the Borrower or any of its Subsidiaries which could
reasonably be expected to materially and adversely affect the business,
operations, property, assets, liabilities, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole, (y) with
respect to any material Indebtedness of the Borrower or any of its Subsidiaries
or (z) with respect to any Credit Document and/or (iii) any other act, omission
or other event which could reasonably be expected to materially and adversely
affect the business, operations, property, assets, liabilities, condition
(financial or otherwise) or prospects of the Borrower and its Subsidiaries taken
as a whole.

                     (h) Other Reports and Filings. Promptly after the filing or
delivery thereof, copies of all reports on Forms 10-K, 10-Q and 8-K and all
proxy materials, if any, which the Borrower or any of its Subsidiaries shall
publicly file with the Securities and Exchange Commission or any successor
thereto (the “SEC”)

                     (i) Environmental Matters.  Promptly after any officer of
any Credit Party obtains knowledge thereof, notice of one or more of the
following environmental matters:

                       (i) any material pending or threatened Environmental
Claim against the Borrower or any of its Subsidiaries or any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries;


                       (ii) any condition or occurrence on or arising from any
Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries that (a) results in material noncompliance by the Borrower or any
of its Subsidiaries with any applicable Environmental Law or (b) could be
expected to form the basis of a material Environmental Claim against the
Borrower or any of its Subsidiaries or any such Real Property;


                       (iii) any condition or occurrence on any Real Property
owned, leased or operated by the Borrower or any of its Subsidiaries that could
be expected to cause such Real Property to be subject to any restrictions on the
ownership, lease, occupancy, use or transferability by the Borrower or any of
its Subsidiaries of such Real Property under any Environmental Law; and


47

--------------------------------------------------------------------------------

                       (iv) the taking of any material removal or remedial
action in response to the actual or alleged presence of any Hazardous Material
on any Real Property owned, leased or operated by the Borrower or any of its
Subsidiaries as required by any Environmental Law or any governmental,
regulatory or other administrative agency; provided, that in any event the
Borrower shall deliver to each Lender all notices received by the Borrower or
any of its Subsidiaries from any government or governmental, regulatory or
administrative agency under, or pursuant to, CERCLA which identify the Borrower
or any of its Subsidiaries as potentially responsible parties for remediation
costs or which otherwise notify the Borrower or any of its Subsidiaries of
potential liability under CERCLA.


          All such notices shall describe in reasonable detail the nature of the
claim, investigation, condition, occurrence or removal or remedial action and
the Borrower’s or such Subsidiary’s response thereto.


                     (j)    Other Information.  From time to time, such other
information or documents (financial or otherwise) with respect to the Borrower
or any of its Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

        8.02   Books, Records and Inspections; Annual Meetings. (a) The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and accounts in which full, true and correct entries in conformity with
generally accepted accounting principles and all requirements of law shall be
made of all dealings and transactions in relation to its business and
activities. The Borrower will, and will cause each of its Subsidiaries to,
permit officers and designated representatives of the Administrative Agent or
any Lender to visit and inspect, under guidance of officers of the Borrower or
such Subsidiary, any of the properties of the Borrower or such Subsidiary, and
to examine and make copies of the books of account of the Borrower or such
Subsidiary and discuss the affairs, finances and accounts of the Borrower or
such Subsidiary with, and be advised as to the same by, its and their officers
and independent accountants, all at such reasonable times and intervals and to
such reasonable extent as the Administrative Agent or such Lender may reasonably
request.

                     (b)     At a date to be mutually agreed upon between the
Administrative Agent and the Borrower, the Borrower will, at the request of the
Administrative Agent, hold a meeting with all of the Lenders at which meeting
shall be reviewed the financial results of the Borrower and its Subsidiaries for
the previous fiscal year and the budgets presented for the current fiscal year
of the Borrower.

        8.03   Maintenance of Property; Insurance. (a) The Borrower will, and
will cause each of its Subsidiaries to, (i) keep all property necessary to the
business of the Borrower and its Subsidiaries in reasonably good working order
and condition, ordinary wear and tear and damage by casualty excepted, (ii)
maintain insurance in at least such amounts and against at least such risks as
is consistent and in accordance with industry practice for companies similarly
situated owning similar properties in the same general areas in which the
Borrower or any of its Subsidiaries operates, and (iii) furnish to the
Administrative Agent or any Lender, upon written request, full information as to
the insurance carried.

48

--------------------------------------------------------------------------------

                     (b)     The Borrower will, and will cause each of the other
Credit Parties that have executed the Security Agreement to, at all times keep
their respective property insured in favor of the Collateral Agent, and all
certificates with respect to such insurance (i) shall name the Collateral Agent
as loss payee (with respect to property) and, to the extent permitted by
applicable law, as an additional insured, (ii) shall state that the respective
insurer shall endeavor to provide at least 30 days’ prior written notice to the
Collateral Agent before such insurance shall be cancelled and (iii) shall be
delivered to the Collateral Agent.

                     (c)     If the Borrower or any of its respective
Subsidiaries shall fail to maintain insurance in accordance with this Section
8.03, or if the Borrower or any of its Subsidiaries shall fail to so endorse and
deliver all certificates with respect thereto as provided in clause (b) of this
Section 8.03, the Administrative Agent shall have the right (but shall be under
no obligation) to procure such insurance and the Borrower agrees to reimburse
the Administrative Agent for all costs and expenses of procuring such insurance.

        8.04   Corporate Franchises. The Borrower will, and will cause each of
its Subsidiaries to, do or cause to be done, all things necessary to preserve
and keep in full force and effect its existence and its material rights,
franchises, licenses and patents; provided, however, that nothing in this
Section 8.04 shall prevent (i) sales of assets and other transactions by the
Borrower or any of its Subsidiaries in accordance with Section 9.02, (ii) the
abandonment by the Borrower or any of its Subsidiaries of any copyrights,
trademarks or patents which the Borrower reasonably determines are no longer
material to the operations of the Borrower and its Subsidiaries taken as a whole
or (iii) the withdrawal by the Borrower or any of its Subsidiaries of its
qualification as a foreign corporation in any jurisdiction where such withdrawal
could not reasonably be expected to have a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.

        8.05   Compliance with Statutes, etc. The Borrower will, and will cause
each of its Subsidiaries to, comply with all applicable laws, statutes, rules,
regulations and orders of, and all applicable restrictions imposed by, all
governmental, regulatory or administrative bodies, domestic or foreign, in
respect of the conduct of its business and the ownership of its property
(including applicable laws, statutes, rules, regulations, orders and
restrictions relating to environmental standards and controls), except such
noncompliances (x) as could not, either individually or in the aggregate,
reasonably be expected to have a material adverse effect on the business,
operations, property, assets, liabilities, condition (financial or otherwise) or
prospects of the Borrower and its Subsidiaries taken as a whole or (y) as are
being contested in good faith by the Borrower or such Subsidiary through
appropriate proceedings which are being diligently prosecuted.

49

--------------------------------------------------------------------------------

        8.06   Compliance with Environmental Laws. (a) The Borrower will, and
will cause each of its Subsidiaries to, comply in all material respects with all
Environmental Laws applicable to the ownership or use of its Real Property now
or hereafter owned, leased or operated by the Borrower or any of its
Subsidiaries (except such noncompliances as could not, either individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole),
will promptly pay or cause to be paid all costs and expenses incurred in
connection with such compliance, and will keep or cause to be kept all such Real
Property free and clear of any Liens imposed pursuant to such Environmental
Laws. Neither the Borrower nor any of its Subsidiaries will generate, use,
treat, store, Release or dispose of, or permit the generation, use, treatment,
storage, Release or disposal of Hazardous Materials on any Real Property now or
hereafter owned, leased or operated by the Borrower or any of its Subsidiaries,
or transport or permit the transportation of Hazardous Materials to or from any
such Real Property, except for Hazardous Materials generated, used, treated,
stored, Released or disposed of at any such Real Properties in compliance in all
material respects with all applicable Environmental Laws and reasonably required
in connection with the operation, use and maintenance of the business or
operations of the Borrower or any of its Subsidiaries.

                     (b)     (i) After the receipt by the Administrative Agent
or any Lender of any notice of the type described in Section 8.01(i), (ii) at
any time that the Borrower or any of its Subsidiaries are not in compliance with
Section 8.06(a) or (iii) in the event that the Administrative Agent or the
Lenders have exercised any of the remedies pursuant to Section 10, the Borrower
will provide, at the sole expense of the Borrower and at the request of the
Administrative Agent or the Required Lenders, an environmental site assessment
report concerning any Real Property owned, leased or operated by the Borrower or
any of its Subsidiaries, prepared by an environmental consulting firm reasonably
approved by the Administrative Agent, indicating the presence or absence of
Hazardous Materials and the potential cost of any removal or remedial action in
connection with such Hazardous Materials on such Real Property. If the Borrower
fails to provide the same within 30 days after such request was made, the
Administrative Agent may order the same, the cost of which shall be borne by the
Borrower, and the Borrower shall grant and hereby grants to the Administrative
Agent and the Lenders and their respective agents access to such Real Property
and specifically grants the Administrative Agent and the Lenders an irrevocable
non-exclusive license, subject to the rights of tenants, to undertake such an
assessment at any reasonable time upon reasonable notice to the Borrower, all at
the sole expense of the Borrower.


50

--------------------------------------------------------------------------------

        8.07   ERISA. As soon as possible and, in any event, within ten (10)
days after an officer of the Borrower, any Subsidiary of the Borrower or any
ERISA Affiliate knows or has reason to know of the occurrence of any of the
following, the Borrower will deliver to each of the Lenders a certificate of an
officer of the Borrower setting forth the full details as to such occurrence and
the action, if any, that the Borrower, such Subsidiary or such ERISA Affiliate
is required or proposes to take, together with any notices required or proposed
to be given to or filed by the Borrower, the Subsidiary, the Plan administrator,
or the ERISA Affiliate to or with the PBGC or any other government agency, or a
Plan participant and any notices received by the Borrower, such Subsidiary or
ERISA Affiliate from the PBGC or any other government agency, or a Plan
participant with respect thereto: that a Reportable Event has occurred (except
to the extent that the Borrower has previously delivered to the Lenders a
certificate and notices (if any) concerning such event pursuant to the next
clause hereof); that a contributing sponsor (as defined in Section 4001(a)(13)
of ERISA) of a Plan subject to Title IV of ERISA is subject to the advance
reporting requirement of PBGC Regulation Section 4043.61 (without regard to
subparagraph (b)(1) thereof), and an event described in subsection .62, .63,
.64, .65, .66, .67 or .68 of PBGC Regulation Section 4043 is reasonably expected
to occur with respect to such Plan within the following 30 days; that an
accumulated funding deficiency, within the meaning of Section 412 of the Code or
Section 302 of ERISA, has been incurred or an application may be or has been
made for a waiver or modification of the minimum funding standard (including any
required installment payments) or an extension of any amortization period under
Section 412 of the Code or Section 303 or 304 of ERISA with respect to a Plan;
that any contribution required to be made with respect to a Plan has not been
timely made; that a Plan has been or may be terminated, reorganized, partitioned
or declared insolvent under Title IV of ERISA; that a Plan has an Unfunded
Current Liability; that proceedings may be or have been instituted to terminate
or appoint a trustee to administer a Plan which is subject to Title IV of ERISA;
that a proceeding has been instituted pursuant to Section 515 of ERISA to
collect a delinquent contribution to a Plan; that the Borrower, any Subsidiary
of the Borrower or any ERISA Affiliate will or may incur any material liability
(including any indirect, contingent, or secondary liability) to or on account of
the termination of or withdrawal from a Plan under Section 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or with respect to a Plan under Section
401(a)(29), 4971, 4975 or 4980 of the Code or Section 409 or 502(i) or 502(l) of
ERISA or with respect to a group health plan (as defined in Section 607(1) of
ERISA or Section 4980B(g)(2) of the Code) under Section 4980B of the Code; or
that the Borrower or any Subsidiary of the Borrower may incur any material
liability for retiree benefits pursuant to any employee welfare benefit plan (as
defined in Section 3(1) of ERISA) that provides benefits to retired employees or
other former employees (other than as required by Section 601 of ERISA) or any
Plan. The Borrower will deliver to each of the Lenders copies of any records,
documents or other information that must be furnished to the PBGC with respect
to any Plan pursuant to Section 4010 of ERISA. The Borrower will also deliver to
each of the Lenders a complete copy of the annual report (on Internal Revenue
Service Form 5500-series) of each Plan (including, to the extent required, the
related financial and actuarial statements and opinions and other supporting
statements, certifications, schedules and information) required to be filed with
the Internal Revenue Service. In addition to any certificates or notices
delivered to the Lenders pursuant to the first sentence hereof, copies of any
records, documents or other information that must be furnished to the PBGC or
any other government agency, and any material notices received by the Borrower,
any Subsidiary of the Borrower or any ERISA Affiliate with respect to any Plan
shall be delivered to the Lenders no later than ten (10) days after the date
such annual report has been filed with the Internal Revenue Service or such
records, documents and/or information has been furnished to the PBGC or any
other government agency or such notice has been received by the Borrower, the
Subsidiary or the ERISA Affiliate, as applicable.

        8.08   End of Fiscal Years; Fiscal Quarters. The Borrower will cause (i)
its fiscal year to end on December 31, and (ii) its fiscal quarters to end on
March 31, June 30, September 30 and December 31.

51

--------------------------------------------------------------------------------

        8.09   Performance of Obligations. The Borrower will, and will cause
each of its Subsidiaries to, perform all of its obligations under the terms of
each mortgage, indenture, security agreement, loan agreement or credit agreement
and each other material agreement, contract or instrument by which it is bound,
except such non-performances as could not, either individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
business, operations, property, assets, liabilities, condition (financial or
otherwise) or prospects of the Borrower and its Subsidiaries taken as a whole.

        8.10   Payment of Taxes. The Borrower will pay and discharge, and will
cause each of its Subsidiaries to pay and discharge, all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits, or
upon any properties belonging to it, in each case on a timely basis, and all
lawful claims for sums that have become due and payable which, if unpaid, might
become a Lien not otherwise permitted under Section 9.01(i); provided, that
neither the Borrower nor any of its Subsidiaries shall be required to pay any
such tax, assessment, charge, levy or claim which is being contested in good
faith and by proper proceedings if it has maintained adequate reserves with
respect thereto in accordance with generally accepted accounting principles.

        8.11   Foreign Subsidiaries Security. If, following a change in the
relevant sections of the Code or the regulations, rules, rulings, notices or
other official pronouncements issued or promulgated thereunder, the Borrower
does not within 30 days after a request from the Administrative Agent or the
Required Lenders deliver evidence, in form and substance reasonably satisfactory
to the Administrative Agent, with respect to any Foreign Subsidiary of the
Borrower which has not already had all of its stock pledged pursuant to the
Pledge Agreement to secure the Obligations of the Borrower that (i) a pledge of
66-2/3% or more of the total combined voting power of all classes of capital
stock of such Foreign Subsidiary entitled to vote to secure the Obligations of
the Borrower, (ii) the entering into by such Foreign Subsidiary of a security
agreement in substantially the form of the Security Agreement to secure the
Obligations of the Borrower and (iii) the entering into by such Foreign
Subsidiary of a guaranty in substantially the form of the Subsidiaries Guaranty,
in any such case could reasonably be expected to cause (I) any undistributed
earnings of such Foreign Subsidiary as determined for Federal income tax
purposes to be treated as a deemed dividend to such Foreign Subsidiary’s United
States parent for Federal income tax purposes or (II) other materially adverse
Federal income tax consequences to the Credit Parties, then in the case of a
failure to deliver the evidence described in clause (i) above, that portion of
such Foreign Subsidiary’s outstanding capital stock not theretofore pledged
pursuant to the Pledge Agreement to secure the Obligations of the Borrower shall
be promptly pledged to the Collateral Agent for the benefit of the Secured
Creditors pursuant to the Pledge Agreement (or another pledge agreement in
substantially similar form, if needed), and in the case of a failure to deliver
the evidence described in clause (ii) above, such Foreign Subsidiary shall
promptly execute and deliver the Security Agreement and Pledge Agreement (or
another security agreement or pledge agreement in substantially similar form, if
needed), granting the Secured Creditors a security interest in all of such
Foreign Subsidiary’s assets and securing the Obligations of the Borrower under
the Credit Documents and under any Interest Rate Protection Agreement or Other
Hedging Agreement entered into with a Secured Creditor and, in the event the
Subsidiaries Guaranty shall have been executed by such Foreign Subsidiary, the
obligations of such Foreign Subsidiary thereunder, and in the case of a failure
to deliver the evidence described in clause (iii) above, such Foreign Subsidiary
shall promptly execute and deliver the Subsidiaries Guaranty (or another
guaranty in substantially similar form, if needed), guaranteeing the Obligations
of the Borrower under the Credit Documents and under any Interest Rate
Protection Agreement or Other Hedging Agreement entered into with a Secured
Creditor, in each case to the extent that the entering into of the Security
Agreement, the Pledge Agreement or the Subsidiaries Guaranty is permitted by the
laws of the respective foreign jurisdiction and with all documents delivered
pursuant to this Section 8.11 to be in form and substance reasonably
satisfactory to the Administrative Agent.

52

--------------------------------------------------------------------------------

        8.12   Additional Security; Further Assurances. (a) Promptly after the
creation or acquisition of any new Wholly-Owned Domestic Subsidiary, the
Borrower will notify the Administrative Agent and will cause each new
Wholly-Owned Domestic Subsidiary to duly authorize, execute and deliver
counterparts of the applicable Credit Documents that any such Wholly-Owned
Domestic Subsidiary would have been required to duly authorize, execute and
deliver on the Restatement Effective Date if same were a Credit Party on such
date, together with each of the other relevant certificates, opinions of counsel
and other documentation that such Wholly-Owned Domestic Subsidiary would have
been required to deliver pursuant to (x) Sections 5.03, 5.04, 5.08, 5.09, 5.10
and 8.15 on the Restatement Effective Date.

                     (b)     Subject to Sections 8.11 and 8.15, the Borrower
will, and will cause each of its Wholly-Owned Subsidiaries to, (i) grant to the
Collateral Agent security interests in such assets and properties of the
Borrower and such Wholly-Owned Subsidiaries as are not covered by the original
Security Documents, and as may be reasonably requested from time to time by the
Administrative Agent or the Required Lenders (including, without limitation,
mortgages over any property designated on Schedule VIII as a Property To Be
Sold, but excluding mortgages over leasehold properties), and (ii) in the case
of any such Wholly-Owned Subsidiary, execute and deliver a counterpart of the
Subsidiaries Guaranty (or one or more other guaranties in substantially similar
form, if necessary, and/or an assumption agreement in form and substance
satisfactory to the Administrative Agent whereby such Wholly-Owned Subsidiary
shall become a party to the Subsidiaries Guaranty) (all such security and
guaranty documentation are collectively referred to as the “Additional Security
and Guaranty Documents”), in each case to the extent that the entering into of
such Credit Documents is permitted under applicable law. All such Additional
Security and Guaranty Documents shall be reasonably satisfactory in form and
substance to the Administrative Agent and, in the case of security
documentation, shall constitute valid and enforceable perfected security
interests superior to and prior to the rights of all third Persons and subject
to no other Liens except for Permitted Liens. The Additional Security and
Guaranty Documents or instruments related thereto shall have been duly recorded
or filed in such manner and in such places as are required by law to give the
Administrative Agent and/or the Collateral Agent (for the benefit of the Secured
Creditors) the Liens, rights, powers and privileges purported to be created
thereby and all taxes, fees and other charges payable in connection therewith
shall have been paid in full.

                     (c)     The Borrower will, and will cause each of the
Subsidiary Guarantors to, at the expense of the respective Credit Party or
Credit Parties, make, execute, endorse, acknowledge, file and/or deliver to the
Collateral Agent from time to time such vouchers, invoices, schedules,
confirmatory assignments, conveyances, financing statements, mortgages, transfer
endorsements, powers of attorney, certificates, landlord waivers and other
assurances or instruments and take such further steps relating to the Collateral
covered by any of the Security Documents as the Collateral Agent may reasonably
require. Furthermore, the Borrower will cause to be delivered to the Collateral
Agent such opinions of counsel and other related documents as may be reasonably
requested by the Administrative Agent to assure itself that this Section 8.12
has been complied with.

                     (d)     At any time after the Restatement Effective Date at
which time the Borrower or any Subsidiary of the Borrower receives or has
performed on its behalf any survey of any Mortgaged Property, the Borrower shall
promptly thereafter deliver a copy of such survey (certified to the Collateral
Agent) to the Administrative Agent.

53

--------------------------------------------------------------------------------

                     (e)     The Borrower agrees that each action required above
by this Section 8.12 shall be completed as soon as possible, but in no event
later than 60 days after such action is either requested to be taken by the
Administrative Agent or the Required Lenders or required to be taken by the
Borrower and/or its Subsidiaries pursuant to the terms of this Section 8.12;
provided that, in no event, will the Borrower or any of its Subsidiaries be
required to take any action, other than using commercially reasonable efforts,
to obtain consents from third parties or approvals from governmental officials
with respect to its compliance with this Section 8.12.

        8.13   Margin Stock. The Borrower will, and will cause each of the other
Credit Parties to, take any and all actions as may be required to ensure that no
capital stock pledged, or required to be pledged, pursuant to the Pledge
Agreement shall constitute Margin Stock.

        8.14   Permitted Acquisitions. (a) Subject to the provisions of this
Section 8.14 and the requirements contained in the definition of Permitted
Acquisition, the Borrower and its Wholly-Owned Domestic Subsidiaries may from
time to time effect Permitted Acquisitions, so long as (in each case except to
the extent the Required Lenders otherwise specifically agree in writing in the
case of a specific Permitted Acquisition): (i) no Default or Event of Default
shall have occurred and be continuing at the time of the consummation of the
proposed Permitted Acquisition or immediately after giving effect thereto; (ii)
the Borrower shall have given to the Administrative Agent and the Lenders at
least 10 Business Days’ (or 5 Business Days’, in the case of a Specified
Acquisition (as defined below)) prior written notice of any Permitted
Acquisition, together with an executive summary setting forth (in reasonable
detail) the principal terms and conditions of such Permitted Acquisition and a
description of the business which is being acquired; (iii) calculations are made
by the Borrower of compliance with the financial covenants contained in Sections
9.08, 9.09, 9.10, 9.11 and 9.12 for the respective Calculation Period, on a Pro
Forma Basis as if the respective Permitted Acquisition (as well as all other
Permitted Acquisitions theretofore consummated after the first day of such
Calculation Period) had occurred on the first day of such Calculation Period,
and such recalculations shall show that such financial covenants would have been
complied with if the Permitted Acquisition had occurred on the first day of such
Calculation Period, provided, that the foregoing calculations in this clause
(iii) shall not be required in respect of a Permitted Acquisition if (A) the
aggregate consideration for such Permitted Acquisition does not exceed
$1,000,000 and (B) no more than four other Permitted Acquisitions of the type
described in the immediately preceding clause (A) shall have occurred in the
fiscal quarter in which such Permitted Acquisition is to be consummated (each
such Permitted Acquisition, a “Specified Acquisition”); (iv) all representations
and warranties contained herein and in the other Credit Documents shall be true
and correct in all material respects with the same effect as though such
representations and warranties had been made on and as of the date of such
Permitted Acquisition (both before and after giving effect thereto), unless
stated to relate to a specific earlier date, in which case such representations
and warranties shall be true and correct in all material respects as of such
earlier date; (v) the aggregate consideration (including, without limitation,
(I) the aggregate principal amount of any Indebtedness assumed, incurred or
issued in connection therewith and (II) the aggregate amount paid and to be paid
pursuant to any earn-out, non-compete or deferred compensation or purchase price
arrangements) for any such proposed Permitted Acquisition shall not exceed
either (A) $35,000,000 or (B) when added to the aggregate consideration paid for
all other Permitted Acquisitions consummated during such fiscal year,
$50,000,000; (vi) the aggregate consideration (including, without limitation,
(I) the aggregate principal amount of any Indebtedness assumed, incurred or
issued in connection therewith and (II) the aggregate amount paid and to be paid
pursuant to any earn-out, non-compete or deferred compensation or purchase price
arrangements) for all Permitted Acquisitions shall not exceed $150,000,000 (vii)
immediately after giving effect to each Permitted Acquisition (and all payments
to be made in connection therewith), the Total Unutilized Revolving Loan
Commitment shall equal or exceed $20,000,000; and (viii) the Borrower shall have
delivered to the Administrative Agent and each Lender an officer’s certificate
executed by a Senior Financial Officer of the Borrower, certifying to the best
of such officer’s knowledge, compliance with the requirements of preceding
clauses (i) through (vii), inclusive, and containing the calculations (in
reasonable detail) to the extent required by the preceding clauses (iii), (v),
(vi) and (vii).

54

--------------------------------------------------------------------------------

                     (b)     At the time of each Permitted Acquisition involving
the creation or acquisition of a Subsidiary, or the acquisition of capital stock
or other equity interest of any Person, all capital stock or other equity
interests thereof created or acquired in connection with such Permitted
Acquisition (to the extent owned by a Credit Party) shall be pledged for the
benefit of the Secured Creditors pursuant to (and to the extent required by) the
Pledge Agreement.

                     (c)     The Borrower will cause each Wholly-Owned
Subsidiary which is formed to effect, or is acquired pursuant to, a Permitted
Acquisition to comply with, and to execute and deliver, all of the documentation
as and to the extent required by, Sections 8.12 and 9.17, to the satisfaction of
the Administrative Agent.

                     (d)     The consummation of each Permitted Acquisition
shall be deemed to be a representation and warranty by the Borrower that the
certifications by the Borrower pursuant to Section 8.14(a) are true and correct
and that all conditions thereto have been satisfied and that same is permitted
in accordance with the terms of this Agreement, which representation and
warranty shall be deemed to be a representation and warranty for all purposes
hereunder, including, without limitation, Sections 7 and 10.

        8.15   Mortgages. If the Borrower or any of its Subsidiaries shall
acquire (a) any Real Property on or after the Restatement Effective Date
individually for a purchase price or with a fair market value greater than
$300,000 or (b) any Real Property on or after the Restatement Effective Date
that, when taken together with all other Real Property acquired on or after the
Restatement Effective Date, shall have an aggregate purchase price or fair
market value greater than $2,000,000, then within 30 days after the acquisition
date of such Real Property or such later date as the Administrative Agent may
specify in its discretion the Borrower shall, or shall cause such Subsidiary as
applicable to, deliver to Administrative Agent with respect to such Real
Property:

55

--------------------------------------------------------------------------------

                       (i) fully executed counterparts of Mortgages in form and
substance satisfactory to the Collateral Agent, which Mortgages shall cover such
purchased Real Property, and, if requested by the Collateral Agent, together
with evidence that counterparts of the Mortgages have been delivered to the
title insurance company insuring the lien of such Mortgage for recording in all
places to the extent necessary or, in the reasonable opinion of the Collateral
Agent, desirable to effectively create a valid and enforceable first priority
mortgage lien on such Mortgaged Property in favor of the Collateral Agent (or
such other trustee as may be required or desired under local law) for the
benefit of the Secured Creditors, subject to Permitted Liens;


                       (ii) title insurance policies issued by a reputable title
insurer satisfactory to the Collateral Agent (“Mortgage Policies”) with respect
to such Mortgaged Property, in amounts satisfactory to the Administrative Agent
and the Required Lenders assuring the Collateral Agent that the Mortgages on
such Mortgaged Properties are valid and enforceable first priority mortgage
liens on the respective Mortgaged Properties, free and clear of all defects and
encumbrances except Permitted Encumbrances and such Mortgage Policies shall
otherwise be in form and substance satisfactory to the Collateral Agent and the
Required Lenders and shall include, as appropriate, an endorsement for future
advances under this Agreement and the Notes and for any other matter that the
Collateral Agent may reasonably request, shall not include an exception for
mechanics’ liens, and shall provide for affirmative insurance and such
reinsurance (including direct access agreements) as the Collateral Agent may
request; and


                       (iii) in respect of each such Mortgaged Property, an
opinion from local counsel satisfactory to the Collateral Agent, which opinion
shall cover the perfection of the security interests granted pursuant to such
Mortgage and such other matters incident to the transactions contemplated herein
as the Collateral Agent may reasonably request and shall be in form and
substance satisfactory to the Collateral Agent.


        8.16   Repayment of Senior Notes. On or prior to August 15, 2008, the
Borrower shall have refinanced or repaid, or made provision for the refinancing
or repayment of, all of the outstanding Senior Notes, in each case on terms and
conditions satisfactory to the Required Lenders.

56

--------------------------------------------------------------------------------

        SECTION 9  Negative Covenants.

        The Borrower hereby covenants and agrees that on and after the
Restatement Effective Date and until the Total Revolving Loan Commitment and all
Letters of Credit have terminated and the Loans, Notes and Unpaid Drawings,
together with interest, Fees and all other Obligations (other than indemnities
described in Section 13.01 which are not then due and payable) incurred
hereunder and thereunder, are paid in full:

        9.01   Liens. The Borrower will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Lien upon or with
respect to any property or assets (real or personal, tangible or intangible) of
the Borrower or any of its Subsidiaries, whether now owned or hereafter
acquired, or sell any such property or assets subject to an understanding or
agreement, contingent or otherwise, to repurchase such property or assets
(including sales of accounts receivable with recourse to the Borrower or any of
its Subsidiaries), or assign any right to receive income or permit the filing of
any financing statement under the UCC or any other similar notice of Lien under
any similar recording or notice statute; provided that the provisions of this
Section 9.01 shall not prevent the creation, incurrence, assumption or existence
of the following (Liens described below are herein referred to as “Permitted
Liens”):

                       (i) inchoate Liens for taxes, assessments or governmental
charges or levies not yet due or not yet delinquent and payable without any
penalty of any kind or character or Liens for taxes, assessments or governmental
charges or levies being contested in good faith and by appropriate proceedings
promptly instituted and diligently concluded for which adequate reserves have
been established in accordance with generally accepted accounting principles;


                       (ii) Liens in respect of property or assets of the
Borrower or any of its Subsidiaries imposed by law, which were incurred in the
ordinary course of business and do not secure Indebtedness for borrowed money,
such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens and other
similar Liens arising in the ordinary course of business, and (x) which do not
in the aggregate materially detract from the value of the Borrower’s or such
Subsidiary’s property or assets or materially impair the use thereof in the
operation of the business of the Borrower or such Subsidiary or (y) which are
being contested in good faith by appropriate proceedings, which proceedings have
the effect of preventing the forfeiture or sale of the property or assets
subject to any such Lien;


                       (iii) Liens in existence on the Restatement Effective
Date (and after giving effect thereto) which are listed, and the property
subject thereto described, in Schedule V, plus renewals, replacements and
extensions of such Liens, provided that (x) the aggregate principal amount of
the Indebtedness, if any, secured by such Liens does not increase from that
amount outstanding at the time of any such renewal, replacement or extension,
(y) the terms and conditions of the Liens to be renewed, replaced or extended
are no less favorable to the Lenders than the terms and conditions of the Liens
existing prior to such renewal, replacement or extensions and (z) any such
renewal, replacement or extension does not encumber any additional assets or
properties of the Borrower or any of its Subsidiaries;


57

--------------------------------------------------------------------------------

                       (iv) Liens created pursuant to the Security Documents;


                       (v) leases, subleases, licenses or sublicenses granted to
other Persons not materially interfering with the conduct of the business of the
Borrower or any of its Subsidiaries;


                       (vi) Liens upon assets of the Borrower or any of its
Subsidiaries subject to Capitalized Lease Obligations to the extent such
Capitalized Lease Obligations are permitted by Section 9.04(iv), provided that
(x) such Liens only serve to secure the payment of Indebtedness arising under
such Capitalized Lease Obligation and (y) the Lien encumbering the asset giving
rise to the Capitalized Lease Obligation does not encumber any other asset of
the Borrower or any Subsidiary of the Borrower (other than proceeds of the asset
giving rise to such Capitalized Loan Obligation);


                       (vii) Liens placed upon equipment or machinery used in
the ordinary course of business of the Borrower or any of its Subsidiaries at
the time of the acquisition thereof by the Borrower or any such Subsidiary or
within 90 days thereafter to secure Indebtedness incurred to pay all or a
portion of the purchase price thereof or to secure Indebtedness incurred solely
for the purpose of financing the acquisition of any such equipment or machinery
or extensions, renewals or replacements of any of the foregoing for the same or
a lesser amount, provided that (x) such Indebtedness is permitted by Section
9.04(iv) and (y) in all events, the Lien encumbering the equipment or machinery
so acquired does not encumber any other asset of the Borrower or such Subsidiary
(other than proceeds of the equipment or machinery subject to such purchase
money Lien);


                       (viii) easements, rights-of-way, restrictions, municipal
and zoning ordinances, encroachments and other similar charges or encumbrances,
and minor title deficiencies, in each case not securing Indebtedness and not
materially interfering with the conduct of the business of the Borrower or any
of its Subsidiaries;


                       (ix) Liens arising from precautionary UCC financing
statement filings regarding operating leases;


                       (x) Liens arising out of the existence of judgments or
awards in respect of which the Borrower or any of its Subsidiaries shall in good
faith be prosecuting an appeal or proceedings for review in respect of which
there shall have been secured a subsisting stay of execution pending such appeal
or proceedings, provided that the aggregate amount of any cash and the fair
market value of any property subject to such Liens do not exceed $5,000,000 at
any time outstanding;


58

--------------------------------------------------------------------------------

                       (xi) statutory and common law landlords’ liens under
leases to which the Borrower or any of its Subsidiaries is a party;


                       (xii) Liens (other than Liens imposed under ERISA)
incurred in the ordinary course of business in connection with workers
compensation claims, unemployment insurance and social security benefits;


                       (xiii) Liens securing (x) the performance of bids,
tenders, leases and contracts in the ordinary course of business and (y)
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business (exclusive of
obligations in respect of the payment for borrowed money), provided that the
aggregate outstanding amount of obligations secured by Liens permitted by this
clause (xiii) (and the value of all cash and property encumbered by Liens
permitted pursuant to this clause (xiii)) shall not at any time exceed
$5,000,000;


                       (xiv) Liens on property or assets acquired pursuant to a
Permitted Acquisition, or on property or assets of a Subsidiary of the Borrower
in existence at the time such Subsidiary is acquired pursuant to a Permitted
Acquisition, provided that (x) any Indebtedness that is secured by such Liens is
permitted to exist under Section 9.04(xi), and (y) such Liens are not incurred
in connection with, or in contemplation or anticipation of, such Permitted
Acquisition, and do not attach to any other asset of the Borrower or any of its
Subsidiaries;


                       (xv) Permitted Encumbrances;


                       (xvi) Liens on assets of Foreign Subsidiaries that are
not Credit Parties and securing Indebtedness permitted to be incurred by such
Foreign Subsidiaries pursuant to Section 9.04, Interest Rate Protection
Agreements permitted to be incurred by such Foreign Subsidiaries pursuant to
Section 9.21 or Other Hedging Agreements permitted to be incurred by such
Foreign Subsidiaries pursuant to Section 9.22;


                       (xvii) Liens in favor of customs or revenue authorities
arising as a matter of law to secure payment of customs duties in connection
with the importation of goods;


                       (xviii) Liens granted by Subsidiaries of the Borrower
that are not Credit Parties in favor of the Borrower or any Subsidiary
Guarantor;


59

--------------------------------------------------------------------------------

                       (xix) customary Liens in favor of banking institutions
encumbering deposits (including the right of set-off) held by such banking
institutions incurred in the ordinary course of business;


                       (xx) rights of customers with respect to inventory which
arise from deposits and progress payments made in the ordinary course of
business; and


                       (xxi) other Liens incidental to the conduct of the
business of the Borrower or any of its Subsidiaries that (i) were not incurred
in connection with Indebtedness, (ii) do not encumber any Collateral (other than
on a junior and subordinated basis) and do not materially detract from the value
of the assets subject to such Liens or materially impair the use thereof in the
operation of such business and (iii) do not at any time for all such Liens
encumber cash and other property having an aggregate value in excess of, or
secure outstanding obligations in the aggregate in excess of, $1,000,000 at any
time outstanding.


In connection with the granting of Liens of the type described in clauses (vi),
(vii) and (xiv) of this Section 9.01 by the Borrower or any of its Subsidiaries,
the Administrative Agent and the Collateral Agent shall be authorized to take
any actions deemed appropriate by it in connection therewith (including, without
limitation, by executing appropriate lien releases or lien subordination
agreements in favor of the holder or holders of such Liens, in either case
solely with respect to the item or items of equipment or other assets subject to
such Liens).

        9.02   Consolidation, Merger, Purchase or Sale of Assets, etc. The
Borrower will not, and will not permit any of its Subsidiaries to, wind up,
liquidate or dissolve its affairs or enter into any transaction of merger or
consolidation, or convey, sell, lease or otherwise dispose of all or any part of
its property or assets, or enter into any sale-leaseback transactions, or
purchase or otherwise acquire (in one or a series of related transactions) any
part of the property or assets (other than purchases or other acquisitions of
inventory, materials and equipment in the ordinary course of business) of any
Person (or agree to do any of the foregoing at any future time), except that:

                       (i) Capital Expenditures by the Borrower and its
Subsidiaries shall be permitted to the extent not in violation of Section 9.07;


                       (ii) the Borrower and its Subsidiaries may make sales of
inventory in the ordinary course of business;


                       (iii) the Borrower and its Subsidiaries may sell or
otherwise transfer obsolete or worn-out equipment or materials in the ordinary
course of business;


                       (iv) the Borrower and its Subsidiaries may sell or
discount, in each case without recourse and in the ordinary course of business,
accounts receivable arising in the ordinary course of business in an aggregate
principal amount not to exceed $5,000,000 in any fiscal year of the Borrower,
but only in connection with the compromise or collection thereof and not as part
of any financing transaction;


60

--------------------------------------------------------------------------------

                       (v) the Borrower and its Subsidiaries may sell assets in
the ordinary course of business in an aggregate amount not to exceed $1,000,000
per sale or series of related sales, provided that no more than $5,000,000 of
such sales may be made pursuant to this clause (v) in any fiscal year of the
Borrower;


                       (vi) the Borrower and its Subsidiaries may sell other
assets (other than the capital stock of a Subsidiary unless all of the capital
stock of such Subsidiary is so sold pursuant to this clause (vi)) so long as
(i) no Default or no Event of Default then exists or would result therefrom,
(ii) each such sale is in an arm’s-length transaction and the Borrower or the
respective Subsidiary receives at least fair market value (as determined in good
faith by the Borrower or such Subsidiary, as the case may be, provided, that if
the fair market value is greater than $1,000,000 such value shall be as
determined by the board of directors of the Borrower or such Subsidiary and
evidenced by a resolution of such board of directors set forth in an officer’s
certificate delivered to the Administrative Agent within 15 Business Days of
such resolution), (iii) the total consideration received by the Borrower or such
Subsidiary is at least 80% cash and is paid at the time of the closing of such
sale, (iv) the Net Sale Proceeds therefrom are applied and/or reinvested as (and
to the extent) required by Section 3.03(b) and (v) the aggregate amount of the
proceeds received from all assets sold pursuant to clauses (v) and (vi) of this
Section 9.02 shall not exceed $5,000,000 in any fiscal year of the Borrower;


                       (vii) Investments may be made to the extent permitted by
Section 9.05;


                       (viii) the Borrower and its Subsidiaries may lease (as
lessee) or license (as licensee) real or personal property (so long as any such
lease does not create a Capitalized Lease Obligation except to the extent
permitted by Section 9.04(iv));


                       (ix) Permitted Acquisitions may be made in accordance
with Section 8.14;


                       (x) the Borrower and its Subsidiaries may grant leases,
subleases, licenses or sublicenses to other Persons not materially interfering
with the conduct of the business of the Borrower or any of its Subsidiaries;


                       (xi) the Borrower and its Subsidiaries may consummate
sale and leaseback transactions of fixed or capital assets, in each case so long
as (i) no Default or Event of Default then exists or would result therefrom,
(ii) each such sale and leaseback transaction is in an arm’s-length transaction
and the Borrower or the respective Subsidiary receives at least fair market
value (as determined in good faith by the Borrower or such Subsidiary, as the
case may be), (iii) the total consideration received by the Borrower or such
Subsidiary in connection with each such sale and leaseback transaction is in the
form of cash and is paid at the time of the closing thereof, (iv) the
consummation thereof shall occur within 90 days after the Borrower or such
Subsidiary acquires or completes the construction of such fixed or capital asset
and (v) the Net Sale Proceeds therefrom are applied and/or reinvested as (and to
the extent) required by Section 4.02(a)(iv);


61

--------------------------------------------------------------------------------

                       (xii) any Subsidiary of the Borrower may be merged,
consolidated, dissolved or liquidated with or into the Borrower or any other
Credit Party so long as the Borrower or such other Credit Party is the surviving
corporation of such merger, consolidation, dissolution or liquidation;


                       (xiii) any Domestic Subsidiary of the Borrower may be
merged, consolidated, dissolved or liquidated with or into any other Domestic
Subsidiary of the Borrower so long as (i) in the case of any such merger,
consolidation, dissolution or liquidation involving a Subsidiary Guarantor, a
Subsidiary Guarantor is the surviving corporation of such merger, consolidation,
dissolution or liquidation, and (ii) in the case of any such merger,
consolidation, dissolution or liquidation involving a Wholly-Owned Domestic
Subsidiary of the Borrower, in addition to the requirements of preceding clause
(i), a Wholly-Owned Domestic Subsidiary is the surviving corporation of such
merger, consolidation, dissolution or liquidation;


                       (xiv) any Foreign Subsidiary of the Borrower may be
merged, consolidated, dissolved or liquidated with or into any other Foreign
Subsidiary of the Borrower so long as (i) in the case of any such merger,
consolidation, dissolution or liquidation involving a Subsidiary Guarantor, a
Subsidiary Guarantor is the surviving corporation of such merger, consolidation,
dissolution or liquidation, and (ii) in the case of any such merger,
consolidation, dissolution or liquidation involving a Wholly-Owned Foreign
Subsidiary of the Borrower, in addition to the requirements of the preceding
clause (i), a Wholly-Owned Foreign Subsidiary is the surviving corporation of
such merger, consolidation, dissolution or liquidation;


                       (xv) the Borrower may transfer assets to any Wholly-Owned
Domestic Subsidiary of the Borrower which is a Subsidiary Guarantor and any
Subsidiary of the Borrower may transfer assets to the Borrower or to any
Wholly-Owned Domestic Subsidiary of the Borrower which is a Subsidiary
Guarantor, in each case so long as the security interests granted to the
Collateral Agent for the benefit of the Secured Creditors pursuant to the
Security Documents in the assets so transferred shall remain in full force and
effect and perfected (to at least the same extent as in effect immediately prior
to such transfer); and


62

--------------------------------------------------------------------------------

                       (xvi) Dividends may be paid as, and to the extent,
permitted by Section 9.03.


        To the extent the Required Lenders or all of the Lenders, as the case
may be, waive the provisions of this Section 9.02 with respect to the sale of
any Collateral, or any Collateral is sold as permitted by this Section 9.02
(other than to the Borrower or a Subsidiary thereof), such Collateral shall be
sold free and clear of the Liens created by the respective Security Documents
and the Administrative Agent and the Collateral Agent shall be authorized to
take any actions deemed appropriate in order to effect the foregoing.

        9.03   Restricted Payments. The Borrower will not, and will not permit
any of its Subsidiaries to, authorize, declare, pay or make any Restricted
Payment, except that:

                       (i) any Subsidiary of the Borrower may pay cash Dividends
to the Borrower or to any Wholly-Owned Domestic Subsidiary of the Borrower and
any Foreign Subsidiary of the Borrower may pay cash Dividends to the Borrower or
any Subsidiary Guarantor;


                       (ii) any non-Wholly-Owned Subsidiary of the Borrower may
pay cash Dividends to its shareholders generally so long as the Borrower or its
respective Domestic Subsidiary which owns the equity interest in the Subsidiary
paying such Dividends receives at least its proportionate share thereof (based
upon its relative holding of the equity interest in the Subsidiary paying such
Dividends and taking into account the relative preferences, if any, of the
various classes of equity interests of such Subsidiary);


                       (iii) the Borrower may make payments not exceeding
$1,000,000 during any fiscal year pursuant to and in accordance with stock
option plans or other benefit plans for management or employees of the Borrower
and its Subsidiaries;


                       (iv) so long as no Default or Event of Default then
exists or would result therefrom, the Borrower may repurchase outstanding shares
of its common stock (or options to purchase such common stock) held by former
officers, directors or employees of the Borrower or any of its Subsidiaries
following the death, disability, retirement or termination of employment of such
officers, directors or employees, provided that the aggregate amount of all
payments made by the Borrower pursuant to this clause (iv) shall not exceed
$250,000 in any fiscal year of the Borrower;


                       (v) (A) the Borrower may pay regularly scheduled
Dividends on its Qualified Preferred Stock pursuant to the terms thereof solely
through the issuance of additional shares of such Qualified Preferred Stock, and
(B) so long as no Default or Event of Default then exists or would result
therefrom, the Borrower may redeem all or a portion of its outstanding preferred
stock with the proceeds of any Excluded Equity Issuance;


63

--------------------------------------------------------------------------------

                       (vi) the Borrower may make mandatory interest payments in
respect of the Senior Notes and the Senior Subordinated Notes in accordance with
the terms of the Senior Note Documents and the Senior Subordinated Note
Documents (each as in effect on the Restatement Effective Date);


                       (vii) the Borrower may repay and retire all or a portion
of the Senior Subordinated Notes on the Restatement Effective Date in accordance
with Sections 5.05 and 7.08 and provided that after giving effect to any such
repayment or retirement the representations and warranties of the Borrower in
Section 7.03 shall be true and correct in all respects;


                       (viii) the Borrower may make voluntary prepayments or
repurchases in respect of the Senior Subordinated Notes (as in effect on the
Restatement Effective Date) after the Restatement Effective Date, provided that
(A) such prepayments or repurchases are made solely with (1) the proceeds of
Excluded Debt, Tranche C Term Loans or an Excluded Equity Issuance on or after
the Restatement Effective Date, (2) the Borrower’s cash on hand (other than cash
from proceeds of Loans), and/or (3) proceeds of Revolving Loans so long as so
long as after giving effect to the making of such Revolving Loans and such
prepayment, no Default or Event of Default exists and the Borrower would be able
to incur at least $20,000,000 in additional Revolving Loans pursuant to Section
1.01(a) of this Agreement, (B) the Borrower shall have no further obligations in
respect of the Senior Subordinated Notes being prepaid or repurchased, (C) such
prepayments or repurchases are permitted under the terms of the Senior Note
Documents and the Senior Subordinated Note Documents, (D) no Default or Event of
Default then exists or would result therefrom, and (E) the Borrower shall have
delivered to the Administrative Agent a compliance certificate, in form and
substance satisfactory to the Administrative Agent evidencing compliance with
the financial covenants contained in Sections 9.08, 9.09, 9.10 and 9.12 for the
respective Calculation Period, on a Pro Forma Basis, after giving effect to such
repayment and repurchase and the incurrence of any Excluded Debt, Tranche C Term
Loans and any Excluded Equity Issuance in connection therewith;


64

--------------------------------------------------------------------------------

                       (ix) the Borrower may make voluntary prepayments or
repurchases in respect of the Senior Notes (as in effect on the Restatement
Effective Date) after the Restatement Effective Date, provided that (A) such
prepayments or repurchases are made solely from the proceeds of Excluded Debt or
an Excluded Equity Issuance and the Borrower shall have no further obligations
in respect of the Senior Notes being prepaid or repurchased; (B) such
prepayments or repurchases are permitted under the terms of the Senior Note
Documents, (C) no Default or Event of Default then exists or would result
therefrom, and (D) the Borrower shall have delivered to the Administrative Agent
a compliance certificate, in form and substance satisfactory to the
Administrative Agent evidencing compliance with the financial covenants
contained in Sections 9.08, 9.09, 9.10 and 9.12 for the respective Calculation
Period, on a Pro Forma Basis, after giving effect to such repayment or
repurchase and the incurrence of any Excluded Debt and any Excluded Equity
Issuance in connection therewith;


                       (x) the Borrower may repurchase or redeem up to
$30,000,000 in the aggregate of Borrower’s preferred stock, provided that (A)
such prepayments or repurchases are made solely with the proceeds of
Indebtedness that is permitted to be incurred under clauses (iii), (ix) or (x)
of Section 9.04 and such stock shall be retired and Borrower shall have no
further obligations in respect of such stock being repurchased or redeemed, (B)
such repurchase or redemption is permitted under the terms of the Senior Note
Documents and the Senior Subordinated Note Documents, (C) no Default or Event of
Default then exists or would result therefrom, and (D) the Borrower shall have
delivered to the Administrative Agent a compliance certificate, in form and
substance satisfactory to the Administrative Agent evidencing compliance with
the financial covenants contained in Sections 9.08, 9.09, 9.10 and 9.12 for the
respective Calculation Period, on a Pro Forma Basis, after giving effect to such
repurchase or redemption and the incurrence of any Indebtedness in connection
therewith;


                       (xi) so long as no Default or Event of Default then
exists or would result therefrom, the Borrower may make mandatory payments in
respect of the Existing Indebtedness and the Permitted Seller Notes to the
extent that such mandatory payments are permitted under the terms of the Senior
Note Documents and the Senior Subordinated Note Documents.


Notwithstanding anything to the contrary contained above in this Section 9.03,
the Borrower will not, and will not permit any of its Subsidiaries to, make any
Restricted Payment in respect of the Senior Subordinated Notes (i) to the extent
that the payment thereof would violate the subordination provisions contained in
the Senior Subordinated Note Documents or (ii) as a result of any asset sale,
change of control or similar event.

65

--------------------------------------------------------------------------------

        9.04 Indebtedness. The Borrower will not, and will not permit any of its
Subsidiaries to, contract, create, incur, assume or suffer to exist any
Indebtedness, except:

                       (i) Indebtedness incurred pursuant to this Agreement and
the other Credit Documents;


                       (ii) Existing Indebtedness, the Senior Notes outstanding
on the Restatement Effective Date (and after giving effect thereto) and the
Senior Subordinated Notes outstanding on the Restatement Effective Date (and
after giving effect thereto), and any subsequent extension, renewal or
refinancing thereof, provided that (A) the aggregate principal amount of the
Indebtedness to be extended, renewed or refinanced does not increase from that
amount outstanding at the time of any such extension, renewal or refinancing
(plus any fees and expenses related thereto and any prepayment premium or tender
premium in connection with such extension, renewal or refinancing), (B) the
terms and conditions of the Indebtedness to be extended, renewed or refinanced
are no less favorable to the Lenders than the terms and conditions of the
Indebtedness existing prior to such extension, renewal or refinancing, and (C)
such extensions, renewals or refinancings do not shorten the maturity date or
the Weighted Average Life to Maturity of the Indebtedness being extended,
renewed or refinanced;


                       (iii) unsecured Indebtedness incurred after the
Restatement Effective Date having terms no less favorable to the Lenders or more
restrictive to the Borrower than the Senior Notes (existing on the Restatement
Effective Date), not having maturity date or Weighted Average Life to Maturity
shorter than the Senior Notes (existing on the Restatement Effective Date) and
otherwise on terms satisfactory to the Administrative Agent in its sole
discretion, provided that (A) the entire amount of the proceeds of such
unsecured Indebtedness (after deducting any reasonable and customary expenses
incurred by Borrower in connection with the issuance thereof) is used by
Borrower to (x) repay or repurchase in full or in part outstanding Senior
Subordinated Notes and any fees and expenses related thereto plus any prepayment
premium or tender premium in connection with such repayment or repurchase of the
Senior Subordinated Notes or (y) repurchase or redeem up to $30,000,000 in the
aggregate of Borrower’s preferred stock, (B) no Default or Event of Default then
exists or would result therefrom, and (C) the Borrower shall have delivered to
the Administrative Agent a compliance certificate, in form and substance
satisfactory to the Administrative Agent evidencing compliance with the
financial covenants contained in Sections 9.08, 9.09, 9.10 and 9.12 for the
respective Calculation Period, on a Pro Forma Basis, after giving effect to the
incurrence of such Indebtedness and the repayment, repurchase or redemption of
preferred stock or Senior Subordinated Notes in connection therewith;


66

--------------------------------------------------------------------------------

                       (iv) Indebtedness of the Borrower and its Subsidiaries
evidenced by Capitalized Lease Obligations and purchase money Indebtedness
subject to Liens permitted under Section 9.01(vii), provided that in no event
shall the sum of (I) the aggregate principal amount of all Capitalized Lease
Obligations and (II) the aggregate principal amount of all purchase money
Indebtedness incurred pursuant to this clause (iv), together with the aggregate
principal amount of all Capitalized Lease Obligations and purchase money
Indebtedness constituting Existing Indebtedness, exceed $10,000,000 at any time
outstanding;


                       (v) Indebtedness of any Foreign Subsidiary of the
Borrower that is not a Credit Party under lines of credit and overdraft
facilities extended by third Persons to such Foreign Subsidiary the proceeds of
which Indebtedness are used for any Foreign Subsidiary’s working capital and
general corporate purposes, provided that the aggregate principal amount of all
such Indebtedness incurred pursuant to this clause (v), together with the
aggregate principal amount of all Existing Indebtedness under such lines of
credit and overdraft facilities, shall not exceed $1,000,000 (or the Dollar
Equivalent thereof in the case of Indebtedness incurred in a currency other than
Dollars) at any time outstanding (the “Foreign Subsidiary Third Party
Borrowings”);


                       (vi) intercompany Indebtedness among the Borrower and its
Subsidiaries to the extent permitted by Section 9.05;


                       (vii) Indebtedness consisting of guaranties by the
Borrower and the Subsidiary Guarantors of each other’s Indebtedness and lease
and other contractual obligations permitted under this Agreement (other than
such Indebtedness permitted under this Section 9.04(ii), (vi), (xi) and (xii));


                       (viii) [reserved];


                       (ix) Indebtedness of the Borrower and the Subsidiary
Guarantors incurred after the Restatement Effective Date under the Senior
Subordinated Notes and the other Senior Subordinated Note Documents, provided
that (A) to the extent that any Credit Party guaranties the Borrower’s
obligations under the Senior Subordinated Notes, such Credit Party also shall
execute and deliver a counterpart of the Subsidiaries Guaranty, (B) the entire
amount of the proceeds of such Indebtedness (after deducting any reasonable and
customary expenses incurred by Borrower in connection with the issuance thereof)
is used by Borrower to repurchase or redeem up to $30,000,000 in the aggregate
of Borrower’s preferred stock, (C) no Default or Event of Default then exists or
would result therefrom, and (D) the Borrower shall have delivered to the
Administrative Agent a compliance certificate, in form and substance
satisfactory to the Administrative Agent evidencing compliance with the
financial covenants contained in Sections 9.08, 9.09, 9.10 and 9.12 for the
respective Calculation Period, on a Pro Forma Basis, after giving effect to the
incurrence of such Indebtedness and the repurchase or redemption of preferred
stock in connection therewith;


67

--------------------------------------------------------------------------------

                       (x) Indebtedness of the Borrower and the Subsidiary
Guarantors incurred after the Restatement Effective Date under the Senior Notes
and the other Senior Note Documents, provided that (A) to the extent that any
Credit Party guaranties the Borrower’s obligations under the Senior Notes, such
Credit Party also shall execute and deliver a counterpart of the Subsidiaries
Guaranty, (B) the entire amount of the proceeds of such Indebtedness (after
deducting any reasonable and customary expenses incurred by Borrower in
connection with the issuance thereof) is used by Borrower to (x) repay or
repurchase in full or in part outstanding Senior Subordinated Notes and any fees
and expenses related thereto plus any prepayment premium or tender premium in
connection with such repayment or repurchase of the Senior Subordinated Notes or
(y) repurchase or redeem up to $30,000,000 in the aggregate of Borrower’s
preferred stock, (C) no Default or Event of Default then exists or would result
therefrom, and (D) the Borrower shall have delivered to the Administrative Agent
a compliance certificate, in form and substance satisfactory to the
Administrative Agent evidencing compliance with the financial covenants
contained in Sections 9.08, 9.09, 9.10 and 9.12 for the respective Calculation
Period, on a Pro Forma Basis, after giving effect to the incurrence of such
Indebtedness and the repayment, repurchase or redemption of preferred stock or
Senior Subordinated Notes in connection therewith;


                       (xi) Indebtedness of a Subsidiary acquired pursuant to a
Permitted Acquisition (or Indebtedness assumed at the time of a Permitted
Acquisition of an asset securing such Indebtedness), provided that (x) such
Indebtedness was not incurred in connection with, or in anticipation or
contemplation of, such Permitted Acquisition, (y) such Indebtedness does not
constitute debt for borrowed money (other than debt for borrowed money incurred
in connection with industrial revenue or industrial development bond
financings), it being understood and agreed that Capitalized Lease Obligations
and purchase money Indebtedness shall not constitute debt for borrowed money for
purposes of this clause (y), and (z) after giving effect to such Permitted
Acquisition, the aggregate principal amount of all such acquired Indebtedness
does not exceed $7,500,000 at any time;


                       (xii) Indebtedness constituting Permitted Earn-Out
Obligations and Permitted Seller Notes to the extent incurred by the Borrower in
connection with any Permitted Acquisition;


                       (xiii) Indebtedness arising from the honoring by a bank
or other financial institution of a check, draft or similar instrument
inadvertently (except in the case of daylight overdrafts) drawn against
insufficient funds in the ordinary course of business so long as such
Indebtedness is extinguished within 5 Business Days of the incurrence thereof;


68

--------------------------------------------------------------------------------

                       (xiv) Indebtedness in respect of bid, payment,
performance, advance payment or surety bonds entered into in the ordinary course
of business and consistent with past practices; and


                       (xv) additional unsecured Indebtedness incurred by the
Borrower and its Subsidiaries in an aggregate principal amount not to exceed
$7,000,000 at any one time outstanding.


        9.05   Advances, Investments and Loans. The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, lend money or
credit or make advances to any Person, or purchase or acquire any stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person, or purchase or own a futures contract or
otherwise become liable for the purchase or sale of currency or other
commodities at a future date in the nature of a futures contract, or hold any
cash or Cash Equivalents (each of the foregoing an “Investment” and,
collectively, “Investments”), except that the following shall be permitted:

                       (i) the Borrower and its Subsidiaries may acquire and
hold accounts receivables owing to any of them, if created or acquired in the
ordinary course of business and payable or dischargeable in accordance with
customary trade terms of the Borrower or such Subsidiary;


                       (ii) the Borrower and its Subsidiaries may acquire and
hold cash and Cash Equivalents, provided that at any time that Revolving Loans
or Swingline Loans are outstanding, the aggregate amount of cash and Cash
Equivalents permitted to be held by the Borrower and its Subsidiaries shall not
exceed $15,000,000 for any period of five consecutive Business Days;


                       (iii) the Borrower and its Subsidiaries may hold the
Investments held by them on the Restatement Effective Date and described on
Schedule VI, provided that any additional Investments made with respect thereto
shall be permitted only if independently justified under the other provisions of
this Section 9.05;


                       (iv) the Borrower and its Subsidiaries may acquire and
own investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;


                       (v) the Borrower and its Subsidiaries may make loans and
advances in the ordinary course of business to their respective employees so
long as the aggregate principal amount thereof at any time outstanding
(determined without regard to any write-downs or write-offs of such loans and
advances) shall not exceed $2,500,000;


69

--------------------------------------------------------------------------------

                       (vi) the Borrower may acquire and hold obligations of one
or more officers, directors or other employees of the Borrower or any of its
Subsidiaries in connection with such officers’, directors’ or employees’
acquisition of shares of stock of the Borrower so long as no cash is paid by the
Borrower or any of its Subsidiaries to such officers, directors or employees in
connection with the acquisition of any such obligations;


                       (vii) the Borrower may enter into Interest Rate
Protection Agreements to the extent permitted by Section 9.21;


                       (viii) the Borrower may enter into Other Hedging
Agreements to the extent permitted by Section 9.22;


                       (ix) (i) the Borrower and its Wholly-Owned Domestic
Subsidiaries may make intercompany loans and advances between or among one
another, and (ii) Foreign Subsidiaries of the Borrower may make intercompany
loans and advances between or among one another and to the Borrower and its
Wholly-Owned Domestic Subsidiaries (collectively, “Intercompany Loans”) so long
as (x) each Intercompany Loan made by a Credit Party shall be evidenced by an
Intercompany Note that is pledged to the Collateral Agent pursuant to the Pledge
Agreement and (y) each Intercompany Loan that is made to either the Borrower by
any Wholly-Owned Domestic Subsidiary or to any other Credit Party by any
Wholly-Owned Domestic Subsidiary that is a Credit Party shall (in each case) be
subject to the subordination provisions set forth in Exhibit M; provided,
however, that (A) any subsequent issuance or transfer of Equity Interests that
results in any such intercompany Indebtedness being held by a Person other than
a Credit Party and (B) any sale or other transfer of any such intercompany
Indebtedness to a Person that is not a Credit Party shall be deemed, in each
case, to constitute an incurrence of Indebtedness by the Borrower for the
purpose of Section 9.04(xv);


                       (x) the Borrower may (i) make cash equity contributions
to the capital of its Wholly-Owned Domestic Subsidiaries and Wholly-Owned
Domestic Subsidiaries of the Borrower may make cash equity contributions to the
capital of their respective Wholly-Owned Domestic Subsidiaries (including as a
result of converting any intercompany obligation into an equity contribution)
and (ii) the Borrower and its Subsidiaries may make equity contributions to the
capital of Foreign Subsidiaries of the Borrower (including as a result of
converting any intercompany obligation into an equity contribution) in an
aggregate amount not to exceed $1,500,000;


70

--------------------------------------------------------------------------------

                       (xi) Permitted Acquisitions shall be permitted pursuant
to Section 9.02(ix); and


                       (xii) the Borrower and its Subsidiaries may acquire and
hold promissory notes and other non cash consideration issued by the purchaser
of assets in connection with a sale of such assets to the extent permitted by
Section 9.02(iii), (v) and (vi).


        9.06   Transactions with Affiliates. (a) The Borrower will not, and will
not permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of related transactions (including,
without limitation, the purchase, sale, lease or exchange of any property or the
rendering of any service), with, or for the benefit of, any Affiliate of the
Borrower or any of its Subsidiaries (each an “Affiliate Transaction”), other
than (x) Affiliate Transactions permitted under clause (b) of this Section 9.06
and (y) Affiliate Transactions on terms that are no less favorable than those
that might reasonably have been obtained in a comparable transaction at such
time on an arm’s length basis from a Person that is not an Affiliate of the
Borrower or such Subsidiary. All Affiliate Transactions (and each series of
related Affiliate Transactions which are similar or part of a common plan),
other than Affiliate Transactions exclusively among Credit Parties at such time,
involving aggregate payments or other property with a fair market value (as
determined in good faith by the Board of Directors of the Borrower or such
Subsidiary, as the case may be) in excess of $1,000,000 shall, prior to the
consummation thereof, be approved by the Board of Directors of the Borrower or
such Subsidiary, as the case may be, and with such approval to be evidenced by a
Board resolution stating that such Board of Directors has determined that such
transaction complies with the foregoing provisions. If the Borrower or any
Subsidiary of the Borrower enters into an Affiliate Transaction (or a series of
related Affiliate Transactions related to a common plan), other than Affiliate
Transactions exclusively among Credit Parties at such time, that involves an
aggregate fair market value (as determined in good faith by the Board of
Directors of the Borrower or such Subsidiary, as the case may be) of more than
$5,000,000, the Borrower or such Subsidiary, as the case may be, shall, prior to
the consummation thereof, obtain a favorable opinion as to the fairness of such
transaction or series of related transactions to the Borrower or the relevant
Subsidiary, as the case may be, from a financial point of view, from an
Independent Financial Advisor and file the same with the Administrative Agent.

                     (b)     The restrictions set forth in clause (a) of this
Section 9.06 shall not apply to (i) reasonable fees and compensation paid to,
and indemnity provided on behalf of, officers, directors, employees or
consultants of the Borrower or any Subsidiary of the Borrower (x) as determined
in good faith by the Borrower’s Board of Directors or senior management and (y)
as is consistent with the past practice of the Borrower or such Subsidiary, (ii)
transactions exclusively between or among the Borrower and any of its
Subsidiaries or exclusively between or among such Subsidiaries, provided such
transactions are not otherwise prohibited by the Credit Documents, (iii)
transactions exclusively between or among the Borrower and any of its
Subsidiaries on the one hand and any joint venture in which the Borrower and its
Subsidiaries own at least 45% of the total equity interest on the other hand, so
long as no portion of the remaining interest in such joint venture is owned by a
Person who is an Affiliate of the Borrower (other than another Subsidiary of the
Borrower) and such transactions are not otherwise prohibited by the Credit
Documents, (iv) any agreement as in effect as of the Restatement Effective Date
or any amendment thereto or any transaction contemplated thereby (including
pursuant to any amendment thereto) in any replacement agreement thereto so long
as any such amendment or replacement agreement is not more disadvantageous to
the Lenders in any material respect than the original agreement as in effect on
the Restatement Effective Date; (v) advances or loans to employees, officers and
directors of the Borrower and its Subsidiaries permitted by Section 9.05(v);
(vi) Restricted Payments permitted by Section 9.03; and (vii) Dividends
permitted by Section 9.03.

71

--------------------------------------------------------------------------------

        9.07   Capital Expenditures. (a) The Borrower will not, and will not
permit any of its Subsidiaries to, make any Capital Expenditures, except that
the Borrower and its Subsidiaries may make Capital Expenditures so long as the
aggregate amount of all such Capital Expenditures does not exceed $15,000,000 in
any fiscal year of the Borrower.

                     (b)     In addition to the foregoing, in the event that the
amount of Capital Expenditures permitted to be made by the Borrower and its
Subsidiaries pursuant to clause (a) above in any fiscal year of the Borrower
(before giving effect to any increase in such permitted Capital Expenditure
amount pursuant to this clause (b)) is greater than the amount of Capital
Expenditures actually made by the Borrower and its Subsidiaries during such
fiscal year, 50% of such excess may be carried forward and utilized to make
Capital Expenditures in the immediately succeeding fiscal year, provided that no
amounts once carried forward pursuant to this Section 9.07(b) may be carried
forward to any fiscal year thereafter and such amounts may only be utilized
after the Borrower and its Subsidiaries have utilized in full the permitted
Capital Expenditure amount for such fiscal year as permitted in clause (a) above
(without giving effect to any increase in such amount by operation of this
clause (b)).

                     (c)     In addition to the foregoing, the Borrower and its
Subsidiaries may make Capital Expenditures with the amount of Net Sale Proceeds
received by the Borrower or any of its Subsidiaries from any Asset Sale so long
as such Net Sale Proceeds are reinvested within 180 days following the date of
such Asset Sale, but only to the extent that such Net Sale Proceeds are not
otherwise required to be applied to reduce the Total Revolving Loan Commitment
pursuant to Section 3.03(b).

                     (d)     In addition to the foregoing, the Borrower or any
of its Subsidiaries may make Capital Expenditures with the amount of Net
Insurance Proceeds received by the Borrower or any of its Subsidiaries from any
Recovery Event so long as such Net Insurance Proceeds are used to replace or
restore any properties or assets in respect of which such Net Insurance Proceeds
were paid within 180 days following the date of receipt of such Net Insurance
Proceeds from such Recovery Event, but only to the extent that such Net
Insurance Proceeds are not otherwise required to be applied to reduce the Total
Revolving Loan Commitment pursuant to Section 3.03(d).

                     (e)     In addition to the foregoing, the Borrower and its
Wholly-Owned Domestic Subsidiaries may consummate Permitted Acquisitions to the
extent permitted by Section 9.02(ix).

        9.08   Consolidated Interest Coverage Ratio. The Borrower will not
permit the Consolidated Interest Coverage Ratio for any Test Period ending on
the last day of a fiscal quarter of the Borrower set forth below to be less than
the ratio set forth opposite such fiscal quarter below:

72

--------------------------------------------------------------------------------

Fiscal Quarter Ending

--------------------------------------------------------------------------------

Ratio

--------------------------------------------------------------------------------


Each fiscal quarter ending   in the period commencing September 30, 2003 to and
including September 30, 2004 2.25:1.00
Each fiscal quarter ending in the period commencing December 31, 2004 to and
including September 30, 2005 2.50:1.00
The fiscal quarter ending December 31, 2005 and the last day of each fiscal
quarter of the Borrower thereafter 3.00:1.00


        9.09   Maximum Total Leverage Ratio. The Borrower will not permit the
Leverage Ratio at any time during a period set forth below to be greater than
the ratio set forth opposite such period below:

Fiscal Quarter Ending

--------------------------------------------------------------------------------

Ratio

--------------------------------------------------------------------------------


Each fiscal quarter ending   in the period commencing September 30, 2003 to and
including September 30, 2004 4.25:1.00
Each fiscal quarter ending in the period commencing December 31, 2004 to and
including September 30, 2005 3.50:1.00
The fiscal quarter ending December 31, 2005 and the last day of each fiscal
quarter of the Borrower thereafter 3.00:1.00


        9.10   Maximum Senior Secured Leverage Ratio. The Borrower will not
permit the Senior Secured Leverage Ratio at any time to be greater than
2.50:1.00.

        9.11    [Reserved]

73

--------------------------------------------------------------------------------

        9.12  Fixed Charge Coverage Ratio. The Borrower will not permit the
Fixed Charge Coverage Ratio for any Test Period ending on the last day of any
fiscal quarter of the Borrower set forth below to be less than the ratio set
forth opposite such fiscal quarter below:

Fiscal Quarter Ending

--------------------------------------------------------------------------------

Ratio

--------------------------------------------------------------------------------


Each fiscal quarter ending   in the period commencing September 30, 2003 to and
including September 30, 2004 1.30:1.00
Each fiscal quarter ending in the period commencing December 31, 2004 to and
including September 30, 2005 1.40:1.00
The fiscal quarter ending December 31, 2005 and the last day of each fiscal
quarter of the Borrower thereafter 1.50:1.00


        9.13   Limitation on Modifications of Certificate of Incorporation,
By-Laws, Senior Note Documents and Senior Subordinated Note Documents; etc. (a)
The Borrower will not, and will not permit any of its Subsidiaries to, (i)
amend, modify or change its certificate or articles of incorporation (including,
without limitation, by the filing or modification of any certificate of
designation) or by-laws (or the equivalent organizational documents) unless any
such amendment, modification or change could not reasonably be expected to be
adverse to the interests of the Lenders in any material respect or (ii) amend,
modify or change any of the Senior Subordinated Note Documents, the Senior Note
Documents, the Permitted Seller Notes or any of the documents evidencing the
Existing Indebtedness except for amendments which provide for less restrictive
provisions with respect to the Borrower and its Subsidiaries.

                     (b)        Except as otherwise permitted in this Section 9,
the Borrower will not, and will not permit any of its Subsidiaries to, make (or
give any notice in respect of) any voluntary or optional payment or prepayment
on or redemption (including pursuant to any “change of control” provision) or
acquisition for value of (including, without limitation, by way of depositing
with the trustee with respect thereto money or securities before due for the
purposes of paying when due), the Senior Subordinated Notes, the Senior Notes,
any of the Permitted Seller Notes or the Existing Indebtedness or otherwise in
relation to the Senior Subordinated Note Documents, Senior Note Documents, any
of the Permitted Seller Notes or the Existing Indebtedness.

74

--------------------------------------------------------------------------------

        9.14  Limitation on Certain Restrictions on Subsidiaries. The Borrower
will not, and will not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any such Subsidiary to (a) pay
dividends or make any other distributions on its capital stock or any other
interest or participation in its profits owned by the Borrower or any Subsidiary
of the Borrower, or pay any Indebtedness owed to the Borrower or any Subsidiary
of the Borrower, (b) make loans or advances to the Borrower or any Subsidiary of
the Borrower or (c) transfer any of its properties or assets to the Borrower or
any Subsidiary of the Borrower, except for such encumbrances or restrictions
existing under or by reason of (i) applicable law, (ii) this Agreement and the
other Credit Documents, (iii) the Senior Subordinated Note Documents and the
Senior Note Documents, (iv) customary provisions restricting subletting or
assignment of any lease governing a leasehold interest of the Borrower or any
Subsidiary of the Borrower, (v) customary provisions restricting assignment of
any licensing agreement or other contract entered into by the Borrower or any
Subsidiary of the Borrower in the ordinary course of business and (vi)
restrictions on the transfer of any asset subject to a Lien permitted by Section
9.01.

        9.15  Limitation on Issuance of Capital Stock. (a) The Borrower will
not, and will not permit any of its Subsidiaries to, issue (i) any preferred
stock (other than Qualified Preferred Stock of the Borrower) or (ii) any
redeemable common stock (other than common stock that is redeemable at the sole
option of the Borrower or such Subsidiary).

                     (b)     The Borrower will not permit any of its
Subsidiaries to issue any capital stock (including by way of sales of treasury
stock) or any options or warrants to purchase, or securities convertible into,
capital stock, except (i) for transfers and replacements of then outstanding
shares of capital stock, (ii) for stock splits, stock dividends and issuances
which do not decrease the percentage ownership of the Borrower or any of its
Subsidiaries in any class of the capital stock of such Subsidiary, (iii) to
qualify directors to the extent required by applicable law or (iv) for issuances
by newly created or acquired Subsidiaries in accordance with the terms of this
Agreement.

        9.16  Business. The Borrower and its Subsidiaries will not engage to any
material extent in any business other than orthotic and prosthetic patient-care
clinic management and the manufacture and distribution of orthotic and
prosthetic devices and patient-care products and business activities incidental
and reasonably related thereto and reasonable extensions thereof.

        9.17   Limitation on Creation of Subsidiaries. Notwithstanding anything
to the contrary contained in this Agreement, the Borrower will not, and will not
permit any of its Subsidiaries to, establish, create or acquire after the
Restatement Effective Date any Subsidiary, provided that the Borrower and its
Wholly-Owned Domestic Subsidiaries shall be permitted to establish, create or,
to the extent permitted by this Agreement, acquire (x) Wholly-Owned Domestic
Subsidiaries so long as (i) the capital stock or other equity interests of each
such new Wholly-Owned Domestic Subsidiary (to the extent owned by a Credit
Party) is pledged pursuant to, and to the extent required by, the Pledge
Agreement, and (ii) each such new Wholly-Owned Domestic Subsidiary takes all
such actions as may be required or requested to be taken by it as and to the
extent provided for in Sections 8.11 and/or 8.12, (y) non-Wholly-Owned Domestic
Subsidiaries so long as the capital stock or other equity interest of each such
new non-Wholly-Owned Domestic Subsidiary (to the extent owned by a Credit Party)
is pledged pursuant to, and to the extent required by, the Pledge Agreement and
(z) Wholly-Owned Foreign Subsidiaries.

75

--------------------------------------------------------------------------------

        9.18   Foreign Pension Plans. Neither the Borrower nor any Subsidiary of
the Borrower nor any ERISA Affiliate thereof will maintain or contribute to (or
have an obligation to contribute to) any Foreign Pension Plan.

        9.19   Changes To Legal Names; Organizational Identification Numbers,
Jurisdiction or Type of Organization. No Credit Party shall change, or permit
any change to, its legal name until (i) it shall have given to the
Administrative Agent and the Collateral Agent not less than 15 days prior
written notice of its intention so to do, clearly describing such new name and
providing other information in connection therewith as the Administrative Agent
or Collateral Agent may reasonably request and (ii) with respect to such new
name, it shall have taken all action reasonably requested by the Administrative
Agent or Collateral Agent to maintain the security interests of the
Administrative Agent or Collateral Agent in the Collateral intended to be
granted pursuant to the Security Documents at all times fully perfected and in
full force and effect. In addition, to the extent that any Credit Party does not
have an organizational identification number on the date hereof and later
obtains one, or if there is any change in the organizational identification
number of any Credit Party, the Borrower or such Credit Party shall promptly
notify the Administrative Agent and the Collateral Agent of such new or changed
organizational identification number and shall take all actions reasonably
satisfactory to the Administrative Agent and the Collateral Agent to the extent
necessary to maintain the security interests of the Administrative Agent or
Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents fully perfected and in full force and effect. Furthermore, no
Credit Party shall change its jurisdiction of organization or its type of
organization until (i) it shall have given to the Administrative Agent and the
Collateral Agent not less than 15 days prior written notice of its intention so
to do, clearly describing such new jurisdiction of organization and/or type of
organization and providing such other information in connection therewith as the
Administrative Agent or Collateral Agent may reasonably request and (ii) with
respect to such new jurisdiction and/or type of organization, it shall have
taken all actions reasonably requested by the Administrative Agent or the
Collateral Agent to maintain the security interests of the Administrative Agent
or Collateral Agent in the Collateral intended to be granted pursuant to the
Security Documents at all times fully perfected and in full force and effect. If
at any time Schedule X hereto is not true and correct (as of the date in
question, which may be after the Restatement Effective Date), whether because of
changes thereto or as a result of the creation or acquisition of additional
Credit Parties, the Borrower shall promptly furnish to the Administrative Agent
and the Collateral Agent a true and correct updated Schedule XI, which shall
contain the updated information required therein with respect to each Credit
Party as of the date of any change thereto.

        9.20   No Designation of Other Indebtedness as “Designated Senior
Indebtedness”. The Borrower will not, and will not permit any of its
Subsidiaries to, designate any Indebtedness (other than the Obligations, the
Guaranteed Obligations and the Senior Notes) of such Credit Party as “Designated
Senior Indebtedness”, “Senior Debt”, “Guarantor Designated Senior Debt” or
“Guarantor Senior Debt” for the purposes of the Senior Subordinated Notes or the
other Senior Subordinated Note Documents.

76

--------------------------------------------------------------------------------

        9.21   Interest Rate Protection Agreements. The Borrower will not, and
will not permit any of its Subsidiaries to, contract, create, incur, assume or
suffer to exist obligations under any Interest Rate Protection Agreements,
except Interest Rate Protection Agreements entered into in the ordinary course
of business with respect to fixed rate Indebtedness permitted under Section 9.04
with an aggregate notional amount not to exceed, at any time, the lesser of (x)
$150,000,000, (y) the maximum aggregate notional amount of such Interest Rate
Protection Agreements permitted to be outstanding under the terms of the Senior
Note Documents at such time and (z) the maximum aggregate notional amount of
such Interest Rate Protection Agreements permitted to be outstanding under the
terms of the Senior Subordinated Note Documents at such time, on terms and
conditions (including, without limitation, duration and maturity) satisfactory
to the Administrative Agent.

        9.22   Other Hedging Agreements. The Borrower will not, and will not
permit any of its Subsidiaries to, contract, create, incur, assume or suffer to
exist obligations under any Other Hedging Agreements, except Other Hedging
Agreements entered into in the ordinary course of business providing protection
against fluctuations in currency values in connection with the Borrower’s or any
of its Subsidiaries’ operations so long as management of the Borrower or such
Subsidiary, as the case may be, has determined that the entering into of such
Other Hedging Agreements are bona fide hedging activities and are not for
speculative purposes, provided, that the aggregate notional amount of such Other
Hedging Agreements shall not exceed, at any time, the lesser of (x) $20,000,000,
(y) the maximum aggregate notional amount of such Other Hedging Agreements
permitted to be outstanding under the terms of the Senior Note Documents at such
time and (z) the maximum aggregate notional amount of such Other Hedging
Agreements permitted to be outstanding under the terms of the Senior
Subordinated Note Documents at such time.

        SECTION 10.  Events of Default.

        Upon the occurrence of any of the following specified events (each an
“Event of Default”):

        10.01   Payments. The Borrower shall (i) default in the payment when due
of any principal of any Loan or any Note or (ii) default, and such default shall
continue unremedied for three or more Business Days, in the payment when due of
any interest on any Loan or Note, any Unpaid Drawing (or any interest thereon)
or any Fees or any other amounts owing hereunder or thereunder; or

        10.02   Representations, etc. Any representation, warranty or statement
made or deemed made by any Credit Party herein or in any other Credit Document
or in any certificate delivered to the Administrative Agent or any Lender
pursuant hereto or thereto shall prove to be untrue in any material respect on
the date as of which made or deemed made; or

        10.03   Covenants. Any Credit Party shall (i) default in the due
performance or observance by it of any term, covenant or agreement contained in
Section 8.01(g)(i), 8.08 or 8.15 or Section 9 or (ii) default in the due
performance or observance by it of any other term, covenant or agreement
contained in this Agreement or any other Credit Document (other than those set
forth in Sections 10.01 and 10.02) and such default shall continue unremedied
for a period of 30 days (or in the case of any default under any Mortgage, such
longer time as may be provided in such Mortgage in respect of such default)
after written notice thereof to the defaulting party by the Administrative Agent
or the Required Lenders; or

77

--------------------------------------------------------------------------------

        10.04   Default Under Other Agreements. (i)  The Borrower or any of its
Subsidiaries shall (x) default in any payment of any Indebtedness (other than
the Notes) beyond the period of grace, if any, provided in the instrument or
agreement under which such Indebtedness was created or (y) default in the
observance or performance of any agreement or condition relating to any
Indebtedness (other than the Notes) or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event shall occur or
condition exist, the effect of which default or other event or condition is to
cause, or to permit the holder or holders of such Indebtedness (or a trustee or
agent on behalf of such holder or holders) to cause (determined without regard
to whether any notice is required), any such Indebtedness to become due prior to
its stated maturity, or (ii) any Indebtedness (other than the Notes) of the
Borrower or any of its Subsidiaries shall be declared to be (or shall become)
due and payable, or required to be prepaid other than by a regularly scheduled
required prepayment, prior to the stated maturity thereof, provided that it
shall not be a Default or an Event of Default under this Section 10.04 unless
the aggregate principal amount of all Indebtedness as described in preceding
clauses (i) and (ii) is at least $5,000,000; or

        10.05   Bankruptcy, etc. The Borrower or any of its Subsidiaries shall
commence a voluntary case concerning itself under Title 11 of the United States
Code entitled “Bankruptcy,” as now or hereafter in effect, or any successor
thereto (the “Bankruptcy Code”); or an involuntary case is commenced against the
Borrower or any of its Subsidiaries, and the petition is not controverted within
10 days, or is not dismissed within 60 days, after commencement of the case; or
a custodian (as defined in the Bankruptcy Code) is appointed for, or takes
charge of, all or substantially all of the property of the Borrower or any of
its Subsidiaries, or the Borrower or any of its Subsidiaries commences any other
proceeding under any reorganization, arrangement, adjustment of debt, relief of
debtors, dissolution, insolvency or liquidation or similar law of any
jurisdiction whether now or hereafter in effect relating to the Borrower or any
of its Subsidiaries, or there is commenced against the Borrower or any of its
Subsidiaries any such proceeding which remains undismissed for a period of 60
days, or the Borrower or any of its Subsidiaries is adjudicated insolvent or
bankrupt; or any order of relief or other order approving any such case or
proceeding is entered; or the Borrower or any of its Subsidiaries suffers any
appointment of any custodian or the like for it or any substantial part of its
property to continue undischarged or unstayed for a period of 60 days; or the
Borrower or any of its Subsidiaries makes a general assignment for the benefit
of creditors; or any corporate action is taken by the Borrower or any of its
Subsidiaries for the purpose of effecting any of the foregoing; or the Borrower
or any of its Subsidiaries shall become unable, admit in writing its inability
or fail generally to pay its debts as they become due; or

78

--------------------------------------------------------------------------------

        10.06   ERISA. (a) Any Plan shall fail to satisfy the minimum funding
standard required for any plan year or part thereof under Section 412 of the
Code or Section 302 of ERISA or a waiver of such standard or extension of any
amortization period is sought or granted under Section 412 of the Code or
Section 303 or 304 of ERISA, a Reportable Event shall have occurred, a
contributing sponsor (as defined in Section 4001(a)(13) of ERISA) of a Plan
subject to Title IV of ERISA shall be subject to the advance reporting
requirement of PBGC Regulation Section 4043.61 (without regard to subparagraph
(b)(1) thereof) and an event described in subsection .62, .63, .64, .65, .66,
.67 or .68 of PBGC Regulation Section 4043 shall be reasonably expected to occur
with respect to such Plan within the following 30 days, any Plan which is
subject to Title IV of ERISA shall have had or is likely to have a trustee
appointed to administer such Plan, any Plan which is subject to Title IV of
ERISA is, shall have been or is likely to be terminated or to be the subject of
termination proceedings under ERISA, any Plan shall have an Unfunded Current
Liability, a contribution required to be made with respect to a Plan has not
been timely made, the Borrower or any Subsidiary of the Borrower or any ERISA
Affiliate has incurred or is likely to incur any liability to or on account of a
Plan under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069, 4201, 4204
or 4212 of ERISA or Section 401(a)(29), 4971 or 4975 of the Code or on account
of a group health plan (as defined in Section 607(1) of ERISA or Section
4980B(g)(2) of the Code) under Section 4980B of the Code, or the Borrower or any
Subsidiary of the Borrower has incurred or is likely to incur liabilities
pursuant to one or more employee welfare benefit plans (as defined in Section
3(1) of ERISA) that provide benefits to retired employees or other former
employees (other than as required by Section 601 of ERISA) or Plans, a
“default,” within the meaning of Section 4219(c)(5) of ERISA, shall occur with
respect to any Plan, any applicable law, rule or regulation is adopted, changed
or interpreted, or the interpretation or administration thereof is changed, in
each case after the date hereof, by any governmental authority or agency or by
any court (a “Change in Law”), or, as a result of a Change in Law, an event
occurs following a Change in Law, with respect to or otherwise affecting any
Plan; (b) there shall result from any such event or events the imposition of a
lien, the granting of a security interest, or a liability or a material risk of
incurring a liability; and (c) such lien, security interest or liability,
individually, and/or in the aggregate in the opinion of the Administrative Agent
determined in a reasonable manner, has had, or could reasonably be expected to
have, a material adverse effect on the business, operations, properties, assets,
liabilities, condition (financial or otherwise) or prospects of the Borrower and
its Subsidiaries taken as a whole; or

        10.07   Security Documents. At any time after the execution and delivery
thereof, any of the Security Documents (x) shall cease to be in full force and
effect or any Credit Party shall so assert, or (y) shall cease to be enforceable
and to give the Collateral Agent for the benefit of the Secured Creditors the
Liens, rights, powers and privileges purported to be created thereby; or

        10.08   Guaranties. At any time after the execution and delivery
thereof, any Guaranty or any provision thereof shall cease to be in full force
or effect as to any Guarantor, or any Guarantor or any Person acting by or on
behalf of such Subsidiary Guarantor shall deny or disaffirm such Guarantor’s
obligations under any Guaranty to which it is a party or any Guarantor shall
default in the due performance or observance of any term, covenant or agreement
on its part to be performed or observed pursuant to any Guaranty to which it is
a party; or

        10.09   Judgments. One or more judgments or decrees shall be entered
against the Borrower or any Subsidiary of the Borrower involving in the
aggregate for the Borrower and its Subsidiaries a liability (not paid or fully
covered by a reputable and solvent insurance company) and such judgments and
decrees either shall be final and non-appealable or shall not be vacated,
discharged or stayed or bonded pending appeal for any period of 30 consecutive
days, and the aggregate amount of all such judgments equals or exceeds
$5,000,000; or

79

--------------------------------------------------------------------------------

        10.10   Change of Control. A Change of Control shall occur;

        then, and in any such event, and at any time thereafter, if any Event of
Default shall then be continuing, the Administrative Agent, may with the written
consent of the Required Lenders and upon the written request of the Required
Lenders, shall by written notice to the Borrower, take any or all of the
following actions, without prejudice to the rights of any Administrative Agent,
any Lender or the holder of any Note to enforce its claims against any Credit
Party (provided, that, if an Event of Default specified in Section 10.05 shall
occur with respect to the Borrower, the result which would occur upon the giving
of written notice by the Administrative Agent as specified in clauses (i) and
(ii) below shall occur automatically without the giving of any such notice): (i)
declare the Total Revolving Loan Commitment terminated, whereupon the Revolving
Loan Commitment of each Lender shall forthwith terminate immediately and any
Commitment Fee shall forthwith become due and payable without any other notice
of any kind; (ii) declare the principal of and any accrued interest in respect
of all Loans and the Notes and all Obligations owing hereunder and thereunder to
be, whereupon the same shall become, forthwith due and payable without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by each Credit Party; (iii) terminate any Letter of Credit which
may be terminated in accordance with its terms; (iv) direct the Borrower to pay
(and the Borrower agrees that upon receipt of such notice, or upon the
occurrence of an Event of Default specified in Section 10.05 with respect to the
Borrower, it will pay) to the Collateral Agent at the Payment Office such
additional amount of cash or Cash Equivalents, to be held as security by the
Collateral Agent, as is equal to the aggregate Stated Amount of all Letters of
Credit issued for the account of the Borrower and then outstanding; (v) enforce,
as Collateral Agent, all Liens, rights and remedies created pursuant to any of
the Security Documents; and (vi) apply any cash collateral held by the
Administrative Agent pursuant to Section 4.02 to the repayment of the
Obligations.

        10.11   Application of Proceeds. If an Event of Default shall have
occurred and be continuing, the Administrative Agent may, notwithstanding the
provisions of Sections 1.14, 4.01 and 4.02 of the Credit Agreement, apply all or
any part of proceeds constituting Collateral turned over to, held by or realized
through the exercise by the Administrative Agent and/or the Collateral Agent of
its remedies hereunder or under the other Credit Documents, whether or not held
in any collateral account, and any proceeds of the Subsidiaries Guaranty, in
payment of the Obligations in the order set forth in Section 7.4 of the Security
Agreement.

        SECTION 11.  Definitions and Accounting Terms.

        11.01   Defined Terms. As used in this Agreement, the following terms
shall have the following meanings (such meanings to be equally applicable to
both the singular and plural forms of the terms defined):

        “Additional Extensions of Credit” shall have the meaning provided in
Section 13.12(c).

        “Additional Security and Guaranty Documents” shall have the meaning
provided in Section 8.12.

80

--------------------------------------------------------------------------------

        “Administrative Agent” shall mean GE Capital (and/or any lending
affiliate of GE Capital performing obligations or functions on its behalf), in
its capacity as Administrative Agent for the Lenders hereunder, and shall
include any successor to the Administrative Agent appointed pursuant to Section
12.09. As of the Restatement Effective Date, and until GE Capital otherwise
notifies the Borrower and the Lenders, the Administrative Agent shall be GE
Capital.

        “Affiliate”shall mean, with respect to any Person, any other Person
directly or indirectly controlling, controlled by, or under direct or indirect
common control with, such Person. A Person shall be deemed to control another
Person if such Person possesses, directly or indirectly, the power (i) to vote
5% or more of the securities having ordinary voting power for the election of
directors of such corporation or (ii) to direct or cause the direction of the
management and policies of such other Person, whether through the ownership of
voting securities, by contract or otherwise; provided that no Lender (in its
capacity as a Lender) shall be considered an Affiliate of the Borrower or any of
its Subsidiaries.

        “Affiliate Transaction” shall have the meaning provided in Section 9.06.

        “Agents” shall mean, collectively, the Documentation Agents, Syndication
Agent, the Administrative Agent and the Collateral Agent, in their respective
capacities hereunder.

        “Agreement” shall mean this Credit Agreement, as modified, supplemented,
amended, restated (including any amendment and restatement hereof), extended or
renewed from time to time.

        “Applicable Margin” shall mean as follows:

                     (a)     with respect to Revolving Loans and Swingline
Loans, from and after any Start Date to and including the corresponding End
Date, the respective percentage per annum set forth below under the respective
Type of Revolving Loans or Swingline Loans and opposite the respective Level
(i.e., Level 1, Level 2, Level 3 or Level 4, as the case may be) indicated to
have been achieved on the applicable Test Date for such Start Date (as shown on
the respective officer’s certificate delivered pursuant to Section 8.01(f) or
the first proviso below):

Level

--------------------------------------------------------------------------------

Leverage Ratio

--------------------------------------------------------------------------------

Base Rate Loans

--------------------------------------------------------------------------------

Eurodollar Loans

--------------------------------------------------------------------------------

  1 Less than or equal to 3.25:1.00 1.50 2.50   2

Greater than 3.25:1.00 but
less than or equal to 4.25:1.00 2.00 3.00   3

Greater than 4.25:1.00 but
less than or equal to 5.25:1.00 2.50 3.50   4 Greater than 5.25:1.00 3.00 4.00


81

--------------------------------------------------------------------------------

provided, however, that if the Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(b) or (c)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 8.01(f) showing the applicable Leverage Ratio on the relevant Test Date)
on or prior to the respective date required by such Sections, then Level 4
pricing shall apply until such time, if any, as the financial statements
required as set forth above and the accompanying officer’s certificate have been
delivered showing the pricing for the respective Margin Reduction Period is at a
level which is less than Level 4 (it being understood that, in the case of any
late delivery of the financial statements and officer’s certificate as so
required, any reduction in the Applicable Margin shall apply only from and after
the date of the delivery of the complying financial statements and officer’s
certificate); provided further, that Level 4 pricing shall apply at any time
when any Default or Event of Default is in existence. Notwithstanding anything
to the contrary contained in the immediately preceding sentence (other than the
second proviso thereof), Level 2 pricing shall apply for the period from the
Restatement Effective Date to but not including the date which is the first
Start Date after the Borrower’s fiscal quarter ending on December 31, 2003; and,

                     (b)     with respect to Tranche B Term Loans from and after
any Start Date to and including the corresponding End Date, the respective
percentage per annum set forth below under the respective Type of Tranche B Term
Loan and opposite the respective Level (i.e., Level 1 or Level 2, as the case
may be) indicated to have been achieved on the applicable Test Date for such
Start Date (as shown on the respective officer’s certificate delivered pursuant
to Section 8.01(f) or the first proviso below):



Level

--------------------------------------------------------------------------------

Senior Secured Leverage Ratio

--------------------------------------------------------------------------------

Base Rate Loans

--------------------------------------------------------------------------------

Eurodollar Loans

--------------------------------------------------------------------------------


1 Less than or equal to 2.00:1.00 1.75 2.75
2 Greater than 2.00:1.00 2.00 3.00

provided, however, that if the Borrower fails to deliver the financial
statements required to be delivered pursuant to Section 8.01(b) or (c)
(accompanied by the officer’s certificate required to be delivered pursuant to
Section 8.01(f) showing the applicable Senior Secured Leverage Ratio on the
relevant Test Date) on or prior to the respective date required by such
Sections, then Level 2 pricing shall apply until such time, if any, as the
financial statements required as set forth above and the accompanying officer’s
certificate have been delivered showing the pricing for the respective Margin
Reduction Period is at a level which is less than Level 2 (it being understood
that, in the case of any late delivery of the financial statements and officer’s
certificate as so required, any reduction in the Applicable Margin shall apply
only from and after the date of the delivery of the complying financial
statements and officer’s certificate); provided further, that Level 2 pricing
shall apply at any time when any Default or Event of Default is in existence.
Notwithstanding anything to the contrary contained in the immediately preceding
sentence (other than the second proviso thereof), Level 1 pricing shall apply
for the period from the Restatement Effective Date to but not including the date
which is the first Start Date after the Borrower’s fiscal quarter ending on
December 31, 2003.

82

--------------------------------------------------------------------------------

        “Asset Sale” shall mean any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries to any Person (including by-way-of
redemption by such Person), other than to the Borrower or a Wholly-Owned
Domestic Subsidiary of the Borrower, of any asset (including, without
limitation, any capital stock or other securities of, or equity interests in,
another Person) other than sales of assets pursuant to Sections 9.02 (ii) or
(iv).

        “Assignment and Assumption Agreement” shall mean an Assignment and
Assumption Agreement substantially in the form of Exhibit K (appropriately
completed).

        “Bankruptcy Code” shall have the meaning provided in Section 10.05.

        “Base Rate” shall mean, at any time, the higher of (i) the Prime Lending
Rate and (ii) 1/2 of 1% in excess of the Federal Funds Rate.

        “Base Rate Loan” shall mean (i) each Swingline Loan, (ii) each Revolving
Loan and (iii) the Tranche B Term Loan, designated or deemed designated as such
by the Borrower at the time of the incurrence thereof or conversion thereto.

        “Borrower”shall have the meaning provided in the first paragraph of this
Agreement.

        “Borrowing”shall mean (i) the borrowing of Swingline Loans from the
Swingline Lender on a given date and (ii) the borrowing of Revolving Loans of a
single Type from all the Revolving Credit Lenders on a given date (or resulting
from a conversion or conversions on such date) having in the case of Eurodollar
Loans the same Interest Period, provided that Base Rate Loans incurred pursuant
to Section 1.10(b) shall be considered part of the related Borrowing of
Eurodollar Loans.

        “Business Day” shall mean (i) for all purposes other than as covered by
clause (ii) below, any day except Saturday, Sunday and any day which shall be in
New York City, New York, a legal holiday or a day on which banking institutions
are authorized or required by law or other government action to close and (ii)
with respect to all notices and determinations in connection with, and payments
of principal and interest on, Eurodollars Loans, any day which is a Business Day
described in clause (i) above and which is also a day for trading by and between
banks in Dollar deposits in the London Eurodollar market.

        “Calculation Period” shall mean, in the case of the Restatement
Effective Date or any Permitted Acquisition, the Test Period most recently ended
prior to the Restatement Effective Date or the date of such Permitted
Acquisition for which financial statements are available.

        “Capital Expenditures” shall mean, with respect to any Person, all
expenditures by such Person which should be capitalized in accordance with
generally accepted accounting principles, but excluding the amount of
Capitalized Lease Obligations incurred by such Person.

83

--------------------------------------------------------------------------------

        “Capitalized Lease Obligations” shall mean, with respect to any Person,
all rental obligations of such Person which, under generally accepted accounting
principles, are or will be required to be capitalized on the books of such
Person, in each case taken at the amount thereof accounted for as indebtedness
in accordance with such principles.

        “Cash Equivalents” shall mean, as to any Person, (i) securities issued
or directly and fully guaranteed or insured by the United States or any agency
or instrumentality thereof (provided that the full faith and credit of the
United States is pledged in support thereof) having maturities of not more than
one year from the date of acquisition, (ii) Dollar denominated time deposits and
certificates of deposit of any commercial bank having, or which is the principal
banking subsidiary of a bank holding company having, a long-term unsecured debt
rating of at least “A” or the equivalent thereof from Standard & Poor’s Ratings
Services or “A2” or the equivalent thereof from Moody’s Investors Service, Inc.
with maturities of not more than one year from the date of acquisition by such
Person, (iii) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (i) above entered into
with any bank meeting the qualifications specified in clause (ii) above, (iv)
commercial paper issued by any Person incorporated in the United States rated at
least A-1 or the equivalent thereof by Standard & Poor’s Ratings Services or at
least P-1 or the equivalent thereof by Moody’s Investors Service, Inc. and in
each case maturing not more than one year after the date of acquisition by such
Person, (v) marketable direct obligations issued by the District of Columbia or
any State of the United States or any political subdivision of any such State or
any public instrumentality thereof maturing within one year from the date of
acquisition and, at the time of acquisition, having one of the two highest
ratings obtainable from either Standard &Poor’s Ratings Services or Moody’s
Investors Service, Inc. and (vi) investments in money market funds substantially
all of whose assets are comprised of securities of the types described in
clauses (i) through (v) above.

        “Cash Proceeds” shall mean, with respect to any Asset Sale, the
aggregate cash payments (including any cash received by way of deferred payment
pursuant to a note receivable issued in connection with such Asset Sale or
pursuant to a receivable or otherwise, other than (in each case) the portion of
such deferred payment constituting interest, but only as and when so received)
received by the Borrower and/or any of its Subsidiaries from such Asset Sale.

        “Certificate of Designation” means the certificate of designations dated
as of June 16, 1999 governing the Preferred Stock (as amended to the Restatement
Effective Date).

        “CERCLA”shall mean the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, as the same may be amended from time to
time, 42 U.S.C. § 9601 et seq.

        “Change of Control” shall mean (i) any Person or “group” (within the
meaning of Section 13(d) and 14(d) under the Securities Exchange Act, as in
effect on the Restatement Effective Date), shall (A) have acquired beneficial
ownership of 35% or more on a fully diluted basis of the voting and/or economic
interest in the Borrower’s capital stock or (B) obtained the power (whether or
not exercised) to elect a majority of the Borrower’s directors or (ii) the Board
of Directors of the Borrower shall cease to consist of a majority of Continuing
Directors or (iii) the occurrence of any “change of control” or “Change of
Control” or similar event, however denominated, under the Senior Note Documents
or the Senior Subordinated Note Documents, any other instrument or agreement
evidencing or governing Indebtedness or any certificate of designations,
instrument or agreement governing the Preferred Stock or any other Equity
Interests of the Borrower.

84

--------------------------------------------------------------------------------

        “Code”shall mean the Internal Revenue Code of 1986, as amended from time
to time, and the regulations promulgated and rulings issued thereunder. Section
references to the Code are to the Code, as in effect on the Restatement
Effective Date of this Agreement and any subsequent provisions of the Code,
amendatory thereof, supplemental thereto or substituted therefor.

        “Collateral”shall mean each Mortgaged Property, the Pledge Agreement
Collateral, the Security Agreement Collateral and all cash and Cash Equivalents
delivered as collateral pursuant to Section 4.02 or 10.

        “Collateral Agent” shall mean the Administrative Agent acting as
collateral agent for the Secured Creditors pursuant to the Security Documents.

        “Commitment”means as to any Lender, the sum of the Tranche B Term Loan
Commitment and the Revolving Credit Commitment of such Lender.

        “Commitment Fee” shall have the meaning set forth in Section 3.01(a).

        “Consolidated Capital Expenditures” shall mean, for any period, the
aggregate amount of Capital Expenditures of the Borrower and its Subsidiaries
during such period.

        “Consolidated Cash Interest Expense” shall mean, for any period, the
total consolidated interest expense of the Borrower and its Subsidiaries for
such period (calculated without regard to the limitations on the payment
thereof) paid in cash plus, without duplication, that portion of Capitalized
Lease Obligations of the Borrower and its Subsidiaries representing the interest
factor for such period.

        “Consolidated Current Assets” shall mean the consolidated current assets
of the Borrower and its Subsidiaries.

        “Consolidated Current Liabilities” shall mean the consolidated current
liabilities of the Borrower and its Subsidiaries, but excluding the current
portion of any long-term Indebtedness which would otherwise be included therein.

        “Consolidated EBIT” shall mean, for any period, Consolidated Net Income
for such period plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated Interest
Expense for such period, (ii) consolidated income tax expenses for such period,
(iii) any extraordinary charges for such period, (iv) non-recurring
restructuring fees, expenses or charges incurred by the Borrower (A) during the
fiscal quarter ending on March 31, 2001 in an aggregate amount not to exceed
$1,750,000, (B) during the fiscal quarter ending on June 30, 2001 in an
aggregate amount not to exceed $13,550,000, (C) during the fiscal quarter ending
on September 30, 2001 in an aggregate amount not to exceed $1,750,000, (D)
during the fiscal quarter ending December 31, 2001 in an aggregate amount not to
exceed $7,650,000 and (E) during the fiscal year ending December 31, 2002 in an
aggregate amount not to exceed $1,000,000 and (v) a non-cash restructuring
charge incurred by the Borrower during the fiscal year ended December 31, 2002
to the extent such charge is attributable to the granting of stock options to
Jay Alix & Associates and minus (b) without duplication and to the extent
included in determining such Consolidated Net Income, any extraordinary gains
for such period, all determined on a consolidated basis.

85

--------------------------------------------------------------------------------

        “Consolidated EBITDA” shall mean, for any period, Consolidated EBIT for
such period, adjusted by adding thereto the amount of all amortization of
intangibles and depreciation that were deducted in arriving at Consolidated EBIT
for such period.

        “Consolidated Fixed Charges” shall mean, for any period, the sum of,
without duplication, (i) Consolidated Cash Interest Expense for such period,
(ii) the amount of all Taxes paid in cash for such period and (iii) the
scheduled principal amount of all amortization payments on all Indebtedness
(excluding payments pursuant to a revolving credit facility or an over-draft
facility as a result of the occurrence of the scheduled termination date
thereunder) of the Borrower and its Subsidiaries for such period.

        “Consolidated Indebtedness” shall mean, at any time, the principal
amount of all Indebtedness of the Borrower and its Subsidiaries at such time as
determined on a consolidated basis.

        “Consolidated Interest Coverage Ratio” shall mean, for any period, the
ratio of Consolidated EBITDA to Consolidated Cash Interest Expense for such
period.

        “Consolidated Interest Expense” shall mean, for any period, the total
consolidated interest expense of the Borrower and its Subsidiaries for such
period (calculated without regard to any limitations on the payment thereof)
plus, without duplication, that portion of Capitalized Lease Obligations of the
Borrower and its Subsidiaries representing the interest factor for such period.

        “Consolidated Net Income” shall mean, for any period, the net income (or
loss) of the Borrower and its Subsidiaries for such period, determined on a
consolidated basis (and after deductions for minority interests), provided that
(i) the net income of any other Person which is not a Subsidiary of the Borrower
or is accounted for by the Borrower by the equity method of accounting shall be
included only to the extent of the payment of cash dividends or distributions by
such other Person to the Borrower or a Subsidiary thereof during such period,
(ii) the net income of any Subsidiary of the Borrower shall be excluded to the
extent that the declaration or payment of cash dividends or similar
distributions by that Subsidiary of that net income is not at the time permitted
by operation of the terms of its charter or any agreement, instrument or law
applicable to such Subsidiary; and (iii) the net income (or loss) of any other
Person acquired by such specified Person or a Subsidiary of such Person in a
pooling of interests transaction for any period prior to the date of such
acquisition shall be excluded.

        “Consolidated Senior Secured Indebtedness” shall mean, at any time, an
amount equal to the sum of (x) all Obligations, (y) without duplication, all
Guaranteed Obligations and (z) any Indebtedness secured by Liens permitted
pursuant to Section 9.01(xiv), at such time.

86

--------------------------------------------------------------------------------

        “Contingent Obligation” shall mean, as to any Person, any obligation of
such Person as a result of such Person being a general partner of the other
Person, unless the underlying obligation is expressly made non-recourse as to
such general partner, and any obligation of such Person guaranteeing or intended
to guarantee any Indebtedness, leases, dividends or other obligations (“primary
obligations”) of any other Person (the “primary obligor”) in any manner, whether
directly or indirectly, including, without limitation, any obligation of such
Person, whether or not contingent, (i) to purchase any such primary obligation
or any property constituting direct or indirect security therefor, (ii) to
advance or supply funds (x) for the purchase or payment of any such primary
obligation or (y) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency of the primary
obligor, (iii) to purchase property, securities or services primarily for the
purpose of assuring the owner of any such primary obligation of the ability of
the primary obligor to make payment of such primary obligation or (iv) otherwise
to assure or hold harmless the holder of such primary obligation against loss in
respect thereof; provided, however, that the term Contingent Obligation shall
not include endorsements of instruments for deposit or collection in the
ordinary course of business. The amount of any Contingent Obligation shall be
deemed to be an amount equal to the lesser of (x) the stated or determinable
amount of the primary obligation in respect of which such Contingent Obligation
is made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof (assuming such Person is required to perform
thereunder) as determined by such Person in good faith and (y) the stated amount
of such Contingent Obligation.

        “Continuing Directors” shall mean the directors of the Borrower on the
Restatement Effective Date and each other director if such director’s election
to or nomination for election to the Board of Directors of the Borrower is
recommended or approved by a majority of the then Continuing Directors.

        “Credit Documents” shall mean this Agreement, the Fee Letter, each Note,
the Post-Closing Letter Agreement, each Subsidiaries Guaranty, each Security
Document and the Reaffirmation Agreement.

        “Credit Event” shall mean the making of any Loan or the issuance of any
Letter of Credit.

        “Credit Party”shall mean the Borrower and each Subsidiary Guarantor.

        “Current Assets” means, with respect to any Person, all current assets
of such Person as of any date of determination calculated in accordance with
GAAP, but excluding cash, Cash Equivalents and debts due from Affiliates.

        “Current Liabilities” means, with respect to any Person, all liabilities
that should, in accordance with GAAP, be classified as current liabilities, and
in any event shall include (a) all Indebtedness payable on demand or within one
(1) year from any date of determination without any option on the part of the
obligor to extend or renew beyond such year, but excluding the current portion
of long-term debt required to be paid within one (1) year, and (b) all accruals
for federal or other taxes based on or measured by income and payable within
such year.

87

--------------------------------------------------------------------------------

        “Default”shall mean any event, act or condition which with notice or
lapse of time, or both, would constitute an Event of Default.

        “Defaulting Lender” shall mean any Lender with respect to which a Lender
Default is in effect.

        “Dividend”shall mean, with respect to any Person, that such Person has
declared or paid a dividend or returned any equity capital to its stockholders,
partners or members or authorized or made any other distribution, payment or
delivery of property (other than common stock of such Person, Qualified
Preferred Stock of the Borrower or rights to purchase common stock of such
Person or Qualified Preferred Stock of the Borrower) or cash to its
stockholders, partners or members as such, or redeemed, retired, purchased or
otherwise acquired, directly or indirectly, for a consideration any shares of
any class of its capital stock or any partnership or membership interests
outstanding on or after the Restatement Effective Date (or any options or
warrants issued by such Person with respect to its capital stock), or set aside
any funds for any of the foregoing purposes, or shall have permitted any of its
Subsidiaries to purchase or otherwise acquire for a consideration any shares of
any class of the capital stock or any partnership or membership interests of
such Person outstanding on or after the Restatement Effective Date (or any
options or warrants issued by such Person with respect to its capital stock).
Without limiting the foregoing, “Dividends” with respect to any Person shall
also include all payments (other than common stock of such Person, Qualified
Preferred Stock of the Borrower or rights to purchase common stock of such
Person or Qualified Preferred Stock of the Borrower) made or required to be made
by such Person with respect to any stock appreciation rights plans, equity
incentive or achievement plans or any similar plans or setting aside of any
funds for the foregoing purposes.

        “Documentation Agents” shall mean, collectively, GE Capital and Harris
Trust and Savings Bank in such capacity hereunder.

        “Documents”shall mean and include (i) the Credit Documents, (ii) the
Senior Note Documents and (iii) the Senior Subordinated Note Documents.

        “Dollar Equivalent” shall mean, at any time for the determination
thereof, (i) except as provided in clause (ii) below, the amount of Dollars
which could be purchased with the amount of the relevant Foreign Currency
involved in such computation at the spot exchange rate therefor as quoted by the
Administrative Agent as of 11:00 A.M. (London time) on the date two Business
Days prior to the date of any determination thereof for purchase on such date
and (ii) for purposes of Section 13.07(d), the amount of Dollars which could be
purchased with the amount of the relevant Foreign Currency involved in such
computation at the spot exchange rate therefor as quoted or utilized by the
Administrative Agent on the date of any determination thereof for purchase on
such day.

        “Dollars”and the sign “$” shall each mean freely transferable lawful
money of the United States.

        “Domestic Subsidiary” shall mean (i) each Subsidiary of the Borrower
that is incorporated under the laws of the United States or any State or
territory thereof and (ii) each Subsidiary of the Borrower that is incorporated
or organized outside the United States or any State or territory thereof but
which is, or has elected to be, treated as a partnership or a disregarded entity
pursuant to the provisions of Treasury Regulations Section 301.7701-3.

88

--------------------------------------------------------------------------------

        “Drawing”shall have the meaning provided in Section 2.05(b).

        “Eligible Transferee” shall mean and include a commercial bank, an
insurance company, a finance company, a financial institution, any fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act), but in any event excluding the Borrower and its
Subsidiaries.

        “End Date” shall mean, for any Margin Reduction Period, the last day of
such Margin Reduction Period.

        “Environmental Claims” shall mean any and all administrative, regulatory
or judicial actions, suits, demands, demand letters, directives, claims, liens,
notices of noncompliance or violation, investigations or proceedings relating in
any way to any Environmental Law or any permit issued, or any approval given,
under any such Environmental Law (hereafter, “Claims”), including, without
limitation, (a) any and all Claims by governmental or regulatory authorities for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any applicable Environmental Law, and (b) any and all Claims by any
third party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief in connection with alleged injury or threat of
injury to health, safety or the indoor or outdoor environment due to the
presence of Hazardous Materials.

        “Environmental Law” shall mean any Federal, state, foreign or local
statute, law, rule, regulation, ordinance, code, guideline, written policy and
rule of common law now or hereafter in effect and in each case as amended, and
any judicial or administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment, relating to the indoor or
outdoor environment, employee health and safety or Hazardous Materials,
including, without limitation, CERCLA; RCRA; the Federal Water Pollution Control
Act, 33 U.S.C. § 1251 et seq.; the Toxic Substances Control Act, 15 U.S.C.
§ 2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 3803 et seq.; the Oil Pollution Act of 1990, 33 U.S.C.
§ 2701 et seq.; the Emergency Planning and the Community Right-to-Know Act of
1986, 42 U.S.C. § 11001 et seq.; the Hazardous Material Transportation Act, 49
U.S.C. § 1801 et seq.; the Occupational Safety and Health Act, 29 U.S.C. § 651
et seq.; and any state and local or foreign counterparts or equivalents, in each
case as amended from time to time.

        “Equity Interests” of any Person shall mean any and all shares,
interests, rights to purchase, warrants, options, participation or other
equivalents of or interest in (however designated) equity of such Person,
including any preferred stock, any limited or general partnership interest and
any limited liability company membership interest.

        “ERISA”shall mean the Employee Retirement Income Security Act of 1974,
as amended from time to time, and the regulations promulgated and rulings issued
thereunder. Section references to ERISA are to ERISA, as in effect on the
Restatement Effective Date of this Agreement and any subsequent provisions of
ERISA, amendatory thereof, supplemental thereto or substituted therefor.

89

--------------------------------------------------------------------------------

        “ERISA Affiliate” shall mean each person (as defined in Section 3(9) of
ERISA) which together with the Borrower or a Subsidiary of the Borrower would be
deemed to be a “single employer” (i) within the meaning of Section 414(b), (c),
(m) or (o) of the Code or (ii) as a result of the Borrower or a Subsidiary of
the Borrower being or having been a general partner of such person.

        “Eurodollar Loan” shall mean each Revolving Loan or Tranche B Term Loan
designated as such by the Borrower at the time of the incurrence thereof or
conversion thereto.

        “Eurodollar Rate” means for each Interest Period, a rate of interest
determined by Administrative Agent equal to:

                     (a)        the offered rate for deposits in United States
Dollars for the applicable Interest Period that appears on Telerate Page 3750 as
of 11:00 a.m. (London time), on the Interest Determination Date; divided by

                     (b)        a number equal to 1.0 minus the aggregate (but
without duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect for such Interest Determination Date (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect) for Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board that are required to be maintained by a member bank of
the Federal Reserve System.

        If such interest rates shall cease to be available from Telerate News
Service, the Eurodollar Rate shall be determined from such financial reporting
service or other information as shall be mutually acceptable to Administrative
Agent and Borrower.

        “Event of Default” shall have the meaning provided in Section 10.

        “Excess Cash Flow” means with respect to any fiscal year of the Borrower
and its Subsidiaries, without duplication, Consolidated Net Income plus (a)
depreciation, amortization and net interest expense to the extent deducted in
determining Consolidated Net Income, plus decreases or minus increases (as the
case may be) (b) in Working Capital for such Fiscal Year, minus (c) non-financed
Capital Expenditures and any non-financed cash payments in respect of Permitted
Acquisitions during such Fiscal Year (excluding the financed portion thereof),
minus (d) net interest expense paid, and scheduled and voluntary (to the extent
permitted under this Agreement) principal payments paid or payable in respect of
Funded Debt, plus (e) extraordinary gains (net of taxes) which are cash items
not included in the calculation of Consolidated Net Income or minus (f)
extraordinary losses (net of taxes) which are cash items not included in the
calculation of Consolidated Net Income, minus (g) mandatory and voluntary
prepayments paid in cash pursuant to Sections 4.01 and 4.02.

90

--------------------------------------------------------------------------------

        “Excluded Debt” means unsecured Indebtedness for borrowed money that is
permitted to be incurred pursuant to clauses (ii), (iii), (ix) and (x) of
Section 9.04 as such Section is in effect on the Restatement Effective Date.

        “Excluded Equity Issuance” means the issuance of Equity Interests of the
Borrower or any of its Subsidiaries in a public equity offering, the proceeds of
such offering (after deducting any reasonable and customary expenses incurred by
Borrower in connection with such issuance) are used by Borrower to (A) redeem
and retire all or any portion of Borrower’s preferred stock, (B) repay,
repurchase or refinance all or any portion of the Senior Subordinated Notes (as
in effect on the Restatement Effective Date) (including any fees and expenses
plus any prepayment premium or tender premium related thereto), or (C) repay,
repurchase or refinance all or any portion of the Senior Notes (as in effect on
the Restatement Effective Date) (including any fees and expenses plus any
prepayment premium or tender premium related thereto) by no later than February
15, 2005, provided that if such Equity Interests consist of securities other
than common stock, the terms of such Equity Interests shall be no less favorable
to the Lenders than the preferred stock, Senior Subordinated Notes or Senior
Notes, as applicable, that are being redeemed, retired, repaid or refinanced as
the case may be with the proceeds of such Equity Interests.

        “Existing Credit Agreement” shall mean as defined in the recitals
hereto.

        “Existing Indebtedness”shall have the meaning provided in Section 7.21.

        “Facility”shall mean each of (a) the Tranche B Term Loan Commitments and
the Tranche B Term Loans made thereunder (the “Tranche B Term Loan Facility”),
and (b) the Revolving Loan Commitments and the Revolving Loans made thereunder
(the “Revolving Credit Facility”).

        “Facing Fee” shall have the meaning provided in Section 3.01(c).

        “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal Funds transactions with members of the Federal Reserve
System arranged by Federal Funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal Funds
brokers of recognized standing selected by the Administrative Agent.

        “Fee Letter” shall have the meaning provided in Section 3.01(e).

        “Fees”shall mean all amounts payable pursuant to or referred to in
Section 3.01.

        “Fixed Charge Coverage Ratio” shall mean, for any Test Period, the ratio
of (i) Consolidated EBITDA minus Consolidated Capital Expenditures to (ii)
Consolidated Fixed Charges for such Test Period.

91

--------------------------------------------------------------------------------

        “Foreign Pension Plan” shall mean any plan, fund (including, without
limitation, any superannuation fund) or other similar program established or
maintained outside the United States of America by the Borrower or any one or
more of its Subsidiaries primarily for the benefit of employees of the Borrower
or such Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and which plan is not subject to ERISA or the Code.

        “Foreign Subsidiary” shall mean each Subsidiary of the Borrower which is
not a Domestic Subsidiary.

        “Foreign Subsidiary Third Party Borrowings” shall have the meaning
provided in Section 9.04(v).

        “Funded Debt” shall mean shall mean, as to any Person, without
duplication, (a) all indebtedness (including principal, interest, fees and
charges) of such Person for borrowed money or for the deferred purchase price of
property or services, (b) the aggregate amount required to be capitalized under
leases under which such Person is the lessee, and (c) all net payment
obligations of such Person under any foreign exchange contract, currency swap
agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that Person arising from
fluctuations in currency values or interest rates.

        “GE Capital” shall mean General Electric Capital Corporation, a Delaware
corporation, and its successors and permitted assigns.

        “GECC Capital Markets Group” shall mean GECC Capital Markets Group, Inc,
and its successors and permitted assigns.

        “Guaranteed Creditors” shall mean and include each of the Administrative
Agent, the Collateral Agent, each Lender and each party (other than any Credit
Party) to an Interest Rate Protection Agreement or Other Hedging Agreement with
a Subsidiary of the Borrower to the extent that such party constitutes a Secured
Creditor under the Security Documents.

        “Guaranteed Obligations” shall mean (i) the principal and interest on
each Note issued by the Borrower to each Lender, and Loans made to the Borrower,
under this Agreement, together with all other obligations (including obligations
which, but for the automatic stay under Section 362(a) of the Bankruptcy Code,
would become due) and liabilities (including, without limitation, indemnities,
fees and interest thereon) of the Borrower to such Lender, the Administrative
Agent and the Collateral Agent now existing or hereafter incurred under, arising
out of or in connection with this Agreement and each other Credit Document to
which the Borrower is a party and the due performance and compliance by the
Borrower with all the terms, conditions and agreements contained in this
Agreement and each such other Credit Document and (ii) all obligations
(including obligations which, but for the automatic stay under Section 362(a) of
the Bankruptcy Code, would become due) and liabilities of the Borrower and each
Subsidiary of the Borrower owing under any Interest Rate Protection Agreement or
Other Hedging Agreement entered into with any Lender or any affiliate thereof
(even if such Lender subsequently ceases to be a Lender under this Agreement for
any reason) so long as such Lender or affiliate participates in such Interest
Rate Protection Agreement or Other Hedging Agreement, and their subsequent
assigns, if any, whether now in existence or hereafter arising, and the due
performance and compliance by each of the Borrower and such Subsidiary of the
Borrower with all terms, conditions and agreements contained therein.

92

--------------------------------------------------------------------------------

        “Guaranty”shall mean the Subsidiaries Guaranty.

        “Hazardous Materials” shall mean (a) any petroleum or petroleum
products, radioactive materials, asbestos in any form that is friable, urea
formaldehyde foam insulation, transformers or other equipment that contain
dielectric fluid containing levels of polychlorinated biphenyls, and radon gas;
(b) any chemicals, materials or substances defined as or included in the
definition of “hazardous substances,”“hazardous waste,” “hazardous materials,”
“extremely hazardous substances,” “restricted hazardous waste,” “toxic
substances,”“toxic pollutants,” “contaminants,” or “pollutants,” or words of
similar import, under any applicable Environmental Law; and (c) any other
chemical, material or substance, the Release of which is prohibited, limited or
regulated by any governmental authority.

        “Indebtedness”shall mean, as to any Person, without duplication, (i) all
indebtedness (including principal, interest, fees and charges) of such Person
for borrowed money or for the deferred purchase price of property or services,
(ii) the maximum amount available to be drawn under all letters of credit issued
for the account of such Person and all unpaid drawings in respect of such
letters of credit, (iii) all Indebtedness of the types described in clause (i),
(ii), (iv), (v) or (vi) of this definition secured by any Lien on any property
owned by such Person, whether or not such Indebtedness has been assumed by such
Person (provided, that, if the Person has not assumed or otherwise become liable
in respect of such Indebtedness, such Indebtedness shall be deemed to be in an
amount equal to the fair market value of the property to which such Lien relates
as determined in good faith by such Person), (iv) the aggregate amount required
to be capitalized under leases under which such Person is the lessee, (v) all
obligations of such Person to pay a specified purchase price for goods or
services, whether or not delivered or accepted, i.e., take-or-pay and similar
obligations, and (vi) all Contingent Obligations of such Person.

        “Independent Financial Advisor” shall mean a firm (i) which does not,
and whose directors, officers and employees or Affiliates do not, have a direct
or indirect financial interest in the Borrower and (ii) which, in the judgment
of the Board of Directors of the Borrower, is otherwise independent and
qualified to perform the task for which it is to be engaged.

        “Intercompany Loan” shall have the meaning provided in Section 9.05(ix).

        “Intercompany Note”shall mean a promissory note, in the form of Exhibit
L or such other form as may be reasonably acceptable to the Administrative
Agent, in either case evidencing Intercompany Loans.

        “Interest Determination Date” shall mean, with respect to any Eurodollar
Loan, the second Business Day prior to the commencement of any Interest Period
relating to such Eurodollar Loan.

        “Interest Period” shall have the meaning provided in Section 1.09.

93

--------------------------------------------------------------------------------

        “Interest Rate Protection Agreement” shall mean any interest rate swap
agreement, interest rate cap agreement, interest collar agreement, interest rate
hedging agreement or other similar agreement or arrangement.

        “Investments”shall have the meaning provided in Section 9.05.

        “Issuing Lender” shall mean GE Capital and its affiliates and any other
Revolving Credit Lender which at the request of the Borrower and with the
consent of the Administrative Agent agrees, in such Lender’s sole discretion, to
become an Issuing Lender for the purpose of issuing Letters of Credit pursuant
to Section 2 (and/or any lending affiliate of the foregoing Persons performing
obligations on its behalf).

        “Joint Book Managers” shall mean GECC Capital Markets Group and Lehman
Brothers, in their capacity as Joint Book Managers hereunder.

        “Joint Lead Arrangers” shall mean GECC Capital Markets Group and Lehman
Brothers, in their capacity as Joint Lead Arrangers hereunder.

        “L/C Supportable Obligations” shall mean (i) obligations of the Borrower
or any of its Subsidiaries with respect to workers compensation, surety bonds
and other similar statutory obligations, (ii) such other obligations of the
Borrower or any of its Subsidiaries as are reasonably acceptable to the
respective Issuing Lender and otherwise permitted to exist pursuant to the terms
of this Agreement (other than obligations with respect to the Senior
Subordinated Notes and the Senior Notes).

        “Leaseholds”of any Person shall mean all the right, title and interest
of such Person as lessee or licensee in, to and under leases or licenses of
land, improvements and/or fixtures.

        “Lehman Brothers” shall mean Lehman Brothers Inc. and its successors and
permitted assigns.

        "Lehman Commercial Paper" shall mean Lehman Commercial Paper Inc. and
its successors and permitted assigns.

        “Lender”shall mean each financial institution listed on Schedule I, as
well as any Person which becomes a “Lender” hereunder pursuant to Section 1.13
or 13.04(b).

        “Lender Addendum”: with respect to any Lender which became a Tranche B
Term Loan Lender on the Restatement Effective Date, a Lender Addendum,
substantially in the form of Exhibit N, executed and delivered by such Lender on
the Restatement Effective Date.

        “Lender Default” shall mean (i) the refusal (which has not been
retracted) or the failure of a Lender to make available its portion of any
Borrowing required to be made available by it hereunder (including any Mandatory
Borrowing) or to fund its portion of any unreimbursed payment under Section
2.04(c) or (ii) a Lender having notified in writing the Borrower and/or the
Administrative Agent that such Lender does not intend to comply with its
obligations under Section 1.01(a), 1.01(c) or 2.04, in the case of either clause
(i) or (ii) as a result of any takeover or control (including, without
limitation, as a result of the occurrence of any event of the type described in
Section 10.05 with respect to such Lender) of such Lender by any regulatory
authority or agency.

94

--------------------------------------------------------------------------------

        “Letter of Credit” shall have the meaning provided in Section 2.01(a).

        “Letter of Credit Fee” shall have the meaning provided in Section
3.01(b).

        “Letter of Credit Outstandings” shall mean, at any time, the sum of (i)
the aggregate Stated Amount of all outstanding Letters of Credit at such time
and (ii) the amount of all Unpaid Drawings at such time.

        “Letter of Credit Request” shall have the meaning provided in Section
2.03(a).

        “Leverage Ratio” shall mean, at any time, the ratio of Consolidated
Indebtedness at such time to Consolidated EBITDA for the Test Period then most
recently ended, provided that, for purposes of calculating the Applicable
Margin, the foregoing numerator shall instead be the sum of (I) Consolidated
Indebtedness (excluding Revolving Outstandings) at such time plus (II) the daily
average Revolving Outstandings for the then most recently ended fiscal quarter
of the Borrower.

        “Lien”shall mean any mortgage, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), preference,
priority or other security agreement of any kind or nature whatsoever
(including, without limitation, any conditional sale or other title retention
agreement, any financing or similar statement or notice filed under the UCC or
any other similar recording or notice statute, and any lease having
substantially the same effect as any of the foregoing).

        “Loan”shall mean each Revolving Loan, each Swingline Loan and the
Tranche B Term Loan.

        “Majority Revolving Credit Facility Lenders” shall mean the
Non-Defaulting Lenders holding more than 50% of the aggregate Total Revolving
Extensions of Credit outstanding under such Facility less the Revolving
Extensions of Credit of all Defaulting Lenders then outstanding (or prior to any
termination of the Revolving Loan Commitments, the holders of more than 50% of
the aggregate Revolving Loan Commitments less the Total Revolving Loan
Commitments of all Defaulting Lenders then outstanding at such time).

        “Mandatory Borrowing” shall have the meaning provided in Section
1.01(c).

        “Margin Reduction Period” shall mean each period which shall commence on
the date occurring after the Restatement Effective Date upon which the
respective officer’s certificate is delivered pursuant to Section 8.01(f) and
which shall end on the date of actual delivery of the next officer’s certificate
pursuant to Section 8.01(f) or the latest date on which such next officer’s
certificate is required to be so delivered.

        “Margin Stock” shall have the meaning provided in Regulation U.

95

--------------------------------------------------------------------------------

        “Maximum Swingline Amount” shall mean $5,000,000.

        “Minimum Borrowing Amount” shall mean (i) with respect to Revolving
Loans or Tranche B Term Loans maintained as Eurodollar Loans, $1,000,000, (ii)
with respect to Revolving Loans or Tranche B Term Loans maintained as Base Rate
Loans, $500,000, and (iii) with respect to Swingline Loans, $100,000.

        “Mortgage”shall mean each mortgage, deed to secure debt or deed of trust
pursuant to which any Credit Party shall have granted to the Collateral Agent a
mortgage lien on such Credit Party’s Mortgaged Property.

        “Mortgage Policy” shall have the meaning provided in Section 8.15.

        “Mortgaged Property” shall mean each Real Property owned by any Credit
Party that is subject to a Mortgage, including without limitation, the Real
Property designated as a Mortgaged Property on Schedule VIII.

        “NAIC”shall mean the National Association of Insurance Commissioners.

        “Net Debt Proceeds” shall mean, with respect to any incurrence of
Indebtedness for borrowed money, the cash proceeds (net of underwriting
discounts and commissions and other reasonable costs associated therewith)
received by the respective Person from the respective incurrence of such
Indebtedness for borrowed money.

        “Net Equity Proceeds” shall mean, with respect to each issuance or sale
of any equity by any Person or any capital contribution to such Person, the cash
proceeds (net of underwriting discounts and commissions and other costs
associated therewith) received by such Person from the respective sale or
issuance of its equity or from the respective capital contribution.

        “Net Insurance Proceeds” shall mean, with respect to any Recovery Event,
the cash proceeds (net of reasonable costs and taxes incurred in connection with
such Recovery Event) received by the respective Person in connection with the
respective Recovery Event.

        “Net Sale Proceeds” shall mean, for any Asset Sale, the gross cash
proceeds (including any cash received by way of deferred payment pursuant to a
promissory note, receivable or otherwise, but only as and when received)
received from such Asset Sale, net of the reasonable costs of such sale
(including fees and commissions, payments of unassumed liabilities relating to
the assets sold and required payments of any Indebtedness (other than
Indebtedness which is secured under the Security Documents) which is secured by
the respective assets which were sold), and the incremental taxes paid or
payable as a result of such Asset Sale.

        “Non-Defaulting Lender” shall mean and include each Lender other than a
Defaulting Lender.

        “Non-Reinvested Net Insurance Proceeds Amount” shall have the meaning
provided in Section 4.02(v).

96

--------------------------------------------------------------------------------

        “Non-Reinvested Net Sale Proceeds Amount” shall have the meaning
provided in Section 4.02(iv).

        “Note”shall mean each Revolving Note, each Tranche B Term Note and the
Swingline Note.

        “Notice of Borrowing” shall have the meaning provided in Section
1.03(a).

        “Notice of Conversion” shall have the meaning provided in Section 1.06.

        “Notice Office” shall mean the office of GE Capital, as Administrative
Agent, located at 500 West Monroe Street, Chicago, Illinois 60661 Attention:
Account Manager – Hanger Orthopedic, with a copy to Kilpatrick Stockton, LLP,
1100 Peachtree Street, Suite 2800, Atlanta, Georgia, 30309 Attention: Colvin T.
Leonard, III, Esq. and with a copy to such other office or offices as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time

        “Obligations”shall mean all amounts owing to the Administrative Agent,
the Collateral Agent, any Issuing Lender or any Lender pursuant to the terms of
this Agreement or any other Credit Document.

        “Original Closing Date” shall mean the date on which the conditions
precedent set forth in Section 5 of the Existing Credit Agreement were
satisfied, which date was February 15, 2002.

        “Other Hedging Agreement” shall mean any foreign exchange contracts,
currency swap agreements, commodity agreements or other similar agreements or
arrangements designed to protect against the fluctuations in currency values.

        “Participant”shall have the meaning provided in Section 2.04(a).

        “Payment Office” shall mean the office of the Administrative Agent
located at the address specified on Schedule II or such other office as the
Administrative Agent may designate to the Borrower and the Lenders from time to
time.

        “PBGC”shall mean the Pension Benefit Guaranty Corporation established
pursuant to Section 4002 of ERISA, or any successor thereto.

97

--------------------------------------------------------------------------------

        “Permitted Acquisition” shall mean the acquisition by the Borrower or a
Wholly-Owned Domestic Subsidiary thereof of assets constituting a business,
division or product line of any Person not already a Domestic Subsidiary of the
Borrower or of 100% of the capital stock or other equity interests of any such
Person (including by way of merger and including by purchasing the remaining
portion of the capital stock of any Person in which the Borrower or a
Wholly-Owned Domestic Subsidiary already has an ownership interest and as a
result of which such Person shall become a Wholly-Owned Domestic Subsidiary of
the Borrower), which Person shall, as a result of such stock or other equity
acquisition, become a Wholly-Owned Domestic Subsidiary of the Borrower (or shall
be merged with and into a Wholly-Owned Domestic Subsidiary of the Borrower)
(such assets or Person are referred to as an “Acquired Entity or Business”),
provided that (in each case) (A) (x) the consideration paid by the Borrower or
such Wholly-Owned Domestic Subsidiary consists solely of cash (including
proceeds of Loans), the issuance or incurrence of Indebtedness otherwise
permitted by Section 9.04, Permitted Seller Notes, Permitted Earn-Out
Obligations, the issuance of common stock of the Borrower or Qualified Preferred
Stock of the Borrower to the extent no Default or Event of Default exists
pursuant to Section 10.10 or would result therefrom and the
assumption/acquisition of any Indebtedness (calculated at face value) which is
permitted to remain outstanding in accordance with the requirements of
Section 9.04 and (y) at least 30% of the aggregate consideration paid for such
Permitted Acquisition and all other Permitted Acquisitions consummated within
the period of 365 consecutive days ending on the date of such proposed Permitted
Acquisition, is in the form of Permitted Seller Notes, (B) in the case of the
acquisition of 100% of the capital stock or other equity interests of any Person
(including by way of merger and including by purchasing the remaining portion of
the capital stock of any Person in which the Borrower or a Wholly-Owned Domestic
Subsidiary already has an ownership interest and as a result of which such
Person shall become a Wholly-Owned Subsidiary of the Borrower), such Person
shall own no capital stock or other equity interests of any other Person (other
than de minimis amounts) unless either (x) such Person owns 100% of the capital
stock or other equity interests of such other Person or (y) (1) such Person
and/or its Wholly-Owned Subsidiaries own at least 75% of the consolidated assets
of such Person and its Subsidiaries and (2) any non-Wholly Owned Subsidiary or
other non-wholly owned equity interest of such Person was non-Wholly Owned prior
to the date of such Permitted Acquisition of such Person, (C) the Acquired
Entity or Business acquired pursuant to the respective Permitted Acquisition is
in a business permitted by Section 9.16, (D) the Acquired Entity or Business
acquired pursuant to the respective Permitted Acquisition must have at least 50%
of the fair market value of its assets located in the United States immediately
prior to giving effect to the consummation of such acquisition and (E) all
applicable requirements of Sections 8.14, 9.02 and 9.17 applicable to Permitted
Acquisitions are satisfied. Notwithstanding anything to the contrary contained
in the immediately preceding sentence, an acquisition which does not otherwise
meet the requirements set forth above in the definition of “Permitted
Acquisition” shall constitute a Permitted Acquisition if, and to the extent, the
Required Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

        “Permitted Earn-Out Obligations” shall mean obligations of the Borrower
incurred in connection with an acquisition permitted pursuant to Section 8.14
which (i) are not secured or guaranteed by any Subsidiary of the Borrower and
shall be subordinated to the Obligations and the Guaranteed Obligations on terms
at least as favorable to the Lenders as those set forth on Exhibit M hereto,
(ii) are payable solely by the Borrower in the event that certain future
performance goals are achieved in the business acquired in such acquisition and
(iii) arise under written agreements, in form and substance satisfactory to the
Administrative Agent, specifying in each case an amount as the maximum potential
liability of the Borrower in respect thereof; provided, that the Maximum
Earn-Out Liability (as defined below) shall not exceed (x) $1,000,000 for any
single acquisition (including all amounts payable over the term of the agreement
creating such Permitted Earn-Out Obligation) or (y) $10,000,000 in any fiscal
year. For purposes of this definition, the amount of any Permitted Earn-Out
Obligation shall be the maximum potential liability (the “Maximum Earn-Out
Liability”) of the Borrower specified in the agreement creating such Permitted
Earn-Out Obligation.

98

--------------------------------------------------------------------------------

        “Permitted Encumbrances” shall mean (i) those liens, encumbrances and
other matters affecting title to any Real Property and found reasonably
acceptable by the Administrative Agent, (ii) as to any particular Real Property
at any time, such easements, encroachments, covenants, rights of way, minor
defects, irregularities or encumbrances on title which could not reasonably be
expected to materially impair such Real Property for the purpose for which it is
held by the mortgagor thereof, or the lien held by the Collateral Agent, (iii)
zoning and other municipal ordinances which are not violated in any material
respect by the existing improvements and the present use made by the mortgagor
thereof of the premises, (iv) general real estate taxes and assessments not yet
delinquent, (v) matters disclosed on title reports delivered in connection with
the Mortgages, (vi) Liens permitted under Section 9.01(x) and (vii) such other
similar items affecting any Real Property or Mortgages thereon as the
Administrative Agent (and, if the fair market value of the applicable Real
Property exceeds $500,000, the Required Lenders) may consent to (such consent of
the Administrative Agent and, if applicable, the Required Lenders not to be
unreasonably withheld).

        “Permitted Liens” shall have the meaning provided in Section 9.01.

        “Permitted Seller Notes” means notes issued by the Borrower to sellers
of stock or assets in one or more acquisitions permitted under Section 8.14,
which notes (i) shall be unsecured and not guaranteed by any Subsidiaries of the
Borrower, (ii) shall be subordinated to the Obligations and the Guaranteed
Obligations on terms at least as favorable to the Lenders as those set forth on
Exhibit M hereto, (iii) which may be amortized in equal payments over a period
no less than five years from the date of issuance thereof and shall in no event
mature earlier than the date that is six months after the Revolving Loan
Maturity Date, and (iv) shall otherwise be in form and substance satisfactory to
the Administrative Agent; provided, that such notes in an aggregate principal
amount outstanding at any time shall not exceed the lesser of (x) $75,000,000,
(y) the maximum amount of such notes permitted to be outstanding under the terms
of the Senior Note Documents at such time and (z) the maximum amount of such
notes permitted to be outstanding under the terms of the Senior Subordinated
Note Documents at such time; provided that the aggregate principal amount of
Permitted Seller Notes issued by the Borrower in any fiscal year of the Borrower
shall not exceed $25,000,000.

        “Person”shall mean any individual, partnership, joint venture, firm,
corporation, association, limited liability company, trust or other enterprise
or any government or political subdivision or any agency, department or
instrumentality thereof.

        “Plan”shall mean any pension plan as defined in Section 3(2) of ERISA,
which is maintained or contributed to by (or to which there is an obligation to
contribute of) the Borrower or a Subsidiary of the Borrower or an ERISA
Affiliate, and each such plan for the five year period immediately following the
latest date on which the Borrower, or a Subsidiary of the Borrower or an ERISA
Affiliate maintained, contributed to or had an obligation to contribute to such
plan.

        “Pledge Agreement” means that certain Pledge Agreement dated as of the
Original Closing Date by the Borrower and the other Credit Parties party thereto
in favor of the Collateral Agent for the benefit of the Secured Creditors, as
amended, restated, supplemented or otherwise modified from time to time.

99

--------------------------------------------------------------------------------

        “Pledge Agreement Collateral” shall mean all “Collateral” as defined in,
or in which a security interest has been granted pursuant to, the Pledge
Agreement.

        “Post-Closing Letter Agreement” shall mean that certain Post-Closing
Letter Agreement dated October 3, 2003 between the Borrower and the
Administrative Agent relating to certain post-closing covenants of the Borrower.

        “Preferred Stock” means the 7% Redeemable Preference Stock, par value
$0.01 per share, original issue price $1,000 per share, of the Borrower, issued
under the Certificate of Designations.

        “Prime Lending Rate” means, for any day, a floating rate equal to the
rate publicly quoted from time to time by The Wall Street Journal as the “base
rate on corporate loans posted by at least 75% of the nation’s 30 largest banks”
(or, if The Wall Street Journal ceases quoting a base rate of the type
described, the highest per annum rate of interest published by the Federal
Reserve Board in Federal Reserve statistical release H.15 (519) entitled
“Selected Interest Rates” as the Bank prime loan rate or its equivalent).

        “Pro Forma Basis” shall mean, in connection with any calculation of
compliance with any financial covenant or financial term, the calculation
thereof after giving effect on a pro forma basis to (x) the incurrence of any
Indebtedness after the first day of the relevant Calculation Period as if such
Indebtedness had been incurred (and the proceeds thereof applied) on the first
day of the relevant Calculation Period, (y) the permanent repayment of any
Indebtedness after the first day of the relevant Calculation Period as if such
Indebtedness had been retired or redeemed on the first day of the relevant
Calculation Period and (z) the Permitted Acquisition, if any, then being
consummated as well as any other Permitted Acquisition consummated after the
first day of the relevant Calculation Period and on or prior to the date of the
respective Permitted Acquisition then being effected, with the following rules
to apply in connection therewith:

                       (i)        all Indebtedness (x) incurred or issued after
the first day of the relevant Calculation Period (whether incurred to finance a
Permitted Acquisition, to refinance Indebtedness or otherwise) shall be deemed
to have been incurred or issued (and the proceeds thereof applied) on the first
day of the respective Calculation Period and remain outstanding through the date
of determination and (y) permanently retired or redeemed after the first day of
the relevant Calculation Period shall be deemed to have been retired or redeemed
on the first day of the respective Calculation Period and remain retired through
the date of determination;


                       (ii)        all Indebtedness assumed to be outstanding
pursuant to preceding clause (i) shall be deemed to have borne interest at (x)
the rate applicable thereto, in the case of fixed rate indebtedness or (y) the
rates which would have been applicable thereto during the respective period when
same was deemed outstanding, in the case of floating rate Indebtedness (although
interest expense with respect to any Indebtedness for periods while same was
actually outstanding during the respective period shall be calculated using the
actual rates applicable thereto while same was actually outstanding); and


100

--------------------------------------------------------------------------------

                       (iii)        in making any determination of Consolidated
EBITDA, the Borrower may not take into account any pro forma cost savings or
expenses expected to be realized as part of any Permitted Acquisition, whether
or not same would otherwise be permitted to be accounted for as an adjustment
pursuant to Article 11 of Regulation S-X under the Securities Act.


        “Projections”shall have the meaning provided in Section 7.05(d).

        “Qualified Preferred Stock” shall mean any preferred stock of the
Borrower so long as the terms of any such preferred stock (i) do not contain any
mandatory put, redemption, repayment, sinking fund or other similar provision
occurring before December 31, 2012, (ii) do not require the cash payment of
dividends, (iii) require that all dividends paid or payable prior to the first
anniversary of the Tranche B Term Loan Maturity Date be paid and payable solely
in the form of additional Qualified Preferred Stock, (iv) do not contain any
covenants, and (v) are otherwise reasonably satisfactory to the Administrative
Agent.

        “Quarterly Payment Date” shall mean the last Business Day of each
September, December, March and June occurring after the Restatement Effective
Date.

        “RCRA”shall mean the Resource Conservation and Recovery Act, as the same
may be amended from time to time, 42 U.S.C. § 6901 et seq.

        “Reaffirmation Agreement” shall mean that certain Reaffirmation
Agreement dated as of the Restatement Effective Date by and among GE Capital, as
Administrative Agent and the Subsidiary Guarantors in the form of Exhibit O.

        “Real Property” of any Person shall mean all the right, title and
interest of such Person in and to land, improvements and fixtures, including
Leaseholds.

        “Recovery Event” shall mean the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable (i)
by reason of theft, loss, physical destruction, damage, taking or any other
similar event with respect to any property or assets of the Borrower or any of
its Subsidiaries and (ii) under any policy of insurance required to be
maintained under Section 8.03.

        “Register”shall have the meaning provided in Section 13.15.

        “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof establishing reserve requirements.

        “Regulation T” shall mean Regulation T of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

        “Regulation U” shall mean Regulation U of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

101

--------------------------------------------------------------------------------

        “Regulation X” shall mean Regulation X of the Board of Governors of the
Federal Reserve System as from time to time in effect and any successor to all
or a portion thereof.

        “Release”shall mean the disposing, discharging, injecting, spilling,
pumping, leaking, leaching, dumping, emitting, escaping, emptying, pouring or
migrating, into or upon any land or water or air, or otherwise entering into the
environment.

        “Replaced Lender” shall have the meaning provided in Section 1.13.

        “Replacement Lender” shall have the meaning provided in Section 1.13.

        “Reportable Event” shall mean an event described in Section 4043(c) of
ERISA with respect to a Plan that is subject to Title IV of ERISA other than
those events as to which the 30-day notice period is waived under subsection
.22, .23, .25, .27 or .28 of PBGC Regulation Section 4043.

        “Required Lenders” shall mean at any time, the Non-Defaulting Lenders
holding more than 50% of the sum of (i) the aggregate unpaid principal amount of
the Tranche B Term Loans then outstanding, and (ii) the sum of the Total
Revolving Credit Commitments then in effect less the Revolving Loan Commitments
of all Defaulting Lenders then in effect or, if the Revolving Credit Commitments
have been terminated, the Total Revolving Extensions of Credit of all
Non-Defaulting Lenders then outstanding at such time.

        “Restatement Effective Date” shall mean the date on which each of the
conditions precedent specified in Section 5 shall have been satisfied, which
date shall be no later than October 15, 2003.

        “Restricted Payment” shall mean (a) any authorization, declaration or
payment of any Dividends with respect to the Borrower or any of its
Subsidiaries, or (b) the making (or the giving of any notice in respect thereof)
by the Borrower or any of its Subsidiaries of any voluntary, optional or
mandatory payment or prepayment on or redemption or acquisition for value of
(including, without limitation, by way of depositing with the trustee with
respect thereto money or securities before due for the purpose of paying when
due) any of the Senior Subordinated Notes, any of the Senior Notes, any of the
Permitted Seller Notes or any Existing Indebtedness.

        “Revolving Credit Facility” shall mean as defined in the definition of
“Facility” in this Section 11.01.

        “Revolving Credit Lender” each Lender that has a Revolving Loan
Commitment or that is the holder of Revolving Loans.

        “Revolving Credit Percentage” of any Revolving Credit Lender at any time
shall mean a fraction (expressed as a percentage) the numerator of which is the
Revolving Loan Commitment of such Lender at such time and the denominator of
which is the Total Revolving Loan Commitment at such time, provided that if the
Revolving Credit Percentage of any Revolving Credit Lender is to be determined
after the Total Revolving Loan Commitment has been terminated, then the
Revolving Credit Percentages of the Revolving Credit Lenders shall be determined
immediately prior (and without giving effect) to such termination.

102

--------------------------------------------------------------------------------

        “Revolving Loan” and “Revolving Loans” shall have the meaning provided
in Section 1.01(a).

        “Revolving Loan Commitment” shall mean, for each Lender, the amount set
forth opposite such Lender’s name in Schedule I directly below the column
entitled “Revolving Loan Commitment” or opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender, in each case as same may be
(x) reduced from time to time pursuant to Sections 3.02, 3.03 and/or 10 or (y)
adjusted from time to time as a result of assignments to or from such Lender
pursuant to Section 1.13 or 13.04(b).

        “Revolving Loan Maturity Date” shall mean February 15, 2007.

        “Revolving Note”shall have the meaning provided in Section 1.05(a).

        “Revolving Outstandings” shall mean, at any time, the sum of the
aggregate principal amount of all Revolving Loans and Swingline Loans then
outstanding plus the aggregate amount of all Letter of Credit Outstandings at
such time.

        “SEC”shall have the meaning provided in Section 8.01(h).

        “Section 4.04(b)(ii) Certificate” shall have the meaning provided in
Section 4.04(b)(ii).

        “Secured Creditors”shall have the meaning assigned that term in the
Security Documents.

        “Securities Act” shall mean the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.

        “Securities Exchange Act” shall mean the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder.

        “Security Agreement” means that certain Security Agreement dated as of
the Original Closing Date by the Borrower and the other Credit Parties party
thereto in favor of the Collateral Agent for the benefit of the Secured
Creditors, as amended, restated, supplemented or otherwise modified from time to
time.

        “Security Agreement Collateral” shall mean all “Collateral” as defined
in, or in which a security interest has been granted pursuant to, the Security
Agreement.

        “Security Document” shall mean and include each Mortgage, the Security
Agreement, the Pledge Agreement and the Additional Security and Guaranty
Documents.

        “Senior Financial Officer” of the Borrower shall mean any of the chief
financial officer, treasurer or corporate controller of the Borrower.

103

--------------------------------------------------------------------------------

        “Senior Note Documents” shall mean the Senior Note Indenture, the Senior
Notes and each other document or agreement relating to the issuance of the
Senior Notes.

        “Senior Note Indenture” shall mean the Indenture, dated as of February
15, 2002 (as amended, supplemented or modified to the date hereof and thereafter
in accordance with the terms hereof and thereof) by and among the Borrower, the
guarantors party thereto and Wilmington Trust Company, as trustee.

        “Senior Notes” shall mean the Borrower’s 10 3/8% Senior Notes due 2009
issued pursuant to the Senior Note Indenture, as in effect on the Restatement
Effective Date and as the same may be modified, amended or supplemented from
time to time in accordance with the terms hereof and thereof.

        “Senior Secured Leverage Ratio” shall mean, at any time, the ratio of
Consolidated Senior Secured Indebtedness at such time to Consolidated EBITDA for
the Test Period most recently ended.

        “Senior Subordinated Note Documents” shall mean the Senior Subordinated
Note Indenture, the Senior Subordinated Notes and each other document or
agreement relating to the issuance of the Senior Subordinated Notes.

        “Senior Subordinated Note Indenture” shall mean the Indenture, dated as
of June 16, 1999 (as amended, supplemented or modified to the date hereof and
thereafter in accordance with the terms thereof and hereof) by and among the
Borrower, the guarantors party thereto and U.S. Bank Trust National Association,
as trustee.

        “Senior Subordinated Notes” shall mean the Borrower’s 11-1/4% Senior
Subordinated Notes due 2009, issued pursuant to the Senior Subordinated Note
Indenture, as in effect on the Restatement Effective Date and as the same may be
modified, amended or supplemented from time to time in accordance with the terms
hereof and thereof.

        “Specified Acquisition” shall have the meaning provided in Section
8.14(a).

        “Start Date” shall mean, with respect to any Margin Reduction Period,
the first day of such Margin Reduction Period.

        “Stated Amount” of each Letter of Credit shall mean, at any time, the
maximum amount available to be drawn thereunder (in each case determined without
regard to whether any conditions to drawing could then be met).

        “Subsidiaries Guaranty” shall mean that certain Subsidiaries Guaranty
dated as of February 15, 2002, by the Subsidiaries of the Borrower party thereto
in favor of Agents and Lenders (as amended, supplemented, restated or other
modified from time to time).

        “Subsidiary”shall mean, as to any Person, (i) any corporation more than
50% of whose stock of any class or classes having by the terms thereof ordinary
voting power to elect a majority of the directors of such corporation
(irrespective of whether or not at the time stock of any class or classes of
such corporation shall have or might have voting power by reason of the
happening of any contingency) is at the time owned by such Person and/or one or
more Subsidiaries of such Person and (ii) any partnership, limited liability
company, association, joint venture or other entity in which such Person and/or
one or more Subsidiaries of such Person has more than a 50% equity interest at
the time.

104

--------------------------------------------------------------------------------

        “Subsidiary Guarantor” shall mean (i) each Wholly-Owned Domestic
Subsidiary of the Borrower, and (ii) each other Wholly-Owned Foreign Subsidiary
of the Borrower required to execute a counterpart of any Subsidiaries Guaranty
pursuant to the terms of this Agreement.

        “Swingline Expiry Date” shall mean that date which is five Business Days
prior to the Revolving Loan Maturity Date.

        “Swingline Lender” shall mean GE Capital.

        “Swingline Loan”shall have the meaning provided in Section 1.01(b).

        “Swingline Note” shall have the meaning provided in Section 1.05(a).

        “Syndication Agent” shall mean Lehman Commercial Paper in its capacity
as Syndication Agent hereunder.

        “Taxes”shall have the meaning provided in Section 4.04(a).

        “Test Date” shall mean, with respect to any Start Date, the last day of
the most recent fiscal quarter of the Borrower ended immediately prior to such
Start Date.

        “Test Period” shall mean, at any time, each period of four consecutive
fiscal quarters of the Borrower then last ended (in each case taken as one
accounting period).

        “Total Revolving Extensions of Credit” shall mean at any time, the
aggregate amount of the Revolving Loans and the aggregate Revolving Credit
Percentages of total Swingline Loans and Letter of Credit Outstandings
outstanding at such time.

        “Total Revolving Loan Commitment” shall mean, at any time, the sum of
the Revolving Loan Commitments of each of the Revolving Credit Lenders as same
may be (x) reduced from time to time pursuant to Sections 3.02, 3.03 and/or 10
or (y) adjusted from time to time as a result of assignments to or from such
Lender pursuant to Section 1.13 or 13.04(b). The Total Revolving Loan Commitment
as of the Restatement Effective Date shall be $100,000,000.

        “Total Unutilized Revolving Loan Commitment” shall mean, at any time, an
amount equal to the remainder of (x) the Total Revolving Loan Commitment then in
effect less (y) the sum of the aggregate principal amount of all Revolving Loans
and Swingline Loans then outstanding plus the then aggregate amount of all
Letter of Credit Outstandings.

        “Tranche B Term Loan” shall mean the collective reference to the term
loans made on the Restatement Effective Date pursuant to Section 1.01(d) of this
Agreement.

105

--------------------------------------------------------------------------------

        “Tranche B Term Loan Commitment” shall mean as to any Lender, the
obligation of such Lender, if any, to make a Tranche B Term Loan to the Borrower
hereunder in a principal amount not to exceed the amount set forth under the
heading “Tranche B Term Loan Commitment” opposite such Lender’s name on Schedule
1 to the Lender Addendum delivered by such Lender, or, as the case may be, in
the Assignment and Assumption Agreement pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof; provided that the original aggregate amount of the Tranche B Term Loan
Commitments is $150,000,000.

        “Tranche B Term Loan Facility” shall mean as defined in the definition
of “Facility”in this Section 11.01.

        “Tranche B Term Loan Lender” shall mean each Lender that has a Tranche B
Term Loan Commitment or is the holder of a Tranche B Term Loan.

        “Tranche B Term Loan Maturity Date” means September 30, 2009.

        “Tranche B Term Loan Percentage” shall mean as to any Lender at any
time, the percentage which such Lender’s Tranche B Term Loan Commitment then
constitutes of the aggregate Tranche B Term Loan Commitments (or, at any time
after the Restatement Effective Date, the percentage which the principal amount
of such Lender’s Tranche B Term Loan then outstanding constitutes of the
aggregate principal amount of all Tranche B Term Loans then outstanding).

        “Tranche B Term Note” shall have the meaning provided in Section 1.05.

        “Tranche C Term Loan Facility” shall have the meaning provided in
Section 13.12(b).

        “Tranche C Term Loan Lender” shall mean each Person that is a Lender or
an Eligible Transferee and has agreed in a writing pursuant to an amendment to
this Agreement entered into after the Restatement Effective Date, in form and
substance satisfactory to the Administrative Agent, to become a “Tranche C Term
Loan Lender” under this Agreement.

        “Tranche C Term Loans” shall mean the collective reference to the term
loans, if any, made after the Restatement Effective Date under the Tranche C
Term Loan Facility.

        “Transaction”shall mean, collectively, the repurchase, repayment and
discharge of the Senior Subordinated Notes as described in Section 5.05 hereof,
the entering into of the Credit Documents and the incurrence of all Loans and
issuance of all Letters of Credit on the Restatement Effective Date, and the
payment of fees and expenses in connection with the foregoing.

        “Type”shall mean the type of Loan determined with regard to the interest
option applicable thereto, i.e., whether a Base Rate Loan or a Eurodollar Loan.

        “UCC”shall mean the Uniform Commercial Code as from time to time in
effect in the relevant jurisdiction.

106

--------------------------------------------------------------------------------

        “Unfunded Current Liability” of any Plan shall mean the amount, if any,
by which the actuarial present value of the accumulated plan benefits under the
Plan, determined on a plan termination basis in accordance with actuarial
assumptions at such time consistent with those prescribed by the PBGC for
purposes of Section 4044 of ERISA, exceeds the fair market value of the assets
allocable to such liabilities under Title IV of ERISA (excluding any accrued but
unpaid contributions).

        “United States” and “U.S.” shall each mean the United States of America.

        “Unpaid Drawing”shall have the meaning provided for in Section 2.05(a).

        “Unutilized Revolving Loan Commitment” shall mean, with respect to any
Lender at any time, such Lender’s Revolving Loan Commitment at such time less
the sum of (i) the aggregate outstanding principal amount of all Revolving Loans
made by such Lender at such time and (ii) such Lender’s Revolving Credit
Percentage of the Letter of Credit Outstandings at such time.

        “Weighted Average Life to Maturity” means, when applied to any
Indebtedness at any date, the number of years obtained by dividing:

                     (a)        the sum of the products obtained by multiplying
(i) the amount of each then remaining installment, sinking fund, serial maturity
or other required payments of principal, including payment at final maturity, in
respect of the Indebtedness, by (ii) the number of years (calculated to the
nearest one-twelfth) that will elapse between such date and the making of such
payment; by

                     (b)        the then outstanding principal amount of such
Indebtedness.

        “Wholly-Owned Domestic Subsidiary” shall mean each Domestic Subsidiary
of the Borrower that is also a Wholly-Owned Subsidiary of the Borrower.

        “Wholly-Owned Foreign Subsidiary” shall mean each Foreign Subsidiary of
the Borrower that is also a Wholly-Owned Subsidiary of the Borrower.

        “Wholly-Owned Subsidiary” shall mean, as to any Person, (i) any
corporation 100% of whose capital stock (other than director’s qualifying
shares) is at the time owned by such Person and/or one or more Wholly-Owned
Subsidiaries of such Person and (ii) any partnership, limited liability company,
association, joint venture or other entity in which such Person and/or one or
more Wholly-Owned Subsidiaries of such Person has a 100% equity interest at such
time.

        “Working Capital” means Current Assets minus Current Liabilities.

107

--------------------------------------------------------------------------------

        SECTION 12.  The Administrative Agent.

        12.01   Appointment. The Lenders hereby irrevocably designate GE Capital
as Administrative Agent (for purposes of this Section 12, the term
“Administrative Agent” also shall include GE Capital in its capacity as
Collateral Agent pursuant to the Security Documents and any lending affiliate of
GE Capital performing any of the duties or functions of the Administrative Agent
hereunder or under any other Credit Document) to act as specified herein and in
the other Credit Documents. Each Lender hereby irrevocably authorizes, and each
holder of any Note by the acceptance of such Note shall be deemed irrevocably to
authorize, the Administrative Agent to take such action on their behalf under
the provisions of this Agreement, the other Credit Documents and any other
instruments and agreements referred to herein or therein and to exercise such
powers and to perform such duties hereunder and thereunder as are specifically
delegated to or required of the Administrative Agent by the terms hereof and
thereof and such other powers as are reasonably incidental thereto (including,
without limitation, acting on behalf of and for the account of each Lender and
each holder of any Note, in the creation, execution, perfection, delivery and
enforcement of the Security Documents). The Administrative Agent may perform any
of its duties hereunder by or through its officers, directors, agents, employees
or affiliates.

        12.02   Nature of Duties. The Administrative Agent shall not have any
duties or responsibilities except those expressly set forth in this Agreement
and in the other Credit Documents. None of the Agents, the Joint Lead Arrangers,
or the Joint Book Managers, any of their respective officers, directors, agents,
employees or affiliates shall be liable for any action taken or omitted by them
hereunder or under any other Credit Document or in connection herewith or
therewith, unless caused by its or their gross negligence or willful misconduct
(as determined by a court of competent jurisdiction in a final and
non-appealable decision). The duties of the Administrative Agent shall be
mechanical and administrative in nature; the Administrative Agent shall not have
by reason of this Agreement or any other Credit Document a fiduciary
relationship in respect of any Lender or the holder of any Note; and nothing in
this Agreement or any other Credit Document, expressed or implied, is intended
to or shall be so construed as to impose upon the Administrative Agent any
obligations in respect of this Agreement or any other Credit Document except as
expressly set forth herein or therein.

        12.03   Lack of Reliance on the Administrative Agent. Independently and
without reliance upon the Administrative Agent, each Lender and the holder of
each Note, to the extent it deemed or deems appropriate, has made and shall
continue to make (i) its own independent investigation of the financial
condition and affairs of the Borrower and its Subsidiaries in connection with
the making and the continuance of the Loans and the taking or not taking of any
action in connection herewith and (ii) its own appraisal of the creditworthiness
of the Borrower and its Subsidiaries and, except as expressly provided in this
Agreement, the Administrative Agent shall not have any duty or responsibility,
either initially or on a continuing basis, to provide any Lender or the holder
of any Note with any credit or other information with respect thereto, whether
coming into its possession before the making of the Loans or at any time or
times thereafter. None of the Administrative Agent nor any of its affiliates nor
any of their respective officers, directors, agents, or employees shall be
responsible to any Lender or the holder of any Note for, or be required or have
any duty to ascertain, inquire or verify the accuracy of, (i) any recitals,
statements, information, representations or warranties herein or in any
document, certificate or other writing delivered in connection herewith, (ii)
the execution, effectiveness, genuineness, validity, enforceability, perfection,
collectibility, priority or sufficiency of this Agreement or any other Credit
Document, (iii) the financial condition of the Borrower and any of its
Subsidiaries, (iv) the performance or observance of any of the terms, provisions
or conditions of this Agreement or any other Credit Document, (v) the
satisfaction of any of the conditions precedent set forth in Section 5 or 6, or
(vi) the existence or possible existence of any Default or Event of Default.

108

--------------------------------------------------------------------------------

        12.04   Certain Rights of the Administrative Agent. If the
Administrative Agent shall request instructions from the Required Lenders or all
of the Lenders, as applicable, with respect to any act or action (including
failure to act) in connection with this Agreement or any other Credit Document,
the Administrative Agent shall be entitled to refrain from such act or taking
such action unless and until the Administrative Agent shall have received
instructions from the Required Lenders or all of the Lenders, as applicable; and
the Administrative Agent shall not incur liability to any Lender by reason of so
refraining. Without limiting the foregoing, no Lender or the holder of any Note
shall have any right of action whatsoever against the Administrative Agent as a
result of the Administrative Agent acting or refraining from acting hereunder or
under any other Credit Document in accordance with the instructions of the
Required Lenders or all of the Lenders, as applicable.

        12.05   Reliance. The Administrative Agent shall be entitled to rely,
and shall be fully protected in relying (and shall have no liability to any
Person), upon any note, writing, resolution, notice, statement, certificate,
telex, teletype or telecopier message, cablegram, radiogram, order or other
document or telephone message signed, sent or made by any Person that the
Administrative Agent believed to be the proper Person, and, with respect to all
legal matters pertaining to this Agreement and any other Credit Document and its
duties hereunder and thereunder, upon advice of counsel selected by the
Administrative Agent (which may be counsel for the Credit Parties).

        12.06   Indemnification. To the extent the Administrative Agent is not
reimbursed and indemnified by the Borrower or any of the Subsidiary Guarantors,
the Lenders will reimburse and indemnify the Administrative Agent in proportion
to their respective “percentage” as used in determining the Required Lenders
(determined as if there were no Defaulting Lender at such time) for and against
any and all liabilities, obligations, losses, damages, penalties, claims,
actions, judgments, costs, expenses or disbursements of whatsoever kind or
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties hereunder or under any other
Credit Document or in any way relating to or arising out of this Agreement or
any other Credit Document; provided that no Lender shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final non-appealable decision).

        12.07   The Administrative Agent in its Individual Capacity. With
respect to its obligation to make Loans, or issue or participate in Letters of
Credit, under this Agreement, the Administrative Agent shall have the rights and
powers specified herein for a “Lender” and may exercise the same rights and
powers as though it were not performing the duties specified herein; and the
term “Lenders,” “Required Lenders,” “holders of Notes”or any similar terms
shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity. The Administrative Agent and
its affiliates may accept deposits from, lend money to, and generally engage in
any kind of banking, investment banking, trust or other business with, or
provide debt financing, equity capital or other services (including financial
advisory services) to, any Credit Party or any Affiliate of any Credit Party (or
any Person engaged in a similar business with any Credit Party or any Affiliate
thereof) as if they were not performing the duties specified herein, and may
accept fees and other consideration from any Credit Party or any Affiliate of
any Credit Party for services in connection with this Agreement and otherwise
without having to account for the same to the Lenders.

109

--------------------------------------------------------------------------------

        12.08   Holders. The Administrative Agent may deem and treat the payee
of any Note as the owner thereof for all purposes hereof unless and until a
written notice of the assignment, transfer or endorsement thereof, as the case
may be, shall have been filed with the Administrative Agent. Any request,
authority or consent of any Person who, at the time of making such request or
giving such authority or consent, is the holder of any Note shall be conclusive
and binding on any subsequent holder, transferee, assignee or endorsee, as the
case may be, of such Note or of any Note or Notes issued in exchange therefor.

        12.09   Resignation by the Administrative Agent. (a) The Administrative
Agent may resign from the performance of all its respective functions and duties
hereunder and/or under the other Credit Documents at any time by giving 30
Business Days’ prior written notice to the Borrower and the Lenders. Such
resignation shall take effect upon the appointment of a successor Administrative
Agent pursuant to clauses (b) and (c) below or as otherwise provided below.

                     (b)     Upon any such notice of resignation by the
Administrative Agent, the Required Lenders shall appoint a successor
Administrative Agent hereunder or thereunder who shall be a commercial bank or
trust company reasonably acceptable to the Borrower, which acceptance shall not
be unreasonably withheld or delayed (provided that the Borrower’s approval shall
not be required if any Default or any Event of Default then exists).

                     (c)     If a successor Administrative Agent shall not have
been so appointed within such 30 Business Day period, the Administrative Agent
with the consent of the Borrower (which consent shall not be unreasonably
withheld or delayed, provided that the Borrower’s consent shall not be required
if any Default or any Event of Default then exists), shall then appoint a
successor Administrative Agent who shall serve as Administrative Agent hereunder
or thereunder until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided above.

        12.10   Syndication Agent, Documentation Agents, Joint Lead Arrangers
and Joint Book Managers. Notwithstanding any other provision hereof, Lehman
Commercial Paper as Syndication Agent, GE Capital as Documentation Agent, Harris
Trust and Savings Bank, as Documentation Agent, GECC Capital Markets Group and
Lehman Brothers as Joint Book Managers and GECC Capital Markets Group and Lehman
Brothers as Joint Lead Arrangers, in their respective capacities as such, shall
have no duties or responsibilities under the Credit Documents and shall incur no
liability under this Agreement or the other Credit Documents in such capacities.

        12.11   Collateral Matters. (a) Each Lender authorizes and directs the
Collateral Agent to enter into the Security Documents for the benefit of the
Lenders and the other Secured Creditors. Each Lender hereby agrees, and each
holder of any Note or participant in Letters of Credit by the acceptance thereof
will be deemed to agree, that, except as otherwise set forth herein, any action
taken by the Required Lenders in accordance with the provisions of this
Agreement or the Security Documents, and the exercise by the Required Lenders of
the powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders. The Collateral Agent is hereby authorized on behalf of all of the
Lenders, without the necessity of any notice to or further consent from any
Lender, from time to time prior to the occurrence and continuation of an Event
of Default, to take any action with respect to any Collateral or Security
Documents which may be necessary to perfect and maintain perfected the security
interest in and liens upon the Collateral granted pursuant to the Security
Documents.

110

--------------------------------------------------------------------------------

                     (b)     The Lenders hereby authorize the Collateral Agent,
at its option and in its discretion, to release any Lien granted to or held by
the Collateral Agent upon any Collateral (i) upon termination of the Commitments
and payment and satisfaction (or, in the case of reimbursement obligations
relating to any outstanding Letters of Credit, cash collateralization thereof in
a manner satisfactory to the applicable Issuing Lender in its discretion) of all
of the Obligations (other than any amount payable pursuant to any indemnity
hereunder which is not then due and payable) at any time arising under or in
respect of this Agreement or the Credit Documents or the transactions
contemplated hereby or thereby, (ii) constituting property being sold or
disposed of (to Persons other than the Borrower and its Subsidiaries) upon the
sale or disposition thereof in compliance with Section 9.02, (iii) to the extent
such Collateral consists of property subject to a Capitalized Lease Obligation
or a purchase money security interest if the holder or holders of such
Capitalized Lease Obligation or purchase money security interest has issued a
written request to the Collateral Agent seeking a release or subordination of
such Lien or (iv) if approved, authorized or ratified in writing by the Required
Lenders (unless such release is required to be approved by all of the Lenders
hereunder). Upon request by the Administrative Agent at any time, the Lenders
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 12.11.

                     (c)     Upon any sale and transfer of Collateral which is
expressly permitted pursuant to the terms of this Agreement, or consented to in
writing by the Required Lenders, or all of the Lenders, as applicable, and upon
at least five (5) Business Days’ (or such shorter period as is acceptable to the
Collateral Agent) prior written request by the Borrower, the Collateral Agent
shall (and is hereby irrevocably authorized by the Lenders to) execute such
documents as may be necessary to evidence the release of the Liens granted to
the Collateral Agent for the benefit of the Lenders herein or pursuant hereto
upon the Collateral that was sold or transferred, provided, that (i) the
Collateral Agent shall not be required to execute any such document on terms
which, in the Collateral Agent’s opinion, would expose the Collateral Agent to
liability or create any obligation or entail any consequence other than the
release of such Liens without recourse, representation or warranty and (ii) such
release shall not in any manner discharge, affect or impair the Obligations or
any Liens upon (or obligations of the Borrower or any of its Subsidiaries in
respect of) all interests retained by the Borrower or any of its Subsidiaries,
including, without limitation, the proceeds of the sale, all of which shall
continue to constitute part of the Collateral. In the event of any foreclosure
or similar enforcement action with respect to any of the Collateral, the
Collateral Agent shall be authorized to deduct all of the costs and expenses
reasonably incurred by the Collateral Agent from the proceeds of any such sale,
transfer or foreclosure.

111

--------------------------------------------------------------------------------

                     (d)     The Collateral Agent shall have no obligation
whatsoever to the Lenders or to any other Person to assure that the Collateral
exists or is owned by any the Borrower or any of its Subsidiaries or is cared
for, protected or insured or that the Liens granted to the Collateral Agent
herein or pursuant hereto have been properly or sufficiently or lawfully
created, perfected, protected or enforced or are entitled to any particular
priority, or to exercise or to continue exercising at all or in any manner or
under any duty of care, disclosure or fidelity any of the rights, authorities
and powers granted or available to the Collateral Agent in this Section 12.11 or
in any of the Security Documents, it being understood and agreed that in respect
of the Collateral, or any act, omission or event related thereto, the Collateral
Agent may act in any manner it may deem appropriate, in its sole discretion,
given the Collateral Agent’s own interest in the Collateral as one of the
Lenders and that the Collateral Agent shall have no duty or liability whatsoever
to the Lenders, except for its gross negligence or willful misconduct (as
determined by a court of competent jurisdiction in a final and non-appealable
decision).

        12.12   Delivery of Information. The Administrative Agent shall not be
required to deliver to any Lender originals or copies of any documents,
instruments, notices, communications or other information received by the
Administrative Agent from the Borrower or any of its Subsidiaries, the Required
Lenders, any Lender or any other Person under or in connection with this
Agreement or any other Credit Document except (i) as specifically provided in
this Agreement or any other Credit Document and (ii) as specifically requested
from time to time in writing by any Lender with respect to a specific document,
instrument, notice or other written communication received by and in the
possession of the Administrative Agent at the time of receipt of such request
and then only in accordance with such specific request.

112

--------------------------------------------------------------------------------

        SECTION 13.  Miscellaneous.

        13.01   Payment of Expenses, etc. The Borrower agrees to:  (i) whether
or not the transactions herein contemplated are consummated, pay all reasonable
out-of-pocket costs and expenses of the Administrative Agent (including, without
limitation, the reasonable fees and disbursements of Kilpatrick Stockton LLP and
other counsel to the Administrative Agent and all appraisal fees, trustee’s
fees, documentary and recording taxes, title insurance and recording, filing and
other expenses) in connection with the preparation, execution and delivery of
this Agreement and the other Credit Documents and the documents and instruments
referred to herein and therein and any amendment, waiver or consent relating
hereto or thereto, of the Administrative Agent, the Joint Lead Arrangers and the
Joint Book Managers in connection with its syndication efforts with respect to
this Agreement and of the Administrative Agent and, after the occurrence and
during the continuation of an Event of Default, each of the Lenders in
connection with the enforcement of this Agreement and the other Credit Documents
and the documents and instruments referred to herein and therein or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or pursuant to any
insolvency or bankruptcy proceedings (including, in each case without
limitation, the reasonable fees and disbursements of counsel and consultants for
the Administrative Agent and, after the occurrence and during the continuation
of an Event of Default, counsel for each of the Lenders); (ii) pay and hold the
Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all present and future stamp, excise and other
similar documentary taxes with respect to the foregoing matters and save each of
the Administrative Agent, each of the Issuing Lenders and each of the Lenders
harmless from and against any and all liabilities with respect to or resulting
from any delay or omission (other than to the extent attributable to the
Administrative Agent, such Issuing Lender or such Lender) to pay such taxes; and
(iii) indemnify the Administrative Agent, each Issuing Lender and each Lender,
and each of their respective officers, directors, employees, representatives,
agents and affiliates from and hold each of them harmless against any and all
liabilities, obligations (including removal or remedial actions), losses,
damages, penalties, claims, actions, judgments, suits, costs, expenses and
disbursements (including reasonable attorneys’ and consultants’ fees and
disbursements) incurred by, imposed on or assessed against any of them as a
result of, or arising out of, or in any way related to, or by reason of, (a) any
investigation, litigation or other proceeding (whether or not the Administrative
Agent, any Issuing Lender or any Lender is a party thereto and whether or not
such investigation, litigation or other proceeding is brought by or on behalf of
any Credit Party) related to the entering into and/or performance of this
Agreement or any other Credit Document or the use of any Letter of Credit or the
proceeds of any Loans hereunder or the consummation of any of the transactions
contemplated herein or in any other Credit Document or the exercise of any of
their rights or remedies provided herein or in the other Credit Documents, or
(b) the actual or alleged or threatened presence or Release of Hazardous
Materials in the air, surface water or groundwater or on the surface or
subsurface of any Real Property owned, leased or at any time operated by the
Borrower or any of its Subsidiaries, the Release, generation, storage,
transportation, handling or disposal of Hazardous Materials by the Borrower or
any of its Subsidiaries at any location, whether or not owned, leased or
operated by the Borrower or any of its Subsidiaries, the non-compliance of any
Real Property with foreign, federal, state and local laws, regulations, and
ordinances (including applicable permits thereunder) applicable to any Real
Property, or any Environmental Claim asserted against the Borrower, any of its
Subsidiaries or any Real Property owned, leased or at any time operated by the
Borrower or any of its Subsidiaries, including, in each case, without
limitation, the reasonable fees and disbursements of counsel and other
consultants incurred in connection with any such investigation, litigation or
other proceeding (but excluding any losses, liabilities, claims, damages or
expenses to the extent incurred by reason of the gross negligence, bad faith or
willful misconduct of the Person to be indemnified (as determined by a court of
competent jurisdiction in a final and non-appealable decision)). To the extent
that the undertaking to indemnify, pay or hold harmless the Administrative
Agent, any Issuing Lender or any Lender set forth in the preceding sentence may
be unenforceable because it is violative of any law or public policy, the
Borrower shall make the maximum contribution to the payment and satisfaction of
each of the indemnified liabilities which is permissible under applicable law.
Each reference to Administrative Agent in this Section 13.01 shall be deemed to
refer also to the Collateral Agent.

113

--------------------------------------------------------------------------------

        13.02   Right of Setoff. (a) In addition to any rights now or hereafter
granted under applicable law or otherwise, and not by way of limitation of any
such rights, upon the occurrence and during the continuance of an Event of
Default, each Lender is hereby authorized at any time or from time to time,
without presentment, demand, protest or other notice of any kind to any Credit
Party or to any other Person, any such notice being hereby expressly waived, to
set off and to appropriate and apply any and all deposits (general or special)
and any other Indebtedness at any time held or owing by such Lender (including,
without limitation, by branches and agencies of such Lender wherever located) to
or for the credit or the account of any Credit Party against and on account of
the Obligations and liabilities of the Credit Parties to such Lender under this
Agreement or under any of the other Credit Documents, including, without
limitation, all interests in Obligations purchased by such Lender pursuant to
Section 1.14(d), all participations by any Lender in any Swingline Loans or
Letters of Credit as required pursuant to the provisions of this Agreement and
all other claims of any nature or description arising out of or connected with
this Agreement or any other Credit Document, irrespective of whether or not such
Lender shall have made any demand hereunder and although said Obligations,
liabilities or claims, or any of them, shall be contingent or unmatured. The
Borrower agrees that any Lender purchasing participations in one or more Letters
of Credit or Swingline Loans as required by the provisions of this Agreement, or
purchasing participations as required by Section 1.14(d), may, to the fullest
extent permitted by law, exercise all rights (including without limitation the
right of setoff) with respect to such participations as fully as if such Lender
is a direct creditor of the Borrower with respect to such participations in the
amount thereof; provided, that upon any such exercise of the right of set off by
any Lender, such Lender shall promptly notify the Borrower and the
Administrative Agent of the same.

                     (b)    NOTWITHSTANDING THE FOREGOING SUBSECTION (a), AT ANY
TIME THAT THE LOANS OR ANY OTHER OBLIGATION SHALL BE SECURED BY REAL PROPERTY
LOCATED IN CALIFORNIA, NO LENDER OR THE ADMINISTRATIVE AGENT SHALL EXERCISE A
RIGHT OF SETOFF, LIEN OR COUNTERCLAIM OR TAKE ANY COURT OR ADMINISTRATIVE ACTION
OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY PROVISION OF THIS AGREEMENT OR ANY
NOTE UNLESS IT IS TAKEN WITH THE CONSENT OF THE REQUIRED LENDERS OR APPROVED IN
WRITING BY THE ADMINISTRATIVE AGENT, IF SUCH SETOFF OR ACTION OR PROCEEDING
WOULD OR MIGHT (PURSUANT TO CALIFORNIA CODE OF CIVIL PROCEDURE SECTIONS 580a,
580b, 580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF
THE CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY OR ENFORCEABILITY OF THE LIENS GRANTED TO THE COLLATERAL
AGENT PURSUANT TO THE SECURITY DOCUMENTS OR THE ENFORCEABILITY OF THE NOTES AND
OTHER OBLIGATIONS HEREUNDER, AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR THE
ADMINISTRATIVE AGENT OF ANY SUCH RIGHT WITHOUT OBTAINING SUCH CONSENT OF THE
REQUIRED LENDERS OR THE ADMINISTRATIVE AGENT SHALL BE NULL AND VOID. THIS
SUBSECTION (b) SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS AND THE
ADMINISTRATIVE AGENT HEREUNDER.

114

--------------------------------------------------------------------------------

        13.03   Notices. Except as otherwise expressly provided herein, all
notices and other communications provided for hereunder shall be in writing
(including telegraphic, telex, telecopier or cable communication) and mailed,
telegraphed, telexed, telecopied, cabled or delivered: if to any Credit Party,
at the address specified opposite its signature below or in the other relevant
Credit Documents (in each case with a copy to the Borrower); if to the Lender,
at its address specified on Schedule II or as set forth on Schedule 1 to the
Lender Addendum to which such Lender is a party or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and Assumption
Agreement, in such Assignment and Assumption Agreement; and if to the
Administrative Agent, at the Notice Office; or, as to any Credit Party or the
Administrative Agent, at such other address as shall be designated by such party
in a written notice to the other parties hereto and, as to each Lender, at such
other address as shall be designated by such Lender in a written notice to the
Borrower and the Administrative Agent. All such notices and communications
shall, when mailed, telegraphed, telexed, telecopied, or cabled or sent by
overnight courier, be effective when deposited in the mails, delivered to the
telegraph company, cable company or overnight courier, as the case may be, or
sent by telex or telecopier, except that notices and communications to the
Administrative Agent and the Borrower shall not be effective until received by
the Administrative Agent or the Borrower, as the case may be.

        13.04   Benefit of Agreement; Assignments; Participations. (a) This
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective successors and assigns of the parties hereto; provided,
however, no Credit Party may assign or transfer any of its rights, obligations
or interest hereunder without the prior written consent of each of the Lenders
and, provided further, that, although any Lender may transfer, assign or grant
participations in its rights hereunder, such Lender shall remain a “Lender” for
all purposes hereunder (and may not transfer or assign all or any portion of its
Commitments hereunder except as provided in Sections 1.13 and 13.04(b)) and the
transferee, assignee or participant, as the case may be, shall not constitute a
“Lender” hereunder and, provided further, that no Lender shall transfer or grant
any participation under which the participant shall have rights to approve any
amendment to or waiver of this Agreement or any other Credit Document except to
the extent such amendment or waiver would (i) extend the final scheduled
maturity or expiration date of any Commitment, Loan, Note or Letter of Credit
(unless such Letter of Credit is not extended beyond the Revolving Loan Maturity
Date) in which such participant is participating, or reduce the rate or extend
the time of payment of interest or Fees thereon (except in connection with a
waiver of applicability of any post-default increase in interest rates) or
reduce the principal amount thereof (it being understood that any amendment or
modification to the financial definitions in this Agreement or to Section
13.07(a) shall not constitute a reduction in the rate of interest or Fees
payable hereunder), or increase the amount of the participant’s participation
over the amount thereof then in effect (it being understood that a waiver of any
Default or Event of Default or of a mandatory prepayment of the Loans or a
mandatory reduction in the Total Revolving Loan Commitment shall not constitute
a change in the terms of such participation, and that an increase in any
Revolving Loan Commitment or Revolving Loan and any Additional Extensions of
Credit from time to time hereunder shall be permitted without the consent of any
participant if the participant’s participation is not increased as a result
thereof), (ii) consent to the assignment or transfer by the Borrower of any of
its rights and obligations under this Agreement (except in the circumstances
permitted by the exception to the first proviso to this sentence) or (iii)
release all or substantially all of the Collateral or all or substantially all
of the Subsidiary Guarantors (except as expressly provided in the Credit
Documents) supporting the Obligations hereunder in which such participant is
participating. In the case of any such participation, the participant shall not
have any rights under this Agreement or any of the other Credit Documents (the
participant’s rights against such Lender in respect of such participation to be
those set forth in the agreement executed by such Lender in favor of the
participant relating thereto) and all amounts payable by the Borrower hereunder
shall be determined as if such Lender had not sold such participation.

115

--------------------------------------------------------------------------------

                     (b)     Notwithstanding the foregoing, any Lender (or any
Lender together with one or more other Lenders) may (x) assign all or a portion
of its Commitments and related outstanding Obligations hereunder to (i) to any
Affiliate of such Lender or to one or more Lenders, and (ii) in the case of any
Lender that is a fund that invests in bank loans, any other fund that invests in
bank loans and is managed or advised by the same investment advisor of such
Lender or by an Affiliate of such investment advisor, or (y) assign all, or if
less than all, a portion equal to at least $2,000,000 in the aggregate (or in
the case of any assignment of Tranche B Term Loans, equal to at least $1,000,000
in the aggregate for such Tranche B Term Loans) for the assigning Lender or
assigning Lenders, of such Commitments and related outstanding Obligations
hereunder to one or more Eligible Transferees (treating (A) any fund that
invests in bank loans and (B) any other fund that invests in bank loans and is
managed or advised by the same investment advisor, of such fund or by an
Affiliate of such investment advisor as a single Eligible Transferee for
purposes of such minimum assignment amount and the assignment fee described
below), each of which assignees shall become a party to this Agreement as a
Lender by execution of an Assignment and Assumption Agreement, provided that,
(i) at such time Schedule I shall be deemed modified to reflect the Commitments
of such new Lender and of the existing Lenders, (ii) upon the surrender of the
relevant old Notes by the assigning Lender (or, upon such assigning Lender’s
indemnifying the Borrower for any lost Note pursuant to a customary
indemnification agreement) new Notes will be issued, at the Borrower’s expense,
to such new Lender or to the assigning Lender upon the request of such new
Lender or assigning Lender, such new Note to be in conformity with the
requirements of Section 1.05 (with appropriate modifications) to the extent
needed to reflect the revised Commitments and/or outstanding Revolving Loans and
Tranche B Term Loans, as the case may be, (iii) the consent of the
Administrative Agent, each Issuing Lender and, so long as no Default or Event of
Default then exists, the consent of the Borrower shall (in each case) be
required in connection with any such assignment (other than assignments in
respect of the Tranche B Term Loan or any Tranche B Term Loan Commitment which
shall only require the consent of the Administrative Agent not to be
unreasonably withheld) pursuant to clause (y) above (each of which consents
shall not be unreasonably withheld or delayed), but the consent of the Borrower
and the Administrative Agent shall not be required in connection with any
assignment pursuant to clause (x) above, (iv) the Administrative Agent shall
receive at the time of each such assignment, from the assigning or assignee
Lender, the payment of a non-refundable assignment fee of $3,500, provided that
no fee shall be required to be paid in the case of an assignment by a Lender to
any of its Affiliates and (v) no such transfer or assignment will be effective
until recorded by the Administrative Agent on the Register pursuant to Section
13.15. To the extent of any assignment pursuant to this Section 13.04(b), the
assigning Lender shall be relieved of its obligations hereunder with respect to
its assigned Commitments, its outstanding Revolving Loans, Tranche B Term Loans
and its other obligations hereunder. At the time of each assignment pursuant to
this Section 13.04(b) to a Person which is not already a Lender hereunder, which
is not a United States person (as such term is defined in Section 7701(a)(30) of
the Code) for Federal income tax purposes, the respective assignee Lender shall,
to the extent legally entitled to do so, provide to the Borrower and the
Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a Section 4.04(b)(ii) Certificate) described in Section 4.04(b). To
the extent that an assignment of all or any portion of a Lender’s Commitments
and related outstanding Obligations pursuant to Section 1.13 or this Section
13.04(b) would, at the time of such assignment, result in increased costs under
Section 1.10, 2.06 or 4.04 from those being charged by the respective assigning
Lender prior to such assignment, then the Borrower shall not be obligated to pay
such increased costs (although the Borrower, in accordance with and pursuant to
the other provisions of this Agreement, shall be obligated to pay any other
increased costs of the type described above resulting from changes after the
date of the respective assignment).

116

--------------------------------------------------------------------------------

                     (c)     Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including without limitation (i) any pledge
or assignment to secure obligations to a Federal Reserve Bank, and (ii) in the
case of any Lender that is a fund, any pledge or assignment to any holders of
obligations owed, or securities issued, by such Lender including any trustee
for, or any other representative of, such holders; and this Section shall not
apply to any such pledge or assignment of a security interest; provided that no
such pledge or assignment of a security interest shall release a Lender from any
of its obligations hereunder or substitute any such pledge or assignee for such
Lender as a party thereto.

        13.05   No Waiver; Remedies Cumulative. No failure or delay on the part
of the Administrative Agent, the Collateral Agent, any Issuing Lender or any
Lender in exercising any right, power or privilege hereunder or under any other
Credit Document and no course of dealing between the Borrower or any other
Credit Party and the Administrative Agent, the Collateral Agent, any Issuing
Lender or any Lender shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, power or privilege hereunder or under any other
Credit Document preclude any other or further exercise thereof or the exercise
of any other right, power or privilege hereunder or thereunder. The rights,
powers and remedies herein or in any other Credit Document expressly provided
are cumulative and not exclusive of any rights, powers or remedies which the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender
would otherwise have. No notice to or demand on any Credit Party in any case
shall entitle any Credit Party to any other or further notice or demand in
similar or other circumstances or constitute a waiver of the rights of the
Administrative Agent, the Collateral Agent, any Issuing Lender or any Lender to
any other or further action in any circumstances without notice or demand.

        13.06   [Reserved].

        13.07   Calculations; Computations; Accounting Terms. (a) The financial
statements to be furnished to the Lenders pursuant hereto shall be made and
prepared in accordance with generally accepted accounting principles in the
United States consistently applied throughout the periods involved (except as
set forth in the notes thereto or as otherwise disclosed in writing by the
Borrower to the Lenders); provided that except as otherwise specifically
provided herein, all computations and all definitions used in determining
compliance with Sections 9.07 through 9.12, inclusive, shall utilize (x)
accounting principles, policies and definitions in conformity with those used to
prepare the historical financial statements of the Borrower referred to in
Section 7.05(a) and (y) to the extent that any definition used in determining
compliance with Sections 9.07 through 9.12, inclusive, does not correspond to a
definition in conformity with those used to prepare the historical financial
statements of the Borrower referred to in Section 7.05(a) and such definition
does not have a meaning customarily attributed to it in accordance with
generally accepted accounting principles in the United States, the meaning to be
given to such definition shall be determined by a major international accounting
firm retained by the Administrative Agent and the Required Lenders for such
purpose.

117

--------------------------------------------------------------------------------

                     (b)     All computations of interest, Commitment Fee and
other Fees hereunder shall be made on the basis of a year of 360 days for the
actual number of days (including the first day but excluding the last day;
except that in the case of Letter of Credit Fees, the last day shall be
included) occurring in the period for which such interest, Commitment Fee or
other Fees are payable.

        13.08   GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL. (a) THIS AGREEMENT AND THE OTHER CREDIT DOCUMENTS AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL, EXCEPT AS EXPRESSLY
PROVIDED IN CERTAIN OF THE OTHER CREDIT DOCUMENTS, BE CONSTRUED IN ACCORDANCE
WITH AND BE GOVERNED BY THE LAW OF THE STATE OF NEW YORK. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT
OR ANY OTHER CREDIT DOCUMENT, THE BORROWER HEREBY IRREVOCABLY ACCEPTS FOR ITSELF
AND IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. THE BORROWER HEREBY FURTHER IRREVOCABLY WAIVES ANY
CLAIM THAT ANY SUCH COURTS LACK PERSONAL JURISDICTION OVER IT, AND AGREES NOT TO
PLEAD OR CLAIM, IN ANY LEGAL ACTION PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER CREDIT DOCUMENTS BROUGHT IN ANY OF THE AFOREMENTIONED COURTS, THAT
SUCH COURTS LACK PERSONAL JURISDICTION OVER IT. THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT ITS ADDRESS SET FORTH OPPOSITE ITS
SIGNATURE BELOW, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING.
THE BORROWER HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS
AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR
PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SERVICE
OF PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT
THE RIGHT OF THE AGENT, ANY LENDER OR THE HOLDER OF ANY NOTE TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE BORROWER IN ANY OTHER JURISDICTION. A COPY OF ANY PROCESS
SERVED BY MAIL SHALL ALSO BE SENT TO THE BORROWER BY COMMERCIAL OVERNIGHT
COURIER SERVICE.

                     (b)     THE BORROWER HEREBY IRREVOCABLY WAIVES ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF
THE AFORESAID ACTIONS OR PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN
CLAUSE (a) ABOVE AND HEREBY FURTHER IRREVOCABLY, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

118

--------------------------------------------------------------------------------

                     (c)     EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER CREDIT
DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

        13.09   Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all of which
shall together constitute one and the same instrument. A set of counterparts
executed by all the parties hereto shall be lodged with the Borrower and the
Administrative Agent.

        13.10   Effectiveness. This Agreement shall become effective on the date
on which (i) the Borrower, the Administrative Agent and the Lenders shall have
signed a counterpart hereof (whether the same or different counterparts) and
shall have delivered the same to the Administrative Agent at the Notice Office
or, in the case of the Lenders, shall have given to the Administrative Agent
telephonic (confirmed in writing), written or telex notice (actually received)
at such office that the same has been signed and mailed to it and (ii) the
conditions set forth in Section 5 are met to the satisfaction of the
Administrative Agent and the Required Lenders. Unless the Administrative Agent
has received actual notice from any Lender that the conditions contained in
Section 5 have not been met to its satisfaction, upon the satisfaction of the
condition described in clause (i) of the immediately preceding sentence and upon
the Administrative Agent’s good faith determination that the conditions
described in clause (ii) of the immediately preceding sentence have been met,
then the Restatement Effective Date shall have been deemed to have occurred,
regardless of any subsequent determination that one or more of the conditions
thereto had not been met (although the occurrence of the Restatement Effective
Date shall not release the Borrower from any liability for failure to satisfy
one or more of the applicable conditions contained in Section 5). The
Administrative Agent will give the Borrower and each Lender prompt written
notice of the occurrence of the Restatement Effective Date.

        13.11   Headings Descriptive. The headings of the several sections and
subsections of this Agreement are inserted for convenience only and shall not in
any way affect the meaning or construction of any provision of this Agreement.



119

--------------------------------------------------------------------------------

        13.12   Amendment or Waiver; etc. (a) Neither this Agreement nor any
other Credit Document nor any terms hereof or thereof may be changed, waived,
discharged or terminated unless such change, waiver, discharge or termination is
in writing signed by the respective Credit Parties party thereto and the
Required Lenders (or in the case of any amendment referred to in Section
13.12(b), the Administrative Agent), provided that no such change, waiver,
discharge or termination shall, without the consent of each Lender directly
affected thereby (other than a Defaulting Lender), (i) extend the final
scheduled maturity of any Swingline Loan, Revolving Loan or Revolving Note or
extend the stated expiration date of any Letter of Credit beyond the Revolving
Loan Maturity Date, (ii) extend the final scheduled maturity of any Tranche B
Term Loan or Tranche B Term Note beyond the Tranche B Term Loan Maturity Date,
or (iii) reduce the rate or extend the time of payment of interest (other than
as a result of any waiver of the applicability of any post-default increase in
interest rates) or Fees on any Loan, or reduce the principal amount thereof or
any scheduled installment of principal thereof (except to the extent repaid in
cash) (it being understood that any amendment or modification to the financial
definitions in this Agreement or to Section 13.07(a) shall not constitute a
reduction in the rate of interest or Fees for the purposes of this clause (iii),
notwithstanding the fact that such amendment or modification actually results in
such a reduction); providedfurther, that no such change, waiver, discharge or
termination shall (A) increase the Revolving Loan Commitment of any Revolving
Credit Lender over the amount thereof then in effect or extend the expiration
date of any Revolving Loan Commitment of any Revolving Credit Lender without the
consent of such Lender (it being understood that waivers or modifications of
conditions precedent, covenants, Defaults or Events of Default or of a mandatory
reduction in the Total Revolving Loan Commitment shall not constitute an
increase of the Revolving Loan Commitment of any Revolving Credit Lender, and
that an increase in the available portion of any Revolving Loan Commitment of
any Revolving Credit Lender shall not constitute an increase of the Revolving
Loan Commitment of such Revolving Credit Lender), (B) without the consent of the
respective Issuing Lender or Issuing Lenders, amend, modify or waive any
provision of Section 2 or alter its rights or obligations with respect to
Letters of Credit, (C) without the consent of the Swingline Lender, alter the
Swingline Lender’s rights or obligations with respect to Swingline Loans
(including, without limitation, the obligations of the other Lenders to fund
Mandatory Borrowings), (D) without the consent of the Administrative Agent,
amend, modify or waive any provision of Section 12 or any other provision as
same relates to the rights or obligations of the Administrative Agent, (E)
without the consent of the Collateral Agent, amend, modify or waive any
provision relating to the rights or obligations of the Collateral Agent, (F)
without the consent of the Majority Revolving Credit Facility Lenders, amend,
modify or waive any of the provisions of Section 6, or (G) without the consent
of all Lenders (1) release all or substantially all of the Collateral (except as
expressly provided in the Credit Documents), (2) release all or substantially
all of the Subsidiary Guarantors from the Subsidiaries Guaranty (except as
expressly provided in the Credit Documents), (3) amend, modify or waive any
provision of this Sections 1.14 or 13.12 or any other Section of this Agreement
that expressly requires the consent of all Lenders in order to amend, modify or
waive such Section (except for technical amendments with respect to additional
extensions of credit pursuant to this Agreement which afford the protections to
such additional extensions of credit of the type provided to the Revolving Loan
Commitments on the Restatement Effective Date), (4) reduce the percentage
specified in the definition of Required Lenders or Majority Revolving Credit
Facility Lenders (it being understood that (x) with the consent of the
Administrative Agent, extensions of credit pursuant to the Tranche C Term Loan
Facility, may be included in the determination of the Required Lenders on
substantially the same basis as the Tranche B Term Loans are included on the
Restatement Effective Date, and (y) with the consent of the Required Lenders,
additional extensions of credit (other than the Tranche C Term Loans) pursuant
to this Agreement may be included in the determination of the Required Lenders
on substantially the same basis as the Revolving Loan Commitments are included
on the Effective Date) or (5) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement.

120

--------------------------------------------------------------------------------

                     (b)     Notwithstanding anything in this Agreement to the
contrary, this Agreement may be amended (or amended and restated) upon the
written request of the Borrower made to the Administrative Agent, and with the
written consent of the Administrative Agent and the Borrower, to add an
additional term loan credit facility that is pari passu in all respects to the
Tranche B Term Loans to be provided by one or more existing Lenders and/or other
Persons that are Eligible Transferees which agree to make such loans to the
Borrower (such additional term loan credit facility referred to herein as the
“Tranche C Term Loan Facility”), provided that: (A) the aggregate principal
amount of the Tranche C Term Loans shall not exceed $20,000,000; (B) the
proceeds of the Tranche C Term Loans shall be used solely to (x) repay or
repurchase in whole or in part the Senior Subordinated Notes (as in effect on
the Restatement Effective Date and after giving effect to the repayment and
retirement of the outstanding Senior Subordinated Notes with the proceeds of the
Tranche B Term Loans made on the Restatement Effective Date), and (y) pay any
fees and expenses related thereto plus any prepayment premium or tender premium
in connection with such repayment or repurchase of the Senior Subordinated
Notes; (C) once repaid, the Tranche C Term Loans may not be reborrowed; (D) the
Tranche C Term Loans shall be made solely in Dollars; (E) the Tranche C Term
Loans shall from time to time be Base Rate Loans or Eurodollar Loans, and the
applicable margins (which, for such purposes only, shall be deemed to include
all upfront or similar fees or original issue discount (amortized over the life
of such loan) payable to all Lenders providing such Tranche C Term Loans, but
exclusive of any arrangement, structuring or other fees payable in connection
therewith that are not shared with all Lenders providing such Tranche C Term
Loans) determined as of the initial funding date for such Tranche C Term Loans
shall not be greater than 0.25% above the applicable margins then in effect for
the Tranche B Term Loans (which, for such purposes only, shall be deemed to
include all upfront or similar fees or original issue discount (amortized over
the life of such loan) paid to all Tranche B Term Loan Lenders as of the initial
funding date for such Tranche C Term Loans, but exclusive of any arrangement,
structuring or other fees payable in connection therewith that are not shared
with all Tranche B Term Loan Lenders); (F) the Tranche C Term Loans shall
amortize in equal quarterly installments of 0.25%; (G) the Tranche C Term Loans
shall not have a final maturity date prior to the Tranche B Term Loan Maturity
Date or a Weighted Average Life to Maturity of less than the Weighted Average
Life to Maturity of the Tranche B Term Loans; (H) the Tranche C Term Loan
Facility shall share ratably in the benefits of this Agreement and the other
Credit Documents (including, without limitation, the covenants and any mandatory
prepayments of Loans and other Obligations) with the Tranche B Term Loans and
shall share in the Collateral on a pari passu basis with (and in no event more
favorably than) the Tranche B Term Loans and the Revolving Extensions of Credit;
(I) the Tranche C Term Loan Lenders shall be included in any determination of
the Required Lenders; (J) immediately prior to and after giving effect to any
such Tranche C Term Loans, no Default or Event of Default shall have occurred
and be continuing and the Borrower shall have delivered to the Administrative
Agent a compliance certificate, in form and substance satisfactory to the
Administrative Agent evidencing compliance with the financial covenants
contained in Sections 9.08, 9.09, 9.10 and 9.12 for the respective Calculation
Period, on a Pro Forma Basis; and (K) except as otherwise provided above in this
Section 13.12(b), the terms and conditions of the Tranche C Term Loan Facility
shall be substantially similar to those applicable to the Tranche B Term Loan
Facility. If the Borrower desires to incur the Tranche C Term Loans, the
Borrower will enter into an amendment (or amendment and restatement) to this
Agreement, which amendment shall set forth any terms and conditions of the
Tranche C Term Loans not covered by this Agreement as agreed by the Borrower and
the Tranche C Term Loan Lenders, and shall provide for the issuance of
promissory notes to evidence the Tranche C Term Loans if requested by the
Tranche C Term Loan Lenders (which notes shall constitute Term Notes for
purposes of this Agreement), with such amendment (or amendment and restatement)
to be in form and substance acceptable to Administrative Agent and consistent
with the terms of this Section 13.12(b) and of the other provisions of this
Agreement. Notwithstanding anything in this Agreement to the contrary, no
consent of any Lender (other than any Lender making Tranche C Term Loans) is
required to permit the Tranche C Term Loans contemplated by this Section
13.12(b) or the aforesaid amendment to effectuate the Tranche C Term Loans.

121

--------------------------------------------------------------------------------

                     (c)     Notwithstanding anything in this Agreement to the
contrary, this Agreement may be amended (or amended and restated) with the
written consent of the Required Lenders, the Administrative Agent and the
Borrower (x) to add one or more additional credit facilities (other than the
Tranche C Term Loan Facility) to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Credit Documents
with the Tranche B Term Loans and Revolving Extensions of Credit, and to share
in the Collateral on a pari passu basis (and in any event no more favorable
than) with the Tranche B Term Loans, the Tranche C Term Loans, if any, and the
Revolving Extensions of Credit, and (y) to include appropriately the Lenders
holding such credit facilities in any determination of the Required Lenders.

                     (d)    Tranche B Amendments and Waivers. No waiver,
amendment, supplement or modification of any provision of this Agreement or any
other Credit Document shall extend the scheduled date of any amortization
payment in respect of any Tranche B Term Loan without the consent of each
Tranche B Lender directly affected thereby. For the avoidance of doubt, this
Agreement may be amended (or amended and restated) (i) with the written consent
of the Borrower, the Administrative Agent and the Tranche C Term Loan Lenders to
add the Tranche C Term Loan Facility in accordance with Section 13.12(b) and to
permit such Tranche C Term Loan Lenders Credit to share ratably in the benefits
of this Agreement and the other Credit Documents with the Tranche B Term Loans
and to include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders, (ii) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower to add one or more
additional credit facilities (other than the Tranche C Term Loan Facility) to
this Agreement in accordance with Section 13.12(c) and to permit such Additional
Extensions of Credit to share ratably in the benefits of this Agreement and the
other Credit Documents with the Tranche B Term Loans, the Tranche C Term Loans,
if any, and the Revolving Extensions of Credit and the accrued interest and fees
in respect thereof, and (iii) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Revolving Credit Facility Lenders, as applicable.

                     (e)     If, in connection with any proposed change, waiver,
discharge or termination to any of the provisions of this Agreement as
contemplated by clauses (i) through (iii), inclusive, of the first proviso to
Section 13.12(a) or clause (G) of the second proviso to Section 13.12(a), the
consent of the Required Lenders is obtained but the consent of one or more of
such other Lenders whose consent is required is not obtained, then the Borrower
shall have the right, so long as all non-consenting Lenders whose individual
consent is required are treated as described below, to replace each such
non-consenting Lender or Lenders with one or more Replacement Lenders pursuant
to Section 1.13 so long as at the time of such replacement, each such
Replacement Lender consents to the proposed change, waiver, discharge or
termination and such non-consenting Lender receives payment of its Loans,
accrued interest and other amounts in accordance with Section 1.13, provided,
that, in any event the Borrower shall not have the right to replace a Lender
solely as a result of the exercise of such Lender’s rights (and the withholding
of any required consent by such Lender) pursuant to the second proviso to
Section 13.12(a).

122

--------------------------------------------------------------------------------

                     (f)     Notwithstanding anything to the contrary contained
above in this Section 13.12, the Administrative Agent and the Collateral Agent
may (i) enter into amendments to the Subsidiaries Guaranties and the Security
Documents for the purpose of adding additional Subsidiaries of the Borrower or
other Credit Parties as parties thereto and (ii) enter into security documents
and guaranty agreements to satisfy the requirements of Sections 8.11, 8.12,
8.14, 9.01 and 9.02, in each case without the consent of the Required Lenders.

        13.13   Survival. All indemnities set forth herein including, without
limitation, in Sections 1.10, 1.11, 2.06, 4.04, 12.06 and 13.01 shall survive
the execution, delivery and termination of this Agreement, the Notes and any
Letters of Credit and the making and repayment of the Obligations.

        13.14   Domicile of Loans. Each Lender may transfer and carry its Loans
at, to or for the account of any office, Subsidiary or Affiliate of such Lender.
Notwithstanding anything to the contrary contained herein, to the extent that a
transfer of Loans pursuant to this Section 13.14 would, at the time of such
transfer, result in increased costs under Section 1.10, 2.06 or 4.04 from those
being charged by the respective Lender prior to such transfer, then the Borrower
shall not be obligated to pay such increased costs (although the Borrower shall
be obligated to pay any other increased costs of the type described above
resulting from changes after the date of the respective transfer).

        13.15   Register. The Borrower hereby designates the Administrative
Agent to serve as the Borrower’s agent, solely for purposes of this Section
13.15, and the Administrative Agent hereby agrees, to maintain a register (the
“Register”) on which it will record the Commitments from time to time of each of
the Lenders and the Loans made by each of the Lenders and each repayment in
respect of the principal amount of the Loans of each Lender. Failure to make any
such recordation, or any error in such recordation, shall not affect the
Borrower’s obligations in respect of such Loans. With respect to any Lender, the
transfer of the Commitment of such Lender, the Loans and the rights to the
principal of, and interest on, any Loan shall not be effective until such
transfer is recorded on the Register maintained by the Administrative Agent with
respect to ownership of such Commitment and Loans and prior to such recordation
all amounts owing to the transferor with respect to such Commitment and Loans
shall remain owing to the transferor. The registration of assignment or transfer
of all or part of any Commitments and Loans shall be recorded by the
Administrative Agent on the Register only upon the acceptance by the
Administrative Agent of a properly executed and delivered Assignment and
Assumption Agreement pursuant to Section 13.04(b) and payment to Administrative
Agent of the non-refundable assignment fee to the extent required to be paid
pursuant to 13.04(b). Coincident with the delivery of such an Assignment and
Assumption Agreement to the Administrative Agent for acceptance and registration
of assignment or transfer of all or part of a Loan, or as soon thereafter as
practicable, the assigning or transferor Lender shall surrender the Note(s)
evidencing such Loan, and thereupon one or more new Notes in the same aggregate
principal amount shall be issued to the assigning or transferor Lender and/or
the new Lender. The Borrower agrees to indemnify the Administrative Agent from
and against any and all losses, claims, damages and liabilities of whatsoever
nature which may be imposed on, asserted against or incurred by the
Administrative Agent in performing its duties under this Section 13.15. Upon
five (5) Business Days’ prior written notice to the Administrative Agent, the
Administrative Agent will allow any Lender to inspect and copy such Register
(with respect to any entry relating to such Lender’s Loans) at the
Administrative Agent’s principal place of business during normal business hours.
Prior to the due presentment for registration of transfer of any Note or other
Obligation, the Administrative Agent may deem and treat the Person in whose name
a Note or other Obligation is registered as the absolute owner of such Note or
Obligation for the purpose of receiving payment of principal of and premium and
interest on such Note or Obligation and for all other purposes whatsoever, and
the Administrative Agent shall not be affected by notice to the contrary.

123

--------------------------------------------------------------------------------

        13.16   Confidentiality. (a) Subject to the provisions of clause (b) of
this Section 13.16, each Lender agrees that it will use its reasonable efforts
not to disclose without the prior consent of the Borrower (other than to its
directors, officers, employees, auditors, advisors, representatives or counsel
or to another Lender if such Lender or such Lender’s holding or parent company
in its sole discretion determines that any such party should have access to such
information, provided such Persons shall be subject to the provisions of this
Section 13.16 to the same extent as such Lender) any information with respect to
the Borrower or any of its Subsidiaries which is now or in the future furnished
pursuant to this Agreement or any other Credit Document and which is designated
by the Borrower to the Lenders in writing as confidential, provided that any
Lender may disclose any such information (i) as has become generally available
to the public other than by virtue of a breach of this Section 13.16(a) by the
respective Lender, (ii) as may be required or appropriate in any report,
statement or testimony submitted to any domestic or foreign municipal, state or
Federal governmental agency or regulatory body having or claiming to have
jurisdiction over such Lender or to the Federal Reserve Board or the Federal
Deposit Insurance Corporation or similar organizations (whether in the United
States or elsewhere) or their successors, (iii) as may be required or
appropriate in respect to any summons or subpoena or in connection with any
litigation, (iv) in order to comply with any law, order, regulation or ruling
applicable to such Lender, (v) to the Administrative Agent or the Collateral
Agent, (vi) to any prospective or actual transferee or participant in connection
with any contemplated transfer or participation of any of the Revolving Notes or
Revolving Loan Commitments or any interest therein by such Lender, provided that
such prospective transferee or participant agrees to be bound by the
confidentiality provisions contained in this Section 13.16 and (vii) to such
Lender’s direct or indirect contractual counterparties in swap agreements or
hedge arrangements or to auditors, advisors, representatives or counsel to such
counterparties, provided that such counterparties, auditors, advisors,
representatives, or counsel agree to be bound by confidentiality provisions
equivalent to those set forth in this Section 13.16.

                     (b)     The Borrower hereby acknowledges and agrees that
each Lender may share with any of its affiliates any information related to the
Borrower or any of its Subsidiaries (including, without limitation, any
nonpublic customer information regarding the creditworthiness of the Borrower
and its Subsidiaries), provided such Persons shall be subject to the provisions
of this Section 13.16 to the same extent as such Lender.




124

--------------------------------------------------------------------------------

        13.17   Delivery of Lender Addenda. Each Lender that becomes a party to
this Agreement on the Restatement Effective Date other than through the purchase
of a Loan or Commitment from another Lender shall do so by delivering to the
Administrative Agent a Lender Addendum duly executed by such Lender, the
Borrowers and the Administrative Agent.

        13.18   Confirmation of Existing Obligations. The Borrower hereby
reaffirms and admits the validity and enforceability of this Agreement and the
other Credit Documents and all of its respective obligations hereunder and
thereunder and agrees and admits that, as of the date hereof, its has no
defenses to, or offsets or counterclaims against, any of its obligations to the
Lenders hereunder or the Secured Creditors under the Credit Documents of any
kind whatsoever.

        13.19   Confirmation/Ratification of the Tranche B Term Loans. The
Borrower hereby agrees that, as of the Restatement Effective Date, it is fully
and truly indebted to the Tranche B Term Loan Lenders for the full amount of the
Tranche B Term Loans stated herein. Furthermore, without limiting any of the
other provisions of this Agreement, the Borrower and each Lender agrees that (i)
the loans made to the Borrower by the Tranche B Term Loan Lenders shall be
subject to and shall benefit from all of the provisions of this Agreement and
the other Credit Documents applicable to the Tranche B Term Loans and the Loans
hereunder and thereunder, (ii) the Tranche B Term Loan Lenders are “Lenders”
hereunder and under the other Loan Documents and (iii) the unpaid principal of
and interest on the Tranche B Term Loans are “Obligations” hereunder and under
the other Credit Documents.

        13.20   Effect of Amendment and Restatement of the Existing Credit
Agreement. (a) On the Restatement Effective Date, the Existing Credit Agreement
shall be amended and restated in its entirety. The parties hereto acknowledge
and agree that (a) this Agreement and the other Credit Documents, whether
executed and delivered in connection herewith or otherwise, do not constitute a
novation, payment and reborrowing, or termination of the “Obligations” (as
defined in the Existing Credit Agreement) under the Existing Credit Agreement as
in effect prior to the Restatement Effective Date and which remain outstanding;
(b) such “Obligations” are in all respects continuing (as amended and restated
hereby); (c) the Liens and security interests as granted under the Security
Documents securing payment of such “Obligations” are in all respects continuing
and in full force and effect; (d) references in the Credit Documents and
Security Documents to the “Credit Agreement” shall be deemed to be references to
this Agreement, and to the extent necessary to effect the foregoing, each such
Credit Document and Security Document is hereby deemed amended accordingly, (e)
all of the terms and provisions of the Existing Credit Agreement shall continue
to apply for the period prior to the Restatement Effective Date, including any
determinations of payment dates, interest rates, Events of Default or any amount
that may be payable to the Administrative Agent or the Lenders (or their
assignees or replacements hereunder), (f) the obligations under the Existing
Credit Agreement shall continue to be paid or prepaid on or prior to the
Restatement Effective Date, and shall from and after the Restatement Effective
Date continue to be owing and be subject to the terms of this Agreement, (f) all
references in the Credit Documents and Security Documents to the “Lenders” or a
“Lender” or to the “Administrative Agent” shall mean such terms as defined in
this Agreement.

125

--------------------------------------------------------------------------------

                     (b)        The Borrower, the Administrative Agent and the
Lenders and the other parties hereto acknowledge and agree that all principal,
interest, fees, costs, reimbursable expenses and indemnification obligations
accruing or arising under or in connection with the Existing Credit Agreement
which remain unpaid and outstanding as of the Restatement Effective Date shall
be and remain outstanding and payable as an obligation under this Agreement and
the other Credit Documents.

        13.21   Existing Agreements Superseded. As set forth in Section 13.20,
the Original Credit Agreement is superseded by this Agreement, which has been
executed in renewal, amendment, restatement and modification, but not in
novation or extinguishment of, the obligations under the Original Credit
Agreement.

[Remainder of page intentionally blank; next page is signature page]







126

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amended and Restated Credit Agreement as of
the date first above written.



HANGER ORTHOPEDIC GROUP, INC., as Borrower


  By:     

--------------------------------------------------------------------------------

Name:
Title:

Address:

Two Bethesda Metro Center
Suite 1200
Bethesda, Maryland 20814
Telephone:  (301) 986-0701
Telecopier:  (301) 986-0702
Attention:  Chief Executive Officer


GENERAL ELECTRIC CAPITAL CORPORATION, as Lender,
Administrative Agent, Documentation Agent and Collateral
Agent, through its Healthcare Financial Services division:


  By:     

--------------------------------------------------------------------------------

Name:
Duly Authorized Signatory




GENERAL ELECTRIC CAPITAL CORPORATION, as Lender, through its
General Electric Capital Funding, Inc. division:


  By:     

--------------------------------------------------------------------------------

Name:
Duly Authorized Signatory




CITICORP USA, INC., as Lender


  By:     

--------------------------------------------------------------------------------

Name:
Title:




127

--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, as Lender


  By:     

--------------------------------------------------------------------------------

Name:
Title:




CREDIT LYONNAIS NEW YORK BRANCH, as Lender


  By:     

--------------------------------------------------------------------------------

Name:
Title:




HARRIS TRUST AND SAVINGS BANK, as Lender
and Documentation Agent


  By:     

--------------------------------------------------------------------------------

Name:
Title:




LASALLE BANK NATIONAL ASSOCIATION, as Lender


  By:     

--------------------------------------------------------------------------------

Name:
Title:




CHEVY CHASE BANK, as Lender


  By:     

--------------------------------------------------------------------------------

Name:
Title:




128